Exhibit 10.4

 

EXECUTION COPY

 

 

 

AMENDED AND RESTATED U.S. SECURITY AGREEMENT

 

 

among

 

 

WILLIAMS SCOTSMAN INTERNATIONAL, INC.,

 

WILLIAMS SCOTSMAN, INC.,

 

CERTAIN SUBSIDIARIES

 

 

and

 

 

BANK OF AMERICA, N.A.

as COLLATERAL AGENT

 

 

--------------------------------------------------------------------------------

 

Dated as of March 26, 2002

 

and

 

Amended and Restated as of August 18, 2003

 

and

 

Amended and Restated as of June 28, 2005

 

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED U.S. SECURITY AGREEMENT

 

AMENDED AND RESTATED U.S. SECURITY AGREEMENT, dated as of March 26, 2002,
amended and restated as of August 18, 2003, and amended and restated as of
June 28, 2005 (such date hereinafter being referred to as the “Amendment and
Restatement Effective Date”), made by each of the undersigned assignors (each an
“Assignor” and, together with any other entity that becomes an assignor
hereunder pursuant to Section 10.14 hereof, the “Assignors”) in favor of Bank of
America, N.A. (“BofA”), as Collateral Agent, for the benefit of the Secured
Creditors (as defined below), and acknowledged and agreed to by U.S. Bank
National Association, as trustee (together with any successor trustee, the
“Senior Secured Notes Trustee”) for the benefit of the holders from time to time
of the Senior Secured Notes (as defined below).  Except as otherwise defined
herein, all capitalized terms used herein and defined in the Credit Agreement
(as defined below) shall be used herein as therein defined (or, at any time on
or after the first date when all Credit Document Obligations (as defined below)
shall have been repaid in full and all Letters of Credit have been terminated or
cash collateralized in a manner satisfactory to the Administrative Agent and the
Total Commitments under the Credit Agreement have been terminated and thereafter
for so long as no Credit Agreement is in effect, the Credit Agreement as in
effect on such date immediately prior to such repayment and termination,
provided that all determinations required to be made to the satisfaction of the
Administrative Agent and all matters required to be acceptable to the
Administrative Agent in each case as provided in any such definition shall,
after such date, instead be required to be made to the satisfaction of the
Collateral Agent or be required to be acceptable to the Collateral Agent, as the
case may be).

 

W I T N E S S E T H:

 

WHEREAS, Williams Scotsman International, Inc. (formerly known as Scotsman
Holdings, Inc.) (“Holdings”) and Williams Scotsman, Inc. (the “Borrower”) are
parties to a certain Credit Agreement, dated as of March 26, 2002, with the
lenders party thereto, Deutsche Bank Trust Company Americas (“DBTCA”), as
administrative agent, and certain other Persons, as amended by a First
Amendment, dated as of February 27, 2003, a Second Amendment, dated as of
August 11, 2003, a Third Amendment, dated as of December 22, 2003, a Fourth
Amendment, dated as of September 24, 2004 and a Fifth Amendment, dated as of
April 15, 2005 (as so amended, the “Existing Credit Agreement”);

 

WHEREAS, the Assignors (other than Holdings) and the Senior Secured Notes
Trustee have entered into an Indenture, dated as of August 18, 2003 (as amended,
modified or supplemented from time to time, the “Senior Secured Notes
Indenture”), providing for (i) the issuance by the Borrower of its 10% Senior
Secured Notes due 2008 and all Senior Secured Notes issued upon any exchange
offer as contemplated in the Senior Secured Notes Indenture (the “Senior Secured
Notes”) to the holders thereof from time to time (the “Senior Secured
Noteholders” and, together with the Senior Secured Notes Trustee, the “Second
Lien Creditors” and, together with the First Lien Creditors, the “Secured
Creditors”) and (ii) the guaranty by the Guarantors (as defined in the Senior
Secured Notes Indenture) and the Subordinated Guarantor

 

--------------------------------------------------------------------------------


 

(as defined in the Senior Secured Notes Indenture) of the Borrower’s obligations
under the Senior Secured Notes Indenture and the Senior Secured Notes (each such
guaranty, together with the Senior Secured Notes Indenture and the Senior
Secured Notes, are herein called the “Senior Secured Notes Documents”);

 

WHEREAS, pursuant to the Holdings Secured Guaranty, Holdings has guaranteed to
the First Lien Creditors the payment when due of all Guaranteed Obligations as
described therein;

 

WHEREAS, pursuant to the U.S. Subsidiaries Guaranty, each Subsidiary Guarantor
has jointly and severally guaranteed to the First Lien Creditors the payment
when due of all Guaranteed Obligations as described therein;

 

WHEREAS, each Assignor and DBTCA, as collateral agent, entered into the U.S.
Security Agreement, dated as of March 26, 2002 and amended and restated as of
August 18, 2003 (as amended, modified or supplemented through, but not
including, the Amendment and Restatement Effective Date, the “Original U.S.
Security Agreement”), pursuant to which the Assignors granted a security
interest in the Collateral for the benefit of the Secured Creditors under, and
as defined in, the Original U.S. Security Agreement;

 

WHEREAS, it was a condition precedent to the making of loans to, and the
issuance of, and participation in, letters of credit for the account of the
Borrower under the Existing Credit Agreement that each Assignor shall have
executed and delivered to the Collateral Agent (as defined therein) the Original
U.S. Security Agreement;

 

WHEREAS, it was a condition precedent to the issuance of the Senior Secured
Notes by the Borrower under the Senior Secured Notes Indenture that each
Assignor (other than Holdings) shall have executed and delivered the Original
U.S. Security Agreement;

 

WHEREAS, BofA and DBTCA have purchased from the other lenders party to the
Existing Credit Agreement all of such lenders’ right, title and interest in and
to the Existing Credit Agreement and the documents and instruments executed and
delivered in connection therewith (with certain exceptions), all pursuant to a
certain Assignment and Assumption Agreement (the “Bank Assignment Agreement”),
dated as of the Amendment and Restatement Effective Date, among BofA, DBTCA, the
other lenders party to the Existing Credit Agreement, the administrative agent
and collateral agent under the Existing Credit Agreement, the Borrower and
Holdings;

 

WHEREAS, Holdings, the Borrower, the financial institutions from time to time
party thereto (the “Lenders”), BofA, as Administrative Agent (together with any
successor administrative agent, the “Administrative Agent”), DBTCA, as
Syndication Agent, Citicorp USA, Inc., Wells Fargo Bank, N.A. and Lehman
Commercial Paper, Inc., as Co-Documentation Agents, and Banc of America
Securities LLC and Deutsche Bank Securities Inc., as Co-Lead Arrangers and Joint
Book Runners, desire to amend and restate the Existing Credit Agreement in its
entirety and have entered into an Amended and Restated Credit Agreement, dated
as of the Amendment and Restatement Effective Date, (as further amended,
modified, extended, renewed, replaced, restated or supplemented from time to
time, and including any agreement or

 

2

--------------------------------------------------------------------------------


 

agreements extending the maturity of, or refinancing or restructuring
(including, but not limited to, the inclusion of additional borrowers or
guarantors thereunder or any increase in the amount borrowed) all or any portion
of, the indebtedness under such agreement or any successor agreement or
agreements, whether or not with the same agent, trustee, representative, lenders
or holders, the “Credit Agreement”), providing for the amendment and restatement
of the Existing Credit Agreement and the making of Loans and the issuance of,
and participation in, Letters of Credit for the account of the Borrower as
contemplated therein (the Lenders, each Issuing Lender, the Administrative Agent
and its affiliates, the Collateral Agent and each other Agent (as defined in the
Credit Agreement) are herein called the “Bank Creditors”);

 

WHEREAS, the Borrower may from time to time be party to one or more interest
rate agreements (including, without limitation, interest rate swaps, caps,
floors, collars, and similar agreements) (collectively, the “Interest Rate
Agreements”) with BofA, any Lender, any affiliate thereof or a syndicate of
financial institutions organized by BofA or an affiliate of BofA (even if BofA
or any such Lender ceases to be a Lender under the Credit Agreement for any
reason), and any institution that participates, and in each case their
subsequent assigns, in such Interest Rate Agreement (collectively, the “Interest
Rate Creditors”, and the Interest Rate Creditors together with the Bank
Creditors, collectively, the “First Lien Creditors”);

 

WHEREAS, pursuant to the Bank Assignment Agreement, DBTCA, as collateral agent
under the Original U.S. Security Agreement, assigned and transferred all of its
right, title and interest in and to the Original U.S. Security Agreement to the
Collateral Agent.

 

WHEREAS, it is a condition precedent to the amendment and restatement of the
Existing Credit Agreement as contemplated by the Credit Agreement and to the
making of Loans to, and the issuance of, and participation in, Letters of Credit
for the account of the Borrower under the Credit Agreement that the Original
U.S. Security Agreement be amended and restated in its entirety;

 

NOW, THEREFORE, the parties hereto agree that the Original U.S. Security
Agreement shall be and hereby is amended and restated in its entirety as
follows:

 

ARTICLE I

 

SECURITY INTERESTS

 

1.1.  Grant of Security Interests.  (a)  As security for the prompt and complete
payment and performance when due of all of its Obligations, each Assignor does
hereby assign and transfer unto the Collateral Agent, and does hereby pledge and
grant to the Collateral Agent, for the benefit of the Secured Creditors (and, to
the extent the following constitutes “Collateral” under, and as defined in, the
Original U.S. Security Agreement, does hereby reconfirm (without interruption)
its assignment, transfer, pledge and grant to the Collateral Agent under the
Original U.S. Security Agreement of), a continuing security interest in all of
the right, title and interest of such Assignor in, to and under all of the
following personal property and fixtures (and all rights therein) of such
Assignor, or in which or to which such Assignor has any rights, in each case
whether now existing or hereafter from time to time acquired:

 

3

--------------------------------------------------------------------------------


 

(i)

each and every Account;

 

 

(ii)

all cash;

 

 

(iii)

the Cash Collateral Account and all moneys, securities, Instruments and other
investments deposited or required to be deposited in the Cash Collateral
Account;

 

 

(iv)

all Chattel Paper (including without limitation all Tangible Chattel Paper and
all Electronic Chattel Paper);

 

 

(v)

all Commercial Tort Claims;

 

 

(vi)

all computer programs of such Assignor and all intellectual property rights
therein and all other proprietary information of such Assignor, including but
not limited to Trade Secret Rights;

 

 

(vii)

all Contracts, together with all Contract Rights arising thereunder;

 

 

(viii)

all Copyrights;

 

 

(ix)

all Equipment;

 

 

(x)

all Units and Unit Certificates and MSO’s;

 

 

(xi)

all Documents;

 

 

(xii)

all General Intangibles;

 

 

(xiii)

all Goods;

 

 

(xiv)

all Instruments;

 

 

(xv)

all Inventory;

 

 

(xvi)

all Investment Property;

 

 

(xvii)

all Letter-of-Credit Rights (whether or not the respective letter of credit is
evidenced by a writing);

 

 

(xviii)

all Marks, together with the registrations and right to all renewals thereof,
and the goodwill of the business of such Assignor symbolized by the Marks;

 

 

(xix)

all Patents;

 

 

(xx)

all Permits;

 

4

--------------------------------------------------------------------------------


 

(xxi)

all Software and all Software licensing rights, all writings, plans,
specifications and schematics, all engineering drawings, customer lists,
goodwill and licenses, and all recorded data of any kind or nature, regardless
of the medium of recording;

 

 

(xxii)

all Supporting Obligations;

 

 

(xxiii)

all of such Assignor’s Collection Accounts and Lock Box Addresses and all of
such Assignor’s interest in any Collection Account, and all moneys, securities
and instruments deposited or required to be deposited in such Collection
Accounts or Lock Box Addresses;

 

 

(xxiv)

the Disbursement Account and all moneys deposited or required to be deposited in
such Disbursement Account;

 

 

(xxv)

the Concentration Account and all moneys, securities and instruments deposited
or required to be deposited in such Concentration Account;

 

 

(xxvi)

each Collection Bank Agreement to which such Assignor is a party and each other
agreement entered into by such Assignor with any Collection Bank and all rights
of such Assignor under each such agreement;

 

 

(xxvii)

the Concentration Account Agreement and each other agreement entered into by
such Assignor with the Concentration Account Bank and all rights of such
Assignor under each such agreement;

 

 

(xxviii)

the BofA Account and all moneys, securities and instruments deposited or
required to be deposited in the BofA Account;

 

 

(xxix)

all other Deposit Accounts and all other demand, deposit, time, savings, cash
management, passbook and similar accounts maintained by such Assignor with any
Person and all moneys, securities, Instruments and other investments deposited
or required to be deposited in any of the foregoing; and

 

 

(xxx)

all Proceeds and products of any and all of the foregoing (all of the above, the
“Collateral”).

 

(b)                                                         The security
interest of the Collateral Agent under this Agreement extends to all Collateral
which any Assignor may acquire, or with respect to which any Assignor may obtain
rights, at any time during the term of this Agreement.

 

(c)                                                          Notwithstanding
anything to the contrary contained in this Section 1.1 or elsewhere in this
Agreement, in the event of any conflict between the provisions of this
Agreement, the Intercreditor Agreement or any other Collateral Document and the
provisions of the Senior Secured Notes Documents, the terms of this Agreement,
the Intercreditor Agreement and the other Collateral Documents shall prevail.

 

5

--------------------------------------------------------------------------------


 

(d)                                                         Notwithstanding
anything to the contrary contained above or elsewhere in this Agreement, with
respect to each Non-Canadian Foreign Subsidiary, if, at any time, the pledge and
assignment as otherwise contemplated herein of more than 66-2/3% of the voting
capital stock of such Non-Canadian Foreign Subsidiary would give rise to “deemed
dividend” tax consequences under Section 956 of the Code, then not more 65% of
the outstanding voting capital stock (plus 100% of the non-voting capital stock)
of such Non-Canadian Foreign Subsidiary shall be required to be pledged pursuant
to this Agreement.

 

(e)                                                          Notwithstanding
anything to the contrary contained in this Agreement, (w) the Second Lien
Creditors shall not have a security interest in, and the grant of security
interests pursuant to this Agreement for the benefit of the Second Lien
Creditors shall not extend to, any Second Lien Excluded Collateral, and with
respect to the Second Lien Creditors the term “Collateral” shall not include the
Second Lien Excluded Collateral, (x) the term “Collateral” with respect to the
Second Lien Obligations shall not include any Collateral owned by Holdings or in
which Holdings has any direct right, title or interest, the grant or pledge of
security interests hereunder by Holdings shall be solely for the benefit of the
First Lien Creditors and shall not secure any of the Second Lien Obligations and
Holdings shall not be an Assignor with respect to the Second Lien Obligations
for any purpose whatsoever, (y) to the extent that the granting or perfecting of
any assets or property of the Assignors acquired after August 18, 2003 requires
the consent of a third party that has not been obtained after the Assignors
(other than Holdings) have used commercially reasonable efforts to obtain such
consent, the Second Lien Creditors shall not have a security interest in, and
the grant of security interest pursuant to this Agreement for the benefit of the
Second Lien Creditors shall not extend to, any such property or assets and (z)
to the extent that a security interest in favor of the Second Lien Creditors
cannot be granted or perfected in certain assets or property of the Assignors
under applicable law, the Second Lien Creditors shall not have a security
interest in, and the grant of security interest pursuant to this Agreement for
the benefit of the Second Lien Creditors shall not extend to, any such assets or
property.

 

(f)                                                            Notwithstanding
anything to the contrary contained in this Agreement, to the extent that the
granting or perfecting of any Contracts or Contract Rights requires the consent
of a third party that has not been obtained, the Secured Creditors shall not
have a security interest in, and the grant of security interest pursuant to this
Agreement for the benefit of the Secured Creditors shall not extend to, any of
such Assignor’s rights or interests in any such Contract to which any Assignor
is a party or any of its Contract Rights thereunder if and for so long as the
grant of such security interest shall constitute or result in (i) the
abandonment, invalidation or unenforceability of any right, title or interest of
any Assignor therein or (ii) in a breach or termination pursuant to the terms
of, or a default under, any such Contract (other than to the extent that any
provision prohibiting such Assignor from granting a security interest in its
rights and interests thereunder in favor of the Collateral Agent would be
rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the
UCC (or any successor provision or provisions) of any relevant jurisdiction or
any other applicable law (including the Bankruptcy Code) or principles of
equity); provided that such security interest shall attach immediately at such
time as the condition causing such abandonment, invalidation or unenforceability
shall be remedied and to the extent severable, shall attach immediately to any
portion of such Contract and Contract Rights that does not result in any of the
consequences specified in (i) or (ii) above; provided,

 

6

--------------------------------------------------------------------------------


 

further, that any Account or any money or other amounts due or to become due to
such Assignor under any such license, contract or agreement shall at no time be
excluded from the Collateral or the security interest granted by such Assignor
hereunder in favor of the Collateral Agent.  The Assignors shall use
commercially reasonable efforts to obtain any consent referred to in the
preceding sentence.

 

(g)                                                         Notwithstanding
anything to the contrary contained in this Agreement, the Secured Creditors
shall not have a security interest in, and the grant of security interest
pursuant to this Agreement for the benefit of the Secured Creditors shall not
extend to, and the term “Collateral” shall not include any Holdings Excluded
Collateral.

 

1.2.  Power of Attorney.  Each Assignor hereby constitutes and appoints the
Collateral Agent its true and lawful attorney, irrevocably, with full power
after the occurrence of and during the continuance of an Event of Default (in
the name of such Assignor or otherwise) to act, require, demand, receive,
compound and give acquittance for any and all moneys and claims for moneys due
or to become due to such Assignor under or arising out of the Collateral, to
endorse any checks or other instruments or orders in connection therewith, to
make changes in the Unit Certificate of any Unit which the Collateral Agent
deems necessary or advisable, including, without limitation, changing the
ownership thereof to the Collateral Agent or making a notation of the Collateral
Agent’s interest thereon, and to file any claims or take any action or institute
any proceedings which the Collateral Agent may deem to be necessary or advisable
to protect the interests of the Secured Creditors, which appointment as attorney
is coupled with an interest.

 

ARTICLE II

 

GENERAL REPRESENTATIONS, WARRANTIES AND COVENANTS

 

Each Assignor represents, warrants and covenants, which representations,
warranties and covenants shall survive execution and delivery of this Agreement,
as follows:

 

2.1.  Necessary Filings.  Except as set forth in Section 11.19(a) and (b) of the
Credit Agreement and any consents to assignments of any Government Lease, all
filings, registrations, recordings and other actions necessary or appropriate to
create, preserve and perfect the security interest granted by such Assignor to
the Collateral Agent hereby in respect of the Collateral have been accomplished
and the security interest granted to the Collateral Agent pursuant to this
Agreement in and to the Collateral creates a valid and, together with all such
filings, registrations, recordings and other actions, a perfected security
interest therein prior to the rights of all other Persons therein and subject to
no other Liens (other than Permitted Liens) and is entitled to all the rights,
priorities and benefits afforded by the Uniform Commercial Code or other
relevant law as enacted in any relevant jurisdiction to perfected security
interests; it being understood and agreed that no actions have been taken under
Section 9-104 of the UCC to establish “control” of any Deposit Accounts (other
than (x) the Concentration Account, (y) the Collection Accounts, (z) the Cash
Collateral Account and Deposit Accounts maintained with the Collateral Agent)
except as required pursuant to Section 3.14(a).

 

7

--------------------------------------------------------------------------------


 

2.2.  No Liens.  Such Assignor is, and as to all Collateral acquired by it from
time to time after the Amendment and Restatement Effective Date such Assignor
will be, the owner (or in the case of any Collateral in respect of which such
Assignor is the licensee, the licensee) of all Collateral free from any Lien,
security interest, encumbrance or other right, title or interest of any Person
(other than Permitted Liens), and such Assignor shall defend the Collateral
against all claims and demands of all Persons at any time claiming the same or
any interest therein adverse to the Collateral Agent.

 

2.3.  Other Financing Statements.  As of the Amendment and Restatement Effective
Date, there is no financing statement (or similar statement or instrument of
registration under the law of any jurisdiction) covering or purporting to cover
any interest of any kind in the Collateral (other than financing statements
filed in respect of Permitted Liens), and so long as the Termination Date has
not occurred, such Assignor will not execute or authorize to be filed in any
public office any financing statement (or similar statement or instrument of
registration under the law of any jurisdiction) or statements relating to the
Collateral, except financing statements filed or to be filed in respect of and
covering the security interests granted hereby by such Assignor or in connection
with Permitted Liens.

 

2.4.  Chief Executive Office, Record Locations.  The chief executive office of
such Assignor on the Amendment and Restatement Effective Date is located at the
address indicated on Annex A hereto for such Assignor.

 

2.5.  Location of Inventory and Equipment and Units.  All Inventory, Equipment
and Units held on the Amendment and Restatement Effective Date are located at
one of the locations shown on Annex B hereto for such Assignor.

 

2.6.  Units.  Subject to Section 11.19(a) of the Credit Agreement, to the extent
any Unit is, or under applicable law is required to be, covered by any Unit
Certificate and to the extent that any action under applicable state law in lieu
of or in addition to the filing of financing statements under the Uniform
Commercial Code of the relevant State are required to be taken so that the
security interests in the respective Units created pursuant to this Agreement
are fully perfected under applicable state law, all such actions have been
taken.  Subject to Section 11.19(a) of the Credit Agreement, in the event any
change in applicable law in any State where any Unit is located, or a decision,
opinion, ruling, regulation, decree or order of a court, or administrative,
regulatory or governmental authority, of any State in which any Unit is located
(whether involving any Assignor or any unrelated third person) shall render any
of the information provided pursuant to the preceding sentence inaccurate in any
respect, then the Assignor that owns any Unit for which the information provided
in the preceding sentence is no longer accurate shall inform (in writing) the
Collateral Agent of the respective change and shall promptly take such actions
or cause such actions to be taken as the Collateral Agent shall request in order
to create, maintain, establish or preserve the perfection of the security
interest of the Collateral Agent in such Unit.  Subject to Section 11.19(a) of
the Credit Agreement, as new Units are acquired after the date of this
Agreement, or to the extent that Units are moved to different states after the
date of this Agreement, the relevant Assignor shall take all actions with
respect thereto (including, to the extent required under applicable law, causing
a Unit Certificate to be issued which contains a notation of the security
interest of the Collateral Agent thereon) as

 

8

--------------------------------------------------------------------------------


 

shall be required under applicable State law to ensure that the security
interests of the Collateral Agent therein are perfected under relevant law. 
Each Assignor shall also comply with the covenants contained in Section 7.18 of
the Credit Agreement, which are deemed to be incorporated by reference herein.

 

2.7.  Legal Names; Type of Organization (and Whether a Registered Organization
and/or a Transmitting Utility); Jurisdiction of Organization; Location;
Organizational Identification Numbers; Changes Thereto; etc.  The exact legal
name of each Assignor, the type of organization of such Assignor, whether or not
such Assignor is a Registered Organization, the jurisdiction of organization of
such Assignor, such Assignor’s Location, the organizational identification
number (if any) of each Assignor, and whether or not such Assignor is a
Transmitting Utility, is listed on Annex C hereto for such Assignor.  No
Assignor shall change its legal name, its type of organization (including
without limitation its status as (x) a Registered Organization, in the case of
each Registered Organization or (y) a Transmitting Utility or a Person which is
not a Transmitting Utility, as the case may be), its jurisdiction of
organization, its Location or its organizational identification number (if any)
from that listed on Annex C hereto for such Assignor or those that may have been
established after the date of this Agreement in accordance with the immediately
succeeding sentence of this Section 2.7.  No Assignor shall change its legal
name, its type of organization, its status as a Registered Organization (in the
case of a Registered Organization), its status as a Transmitting Utility or as a
Person which is not a Transmitting Utility, as the case may be, its jurisdiction
of organization, its Location, or its organizational identification number (if
any), except that any such changes shall be permitted (so long as not in
violation of the applicable requirements of the Secured Debt Agreements and so
long as same do not involve (x) a Registered Organization ceasing to constitute
same or (y) any Assignor changing its jurisdiction of organization or Location
from the United States or a State thereof to a jurisdiction of organization or
Location, as the case may be, outside the United States or a State thereof) if
(i) it shall have given to the Collateral Agent  not less than 15 days’ prior
written notice of each change to the information listed on Annex C (as adjusted
for any subsequent changes thereto previously made in accordance with this
sentence), together with a supplement to Annex C which shall correct all
information contained therein for the respective Assignor, and (ii) in
connection with the respective such change or changes, it shall have taken all
action reasonably requested by the Collateral Agent to maintain the security
interests of the Collateral Agent in the Collateral intended to be granted
hereby at all times fully perfected and in full force and effect.  In addition,
to the extent that any Assignor does not have an organizational identification
number on the Amendment and Restatement Effective Date and later obtains one,
such Assignor shall promptly thereafter notify the Collateral Agent of such
organizational identification number and shall take all actions reasonably
satisfactory to the Collateral Agent to the extent necessary to maintain the
security interest of the Collateral Agent in the Collateral intended to be
granted hereby fully perfected and in full force and effect.

 

2.8.  Trade Names; etc.  No Assignor has or operates in any jurisdiction under,
or in the preceding twelve months has had or has operated in any jurisdiction
under, any trade names, fictitious names or other names except its legal name as
specified in Annex C and such other trade or fictitious names as are listed on
Annex D hereto for such Assignor.  No Assignor shall assume or operate in any
jurisdiction under any new trade, fictitious or other name until (i) it shall
have given to the Collateral Agent not less than 30 days’ written notice of its
intention so

 

9

--------------------------------------------------------------------------------


 

to do, clearly describing such new name and the jurisdictions in which such new
name will be used and providing such other information in connection therewith
as the Collateral Agent may reasonably request and (ii) with respect to such new
name, it shall have taken all action reasonably requested by the Collateral
Agent to maintain the security interest of the Collateral Agent in the
Collateral intended to be granted hereby at all times fully perfected and in
full force and effect.

 

2.9.  As-Extracted Collateral; Timber-to-be-Cut.  On the Amendment and
Restatement Effective Date, no Assignor owns, or expects to acquire, any
property which constitutes, or would constitute, As-Extracted Collateral or
Timber-to-be-Cut.  If at any time after the date of this Agreement any Assignor
owns, acquires or obtains rights to any As-Extracted Collateral or
Timber-to-be-Cut, such Assignor shall furnish the Collateral Agent with prompt
written notice thereof (which notice shall describe in reasonable detail the
As-Extracted Collateral and/or Timber-to-be-Cut and the locations thereof) and
shall take all actions as may be deemed reasonably necessary or desirable by the
Collateral Agent to perfect the security interest of the Collateral Agent
therein.

 

2.10.  Collateral in the Possession of a Bailee.  If any Inventory or other
Goods are at any time in the possession of a bailee, the respective Assignor
shall promptly notify the Collateral Agent thereof and, if requested by the
Collateral Agent, shall use its reasonable best efforts to promptly obtain an
acknowledgment from such bailee, in form and substance reasonably satisfactory
to the Collateral Agent, that the bailee holds such Collateral for the benefit
of the Collateral Agent and shall act upon the instructions of the Collateral
Agent, without the further consent of the respective Assignor. The Collateral
Agent agrees with the Assignors that the Collateral Agent shall not give any
such instructions unless an Event of Default has occurred and is continuing or
would occur after taking into account any action by the respective Assignor with
respect to any such bailee.

 

2.11.  Recourse.  This Agreement is made with full recourse to each Assignor
(subject, in the case of any Assignor party to the U.S. Subsidiaries Guaranty,
to the limits set forth therein) and pursuant to and upon all the warranties,
representations, covenants and agreements on the part of such Assignor contained
herein, in the other Credit Documents, in the Interest Rate Agreements and
otherwise in writing in connection herewith or therewith.

 

ARTICLE III

 

SPECIAL PROVISIONS CONCERNING ACCOUNTS; CONTRACT RIGHTS; INSTRUMENTS; CHATTEL
PAPER AND CERTAIN OTHER COLLATERAL

 

3.1.  Additional Representations and Warranties.  As of the time when each of
its Accounts arises, each Assignor shall be deemed to have represented and
warranted that each such Account, and all records, papers and documents relating
thereto (if any) are genuine and what they purport to be, and that all papers
and documents (if any) relating thereto (i) will, to the knowledge of such
Assignor, represent the genuine, legal, valid and binding obligation of the
account debtor evidencing indebtedness unpaid and owed by the respective account
debtor arising out of the performance of labor or services or the sale or lease
and delivery of the merchandise listed therein, or both, (ii) will be the only
original writings evidencing and

 

10

--------------------------------------------------------------------------------


 

embodying such obligation of the account debtor named therein (other than copies
created for general accounting purposes), (iii) will, to the knowledge of such
Assignor, evidence true and valid obligations, enforceable in accordance with
their respective terms subject to adjustments customary in the business of such
Assignor in accordance with past practice, and (iv) will be in compliance and
will conform with all applicable material federal, state and local laws and
applicable material laws of any relevant foreign jurisdiction.

 

3.2.  Maintenance of Records.  Each Assignor will keep and maintain at its own
cost and expense accurate records of its Accounts and Contracts, including, but
not limited to, originals of all documentation (including each Contract) with
respect thereto, records of all payments received, all credits granted thereon,
all merchandise returned and all other dealings therewith, and such Assignor
will make the same available on such Assignor’s premises to the Collateral Agent
for inspection, at such Assignor’s own cost and expense, at any and all
reasonable times upon prior notice to such Assignor and otherwise on a basis
consistent with the respective Secured Debt Agreements.  Upon the occurrence and
during the continuance of an Event of Default, at the request of the Collateral
Agent, such Assignor shall, at its own cost and expense, deliver all tangible
evidence of its Accounts and Contract Rights (including, without limitation,
copies of all documents evidencing the Accounts and all Contracts) and such
books and records to the Collateral Agent or to its representatives (copies of
which evidence and books and records may be retained by such Assignor, such
copies to be certified as true and complete by an appropriate officer of such
Assignor).  Upon the occurrence and during the continuance of an Event of
Default and if the Collateral Agent so directs, such Assignor shall legend, in
form and manner satisfactory to the Collateral Agent, the Accounts and the
Contracts, as well as books, records and documents (if any) of such Assignor
evidencing or pertaining to such Accounts and Contracts with an appropriate
reference to the fact that such Accounts and Contracts have been assigned to the
Collateral Agent and that the Collateral Agent has a security interest therein.

 

3.3.  Modification of Terms; etc.  No Assignor shall rescind or cancel any
indebtedness evidenced by any Account of such Assignor or under any Contract of
such Assignor, or modify any term thereof or make any adjustment with respect
thereto, or extend or renew the same, or compromise or settle any material
dispute, claim, suit or legal proceeding relating thereto, or, except as
permitted by the respective Secured Debt Agreements, sell any Account or
Contract of such Assignor, or interest therein, without the prior written
consent of the Collateral Agent, except as permitted by Section 3.4 hereof. 
Each Assignor will duly fulfill all obligations on its part to be fulfilled
under or in connection with the Accounts and Contracts of such Assignor and will
do nothing to impair the rights of the Collateral Agent in such Accounts or
Contracts.

 

3.4.  Collection.  Each Assignor shall, in accordance with its ordinary business
practices, endeavor to cause to be collected from the account debtor named in
each of its Accounts or obligor under any Contract of such Assignor, as and when
due (including, without limitation, amounts, services or products which are
delinquent, such amounts, services or products to be collected in accordance
with generally accepted lawful collection procedures) any and all amounts,
services or products owing under or on account of such Account or Contract, and
apply forthwith upon receipt thereof all such amounts, services or products as
are so

 

11

--------------------------------------------------------------------------------


 

collected to the outstanding balance of such Account or under such Contract,
except that, so long as no Event of Default is then in existence, any Assignor
may allow in the ordinary course of business as adjustments to amounts, services
or products owing under its Accounts and Contracts (i) an extension or renewal
of the time or times of payment, or settlement for less than the total unpaid
balance, which such Assignor finds appropriate in accordance with reasonable
business judgment and (ii) a refund or credit due as a result of returned or
damaged merchandise or improperly performed services or such other adjustments
which such Assignor deems appropriate in the exercise of its commercially
reasonable business judgment.  The costs and expenses (including, without
limitation, reasonable attorneys’ fees) of collection, whether incurred by an
Assignor or the Collateral Agent, shall be borne by such Assignor.

 

3.5.  Direction to Account Debtors; etc.  To the extent permitted by applicable
law, each Assignor (other than Holdings) agrees (x) to cause all payments on
account of the Accounts and Contracts to be made directly to the relevant
Lockbox Addresses, (y) that the Collateral Agent may, at its option, directly
notify the obligors with respect to any Accounts and/or under any Contracts to
make payments with respect thereto as provided in preceding clause (x) and (z)
that upon the occurrence and during the continuance of an Event of Default the
Collateral Agent may enforce collection of any such Accounts and Contracts and
may adjust, settle or compromise the amount of payment thereof.  Without prior
notice to or assent by any Assignor, upon the occurrence and during the
continuance of an Event of Default the Collateral Agent may apply any or all
amounts then in, or thereafter deposited in, the relevant Collection Account in
the manner provided in Section 7.4 of this Agreement.  The costs and expenses
(including attorneys’ fees) of collection, whether incurred by any Assignor or
the Collateral Agent, shall be borne by such Assignor.

 

3.6.  Instruments.  If any Assignor (other than Holdings to the extent such
Instrument constitutes Holdings Excluded Collateral) owns or acquires any
Instrument in excess of $100,000 constituting Collateral, such Assignor will
within 10 Business Days notify the Collateral Agent thereof, and upon request by
the Collateral Agent will promptly deliver such Instrument to the Collateral
Agent appropriately endorsed to the order of the Collateral Agent.

 

3.7.  Collection Accounts.  Each Assignor (other than Holdings) has established
Collection Accounts with one or more banking institutions (each, a “Collection
Bank”) in the manner set forth in the Credit Agreement and has notified each
such Collection Bank that any Collection Account maintained with such Collection
Bank is under the exclusive dominion and control of the Collateral Agent and
that all moneys, securities, and instruments deposited in such Collection
Account are to be held by such banking institution for the benefit of the
Collateral Agent.  Furthermore, each Assignor (other than Holdings) and each
Collection Bank has duly executed and delivered to the Collateral Agent a
Collection Bank Agreement which Collection Bank Agreement acknowledges the
security interest of the Collateral Agent in each Collection Account established
with such Collection Bank and contains the agreement of such Collection Bank to
transmit daily to the Collateral Agent for deposit in the Concentration Account
all cash, instruments and other securities and all collected funds received in
respect of any securities or instruments deposited in each Collection Account
established with such Collection Bank.  Each Assignor (other than Holdings)
hereby represents and warrants that, except as otherwise expressly provided in
the Credit Agreement, it does not now maintain, and will not in the future

 

12

--------------------------------------------------------------------------------


 

maintain, any other account with any Collection Bank other than the Collection
Accounts.  Each Assignor has, as of the execution and delivery hereof, notified
each obligor with respect to its Accounts to make payments with respect thereto
directly into one or more Collection Accounts, except as otherwise expressly
provided in the Credit Agreement.

 

3.8.  Concentration Account.  The Borrower, as an Assignor, has established with
BofA (the “Concentration Account Bank”), in the name of the Collateral Agent for
the benefit of the Secured Creditors, a non-interest bearing account (the
“Concentration Account”), which account shall be under the exclusive dominion
and control of the Collateral Agent and into which there shall be deposited all
payments made with respect to the Collateral (including, without limitation, all
moneys, securities and instruments received in each Collection Account in the
manner set forth in each Collection Bank Agreement, as the case may be).  All
moneys, securities and instruments at any time deposited or held in the
Concentration Account hereunder shall be held by the Concentration Account Bank
for the benefit of the Collateral Agent and the Secured Creditors.  Furthermore,
the Borrower and the Concentration Account Bank have duly executed and delivered
to the Collateral Agent a Concentration Account Agreement which Concentration
Account Agreement acknowledges the security interest and exclusive dominion and
control of the Collateral Agent in the Concentration Account established with
the Concentration Account Bank and contains the agreement of the Concentration
Account Bank to transmit daily to the Collateral Agent for deposit in the BofA
Account all cash, instruments and other securities and all collected funds
received in respect of any securities or instruments deposited in the
Concentration Account.  Without notice to or assent by any Assignor, the
Collateral Agent may apply any or all amounts then in, or thereafter deposited
in, the BofA Account in the manner provided in Section 7.4 of this Agreement. 
The costs and expenses (including attorney’s fees) of collection, whether
incurred by an Assignor or the Collateral Agent, shall be borne by such
Assignor.  If BofA is a Collection Bank, the Concentration Account may be the
same account as a Collection Account at BofA.

 

3.9.  BofA Account.  The Collateral Agent has established with BofA, in the name
of the Collateral Agent for the benefit of the Secured Creditors, a non-interest
bearing account with respect to the Assignors (the “BofA Account”), which
account shall be under the exclusive dominion and control of the Collateral
Agent and into which there shall be deposited all payments made with respect to
the Collateral (including, without limitation, all moneys, securities and
instruments received in each Collection Account and the Concentration Account in
the manner set forth in each Collection Bank Agreement or the Concentration
Account Agreement, as the case may be).  All moneys, securities and instruments
at any time deposited or held in the BofA Account hereunder shall be held by the
Collateral Agent as Collateral for all purposes of this Agreement.  Without
notice to or assent by any Assignor, the Collateral Agent may apply any or all
amounts then in, or thereafter deposited in, the BofA Account in the manner
provided in Section 7.4 of this Agreement.  The costs and expenses (including
attorney’s fees) of collection, whether incurred by an Assignor or the
Collateral Agent, shall be borne by such Assignor.

 

3.10.  Receipt of Payments.  In the event an Assignor (other than Holdings)
shall otherwise receive any payment in respect of its Collateral, such Assignor
shall promptly (but in no event more than five Business Days of actual receipt
thereof) deposit such payment into a

 

13

--------------------------------------------------------------------------------


 

Collection Account.  No Assignor shall deposit or permit to be deposited, into
any Collection Account, or the Concentration Account, any funds or other amounts
except funds or other amounts received representing proceeds of the Collateral.

 

3.11.  Account Inspection.  Each Assignor (other than Holdings) will permit the
Collateral Agent or its agents to verify from time to time the balances of any
and all of the accounts of such Assignor (including, without limitation, the
Collection Accounts and the Lock Box Addresses).

 

3.12.  Assignors Remain Liable Under Accounts.  Anything herein to the contrary
notwithstanding, the Assignors shall remain liable under each of the Accounts to
observe and perform all of the conditions and obligations to be observed and
performed by it thereunder, all in accordance with the terms of any agreement
giving rise to such Accounts.  Neither the Collateral Agent nor any other
Secured Creditor shall have any obligation or liability under any Account (or
any agreement giving rise thereto) by reason of or arising out of this Agreement
or the receipt by the Collateral Agent or any other Secured Creditor of any
payment relating to such Account pursuant hereto, nor shall the Collateral Agent
or any other Secured Creditor be obligated in any manner to perform any of the
obligations of any Assignor under or pursuant to any Account (or any agreement
giving rise thereto), to make any payment, to make any inquiry as to the nature
or the sufficiency of any payment received by them or as to the sufficiency of
any performance by any party under any Account (or any agreement giving rise
thereto), to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to them or to which they may be entitled at any time or times.

 

3.13.  Assignors Remain Liable Under Contracts.  Anything herein to the contrary
notwithstanding, the Assignors shall remain liable under each of the Contracts
to observe and perform all of the conditions and obligations to be observed and
performed by them thereunder, all in accordance with and pursuant to the terms
and provisions of each Contract.  Neither the Collateral Agent nor any other
Secured Creditor shall have any obligation or liability under any Contract by
reason of or arising out of this Agreement or the receipt by the Collateral
Agent or any other Secured Creditor of any payment relating to such Contract
pursuant hereto, nor shall the Collateral Agent or any other Secured Creditor be
obligated in any manner to perform any of the obligations of any Assignor under
or pursuant to any Contract, to make any payment, to make any inquiry as to the
nature or the sufficiency of any performance by any party under any Contract, to
present or file any claim, to take any action to enforce any performance or to
collect the payment of any amounts which may have been assigned to them or to
which they may be entitled at any time or times.

 

3.14.  Deposit Accounts; etc.  (a)  No Assignor (other than Holdings) maintains,
or at any time after the date of this Agreement shall establish or maintain, any
demand, time, savings, passbook or similar account, except for such accounts
which are both (x) maintained with a bank (as defined in Section 9-102 of the
UCC) whose jurisdiction (determined in accordance with Section 9-304 of the UCC)
is within a State of the United States and (y) permitted pursuant to Section
8.16 of the Credit Agreement.  Annex E hereto accurately sets forth, as of the
Amendment and Restatement Effective Date, for each Assignor, each Deposit

 

14

--------------------------------------------------------------------------------


 

Account maintained by such Assignor (including a description thereof and the
respective account number), the name of the respective bank with which such
Deposit Account is maintained, and the jurisdiction of the respective Bank with
respect to such Deposit Account.  For each Deposit Account (including any
Deposit Account at any time established pursuant to following clause (b), but
excluding (x) the Concentration Account, (y) the Collection Accounts and (z) the
Cash Collateral Account or any other Deposit Account maintained with the
Collateral Agent), the respective Assignor (other than Holdings) shall cause the
bank with which the Deposit Account is maintained to execute and deliver to the
Collateral Agent, within 30 days after the Collateral Agent’s request therefor,
a “control agreement” in the form of Annex F hereto (appropriately completed),
with such changes thereto as may be acceptable to the Collateral Agent.  If any
bank with which such a Deposit Account is maintained refuses to, or does not,
enter into such a “control agreement”, then the respective Assignor shall
promptly (and in any event within 30 days after the date of the respective
request) close the respective Deposit Account and transfer all balances therein
to the Cash Collateral Account or another Deposit Account meeting the
requirements of this Section 3.14 (with respect to which a “control agreement”
meeting the foregoing requirements has been entered into and is in full force
and effect).  If any bank with which a Deposit Account is maintained refuses to
subordinate all its claims with respect to such Deposit Account to the
Collateral Agent’s security interest therein on terms satisfactory to the
Collateral Agent, then the Collateral Agent, at its option, may (x) require that
such Deposit Account be terminated in accordance with the immediately preceding
sentence or (y) agree to a “control agreement” without such subordination,
provided that in such event the Collateral Agent may at any time, at its option,
subsequently require that such Deposit Account be terminated (within 30 days
after notice from the Collateral Agent) in accordance with the requirements of
the immediately preceding sentence.

 

(b)                                 After the date of this Agreement, except as
permitted pursuant to Section 8.16(c) of the Credit Agreement, no Assignor shall
establish any new demand, time, savings, passbook or similar account, except for
(x) Collection Accounts and Concentration Accounts established in accordance
with the requirements of the Credit Agreement and (y) Deposit Accounts
established and maintained with banks and meeting the requirements of preceding
clause (a).  At the time any Deposit Account as described in clause (y) of the
preceding sentence is established, to the extent so requested by the Collateral
Agent, the appropriate “control agreement” shall be entered into in accordance
with the requirements of preceding clause (a) and the respective Assignor shall
furnish to the Collateral Agent a supplement to Annex E hereto containing the
relevant information with respect to the respective Deposit Account and the bank
with which same is established.

 

(c)                                  The Collateral Agent agrees that it
(x) shall not deliver a Notice of Exclusive Control (as defined in the Form of
Control Agreement Regarding Deposit Accounts attached hereto as Annex F)
pursuant to any “control agreement” (other than with respect to the
Concentration Account, any Collection Accounts, the Cash Collateral Account or
any other Deposit Account maintained with the Collateral Agent) to any bank with
which any Assigner has established a Deposit Account unless an Event of Default
then exists and is continuing, (y) shall not give any instructions (as
contemplated in the first sentence of Section 2 of Annex F) as to the withdrawal
or disposition of funds in any Deposit Account subject to such “control
agreement” (other than with respect to the Concentration Account, any Collection
Account, the Cash

 

15

--------------------------------------------------------------------------------


 

Collateral Account or any Deposit Account maintained with the Collateral Agent)
unless an Event of Default then exists and is continuing and (z) shall provide
the Borrower with a copy of any such Notice of Exclusive Control delivered
pursuant to any such “control agreement.”

 

3.15.  Letter-of-Credit Rights.  If any Assignor is at any time a beneficiary
under a letter of credit with a stated amount of $100,000 or more, such Assignor
shall promptly notify the Collateral Agent thereof and, at the request of the
Collateral Agent, such Assignor shall, pursuant to an agreement in form and
substance reasonably satisfactory to the Collateral Agent, use its commercially
reasonable efforts to (i) arrange for the issuer and any confirmer of such
letter of credit to consent to an assignment to the Collateral Agent of the
proceeds of any drawing under such letter of credit or (ii) arrange for the
Collateral Agent to become the transferee beneficiary of such letter of credit,
with the Collateral Agent agreeing, in each case, that the proceeds of any
drawing under the letter of credit are to be applied as provided in this
Agreement after the occurrence and during the continuance of an Event of
Default.

 

3.16.  Commercial Tort Claims.  All Commercial Tort Claims of each Assignor in
existence on the Amendment and Restatement Effective Date are described in Annex
G hereto.  If any Assignor shall at any time after the date of this Agreement
acquire a Commercial Tort Claim in an amount (taking the greater of the
aggregate claimed damages thereunder or the reasonably estimated value thereof)
of $500,000 or more, such Assignor shall promptly notify the Collateral Agent
thereof in a writing signed by such Assignor and describing the details thereof
and shall grant to the Collateral Agent in such writing a security interest
therein and in the proceeds thereof, all upon the terms of this Agreement, with
such writing to be in form and substance reasonably satisfactory to the
Collateral Agent.

 

3.17.  Chattel Paper.  Upon the request of the Collateral Agent made at any time
or from time to time, each Assignor shall promptly furnish to the Collateral
Agent a list of all Electronic Chattel Paper held or owned by such Assignor. 
Furthermore, if requested by the Collateral Agent, each Assignor shall promptly
take all actions which are reasonably practicable so that the Collateral Agent
has “control” of all Electronic Chattel Paper in accordance with the
requirements of Section 9-105 of the UCC.  Upon the request of the Collateral
Agent made at any time while an Event of Default then exists and is continuing,
each Assignor will promptly (and in any event within 10 days) deliver all of its
Tangible Chattel Paper to the Collateral Agent.

 

3.18.  Further Actions.  Each Assignor will, at its own expense, make, execute,
endorse, acknowledge, file and/or deliver to the Collateral Agent from time to
time such vouchers, invoices, schedules, confirmatory assignments, conveyances,
financing statements, transfer endorsements, certificates, reports and other
assurances or instruments and take such further steps, including any and all
actions as may be necessary or required under the Federal Assignment of Claims
Act, relating to its Accounts, Contracts, Instruments and other property or
rights covered by the security interest hereby granted, as the Collateral Agent
may reasonably require to give effect to the purposes of this Agreement.

 

16

--------------------------------------------------------------------------------


 

ARTICLE IV

 

SPECIAL PROVISIONS CONCERNING TRADEMARKS

 

4.1.  Additional Representations and Warranties.  Each Assignor represents and
warrants that it is the true and lawful owner of or otherwise has the right to
use the registered Marks and applications for Marks listed in Annex H hereto for
such Assignor and that said listed Marks include all United States marks and
applications for United States marks registered or listed in the United States
Patent and Trademark Office that such Assignor owns or uses in connection with
its business as of the Amendment and Restatement Effective Date.  Each Assignor
represents and warrants that it owns, is licensed to use or otherwise has the
right to use, all Marks that it uses that are material to such Assignor’s
business.  Each Assignor further warrants that it has no knowledge of any third
party claim received by it that any aspect of such Assignor’s present or
contemplated business operations infringes or will infringe any trademark,
service mark or trade name of any other Person other than as could not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  Each Assignor represents and warrants that all U.S. trademark
registrations and applications listed in Annex H hereto are valid, subsisting,
have not been canceled and that such Assignor is not aware of any third-party
claim that any of said registrations is invalid or unenforceable, and is not
aware that there is any reason that any of said registrations is invalid or
unenforceable, except for the registrations and applications relating to the
Marks licensed under the Trade Name and Service Mark License Agreement.  Each
Assignor hereby grants to the Collateral Agent an absolute power of attorney to
sign, upon the occurrence and during the continuance of an Event of Default, any
document which may be required by the United States Patent and Trademark Office
in order to effect an absolute assignment of all right, title and interest in
each Mark, and record the same.

 

4.2.  Licenses and Assignments.  Except as otherwise permitted by the Secured
Debt Agreements, each Assignor hereby agrees not to divest itself of any right
under any material Mark of such Assignor (other than in the ordinary course of
business in accordance with its reasonable business judgment) absent prior
written approval of the Collateral Agent, which approval shall not be
unreasonably withheld or delayed.

 

4.3.  Infringements.  Each Assignor agrees, promptly upon learning thereof, to
notify the Collateral Agent in writing of the name and address of, and to
furnish such pertinent information that may be available with respect to, any
party who such Assignor believes is infringing or diluting or otherwise
violating any of such Assignor’s rights in and to any Mark in any manner that
could reasonably be expected to have a Material Adverse Effect, or with respect
to any party claiming that such Assignor’s use of any Mark material to such
Assignor’s business violates in any material respect any property right of that
party.  Each Assignor further agrees to prosecute in accordance with reasonable
business practices any Person infringing any Mark in any manner that could
reasonably be expected to have a Material Adverse Effect.

 

4.4.  Preservation of Marks.  Each Assignor agrees to use its Marks which are
material to such Assignor’s business in interstate commerce during the time in
which this Agreement is in effect and to take all such other actions as are
reasonably necessary to preserve

 

17

--------------------------------------------------------------------------------


 

such Marks as trademarks or service marks under the laws of the United States
(other than any such Marks which such Assignor determines, in its reasonable
business judgment, are no longer used or useful in its business or operations).

 

4.5.  Maintenance of Registration.  Each Assignor shall, at its own expense,
diligently process all documents reasonably required to maintain trademark
registrations, including but not limited to affidavits of use and applications
for renewals of registration in the United States Patent and Trademark Office
for all of its material registered Marks, and shall pay all fees and
disbursements in connection therewith and shall not abandon any such filing of
affidavit of use or any such application of renewal prior to the exhaustion of
all administrative and judicial remedies without prior written consent of the
Collateral Agent (other than with respect to registrations and applications that
such Assignor determines, in its reasonable business judgment, are no longer
useful or prudent to pursue).

 

4.6.  Remedies.  If an Event of Default shall occur and be continuing, the
Collateral Agent may, by written notice to the relevant Assignor, take any or
all of the following actions:  (i) declare the entire right, title and interest
of such Assignor in and to each of the Marks, together with all trademark rights
and rights of protection to the same, vested in the Collateral Agent for the
benefit of the Secured Creditors, in which event such rights, title and interest
shall immediately vest, in the Collateral Agent for the benefit of the Secured
Creditors, and the Collateral Agent shall be entitled to exercise the power of
attorney referred to in Section 4.1 hereof to execute, cause to be acknowledged
and notarized and record said absolute assignment with the applicable agency;
(ii) take and use or sell the Marks and the goodwill of such Assignor’s business
symbolized by the Marks and the right to carry on the business and use the
assets of such Assignor in connection with which the Marks have been used; and
(iii) direct such Assignor to refrain, in which event such Assignor shall
refrain, from using the Marks in any manner whatsoever, directly or indirectly,
and such Assignor shall execute such further documents that the Collateral Agent
may reasonably request to further confirm this and to transfer ownership of the
Marks and registrations and any pending trademark application in the United
States Patent and Trademark Office to the Collateral Agent.

 

4.7.  Future Registered Marks.  If registration for any Mark which is material
and/or necessary to its business is issued hereafter to any Assignor as a result
of any application now or hereafter pending before the United States Patent and
Trademark Office, within 30 days of receipt of such certificate, such Assignor
shall deliver to the Collateral Agent a copy of such certificate, and a grant of
security in such Mark, to the Collateral Agent and at the expense of such
Assignor, confirming the grant of security in such Mark to the Collateral Agent
hereunder, the form of such security to be substantially in the form of Annex K
hereto or in such other form as may be reasonably satisfactory to the Collateral
Agent.

 

18

--------------------------------------------------------------------------------


 

ARTICLE V

 

SPECIAL PROVISIONS CONCERNING PATENTS, COPYRIGHTS AND TRADE SECRETS

 

5.1.  Additional Representations and Warranties.  Each Assignor represents and
warrants that it is the true and lawful owner of all rights in or otherwise has
the right to use (i) all United States trade secrets and proprietary information
necessary to operate the business of the Assignor (the “Trade Secret Rights”),
(ii) the Patents listed in Annex I hereto for such Assignor and that said
Patents include all the United States patents and applications for United States
patents that such Assignor owns as of the Amendment and Restatement Effective
Date and (iii) the Copyrights listed in Annex J hereto for such Assignor and
that said Copyrights constitute all the United States copyrights registered with
the United States Copyright Office and applications to United States copyrights
that such Assignor owns as of the Amendment and Restatement Effective Date. 
Each Assignor further warrants that it has no knowledge of any third party claim
that any aspect of such Assignor’s present or contemplated business operations
infringes or will infringe any patent of any other Person or that such Assignor
has misappropriated any trade secret or proprietary information which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.  Each Assignor hereby grants to the Collateral Agent an
absolute power of attorney to sign, upon the occurrence and during the
continuance of any Event of Default, any document which may be required by the
United States Patent and Trademark Office in order to effect an absolute
assignment of all right, title and interest in each Patent, and to record the
same.

 

5.2.  Licenses and Assignments.  Except as otherwise permitted by the Secured
Debt Agreements, each Assignor hereby agrees not to divest itself of any right
under any material Patent or Copyright other than in the ordinary course of
business absent prior written approval of the Collateral Agent.

 

5.3.  Infringements.  Each Assignor agrees, promptly upon learning thereof, to
furnish the Collateral Agent in writing with all pertinent information available
to such Assignor with respect to any infringement, contributory infringement or
active inducement to infringe in any Patent or Copyright or to any claim that
the practice of any Patent or use of any Copyright violates any property right
of a third party, or with respect to any misappropriation of any Trade Secret
Right or any claim that practice of any Trade Secret Right violates any property
right of a third party, in each case, in any manner which, either individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect.  Each Assignor further agrees, absent direction of the Collateral Agent
to the contrary, to diligently prosecute, in accordance with its reasonable
business judgment, any Person infringing any Patent or Copyright or any Person
misappropriating any Trade Secret Right, in each case to the extent that such
infringement or misappropriation, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

 

5.4.  Maintenance of Patents or Copyright.  At its own expense, each Assignor
shall make timely payment of all post-issuance or other fees required pursuant
to 35 U.S.C. § 41 or otherwise to maintain in force its rights under each Patent
or Copyright, absent prior written

 

19

--------------------------------------------------------------------------------


 

consent of the Collateral Agent (other than any such Patents or Copyrights which
are no longer used or useful in its business or operations).

 

5.5.  Prosecution of Patent Applications.  At its own expense, each Assignor
shall diligently prosecute all material applications for (i) United States
Patents listed in Annex I hereto and (ii) Copyrights listed on Annex J hereto,
in each case for such Assignor and shall not abandon any such application prior
to exhaustion of all administrative and judicial remedies (other than
applications deemed by such Assignor to be no longer useful or prudent to
pursue), absent written consent of the Collateral Agent.

 

5.6.  Remedies.  If an Event of Default (or a Default under Section 9.1(e) of
the Credit Agreement) shall occur and be continuing, the Collateral Agent may,
by written notice to the relevant Assignor, take any or all of the following
actions:  (i) declare the entire right, title, and interest of such Assignor in
each of the Patents and Copyrights vested in the Collateral Agent for the
benefit of the Secured Creditors, in which event such right, title, and interest
shall immediately vest in the Collateral Agent for the benefit of the Secured
Creditors, in which case the Collateral Agent shall be entitled to exercise the
power of attorney referred to in Section 5.1 hereof to execute, cause to be
acknowledged and notarized and to record said absolute assignment with the
applicable agency; (ii) take and practice or sell the Patents and Copyrights;
and (iii) direct such Assignor to refrain, in which event such Assignor shall
refrain, from practicing the Patents and using the Copyrights directly or
indirectly, and such Assignor shall execute such further documents as the
Collateral Agent may reasonably request further to confirm this and to transfer
ownership of the Patents and Copyrights to the Collateral Agent for the benefit
of the Secured Creditors.

 

5.7.  Other Patents and Copyrights.  Within 30 days of the acquisition or
issuance of a United States Patent, registration of a Copyright, or acquisition
of a registered Copyright, or of filing of an application for a United States
Patent or Copyright, in each case, which is material and/or necessary to its
business, the relevant Assignor shall deliver to the Collateral Agent a copy of
said Copyright or Patent, or certificate or registration of, or application
therefor, as the case may be, with a grant of security as to such Patent or
Copyright, as the case may be, to the Collateral Agent and at the expense of
such Assignor, confirming the grant of security, the form of such assignment for
security to be substantially in the form of Annex L or M hereto, as appropriate,
or in such other form as may be reasonably satisfactory to the Collateral Agent.

 

ARTICLE VI

 

PROVISIONS CONCERNING ALL COLLATERAL

 

6.1.  Protection of Collateral Agent’s Security.  Except as otherwise permitted
by the Secured Debt Agreements, each Assignor will do nothing to impair the
rights of the Collateral Agent in the Collateral.  Each Assignor will at all
times maintain insurance, at such Assignor’s own expense to the extent and in
the manner provided in the Secured Debt Agreements.  Except to the extent
otherwise permitted to be retained by such Assignor or applied by such Assignor
pursuant to the terms of the Secured Debt Agreements, the Collateral Agent
shall, at the time any proceeds of such insurance are distributed to the Secured
Creditors, apply such proceeds in accordance with Section 7.4 hereof.  Each
Assignor assumes all liability and

 

20

--------------------------------------------------------------------------------


 

responsibility in connection with the Collateral acquired by it and the
liability of such Assignor to pay the Obligations shall in no way be affected or
diminished by reason of the fact that such Collateral may be lost, destroyed,
stolen, damaged or for any reason whatsoever unavailable to such Assignor.

 

6.2.  Warehouse Receipts Non-negotiable.  To the extent practicable, each
Assignor agrees that if any warehouse receipt or receipt in the nature of a
warehouse receipt is issued with respect to any of its Inventory or Units, such
Assignor shall request that such warehouse receipt or receipt in the nature
thereof shall not be “negotiable” (as such term is used in Section 7-104 of the
Uniform Commercial Code as in effect in any relevant jurisdiction or under other
relevant law).

 

6.3.  Additional Information.  Each Assignor will, at its own expense, from time
to time upon the reasonable request of the Collateral Agent, promptly (and in
any event within 15 days after its receipt of the respective request) furnish to
the Collateral Agent such information with respect to the Collateral (including
the identity of the Collateral or such components thereof as may have been
requested by the Collateral Agent, the value and location of such Collateral,
etc.) as may be requested by the Collateral Agent.  Without limiting the
forgoing, each Assignor agrees that it shall promptly (and in any event within
10 days after its receipt of the respective request) furnish to the Collateral
Agent such updated Annexes hereto as may from time to time be reasonably
requested by the Collateral Agent.

 

6.4.  Further Actions.  Each Assignor will, at its own expense and upon the
reasonable request of the Collateral Agent, make, execute, endorse, acknowledge,
file and/or deliver to the Collateral Agent from time to time such lists,
descriptions and designations of its Collateral, warehouse receipts, receipts in
the nature of warehouse receipts, bills of lading, documents of title, vouchers,
invoices, schedules, confirmatory assignments, conveyances, financing
statements, transfer endorsements, certificates, reports and other assurances or
instruments and take such further steps relating to the Collateral and other
property or rights covered by the security interest hereby granted, which the
Collateral Agent deems reasonably appropriate or advisable to perfect, preserve
or protect its security interest in the Collateral.

 

6.5.  Financing Statements.  Each Assignor agrees to execute and deliver to the
Collateral Agent such financing statements, in form reasonably acceptable to the
Collateral Agent, as the Collateral Agent may from time to time reasonably
request or as are reasonably necessary or desirable in the opinion of the
Collateral Agent to establish and maintain a valid, enforceable, perfected
security interest in the Collateral as provided herein and the other rights and
security contemplated hereby.  Each Assignor will pay any applicable filing
fees, recordation taxes and related expenses relating to its Collateral.  Each
Assignor hereby authorizes the Collateral Agent to file any such financing
statements without the signature of such Assignor where permitted by law (and
such authorization includes describing the Collateral as “all assets” of such
Assignor).

 

21

--------------------------------------------------------------------------------


 

ARTICLE VII

 

REMEDIES UPON OCCURRENCE OF AN EVENT OF DEFAULT

 

7.1.  Remedies; Obtaining the Collateral Upon Default.  Each Assignor agrees
that, if any Event of Default (or a Default under Section 9.1(e) of the Credit
Agreement (or, after all First Lien Obligations have been paid in full in cash
in accordance with the terms thereof, all Commitments under the Credit Agreement
have been terminated and all Letters of Credit have been terminated or cash
collateralized in a manner satisfactory to the Administrative Agent, Section
6.01(7) or 6.01(8) of the Senior Secured Notes Indenture)) shall have occurred
and be continuing, then and in every such case, the Collateral Agent, in
addition to any rights now or hereafter existing under applicable law and under
the other provisions of this Agreement, shall have all rights as a secured
creditor under any UCC, and such additional rights and remedies to which a
secured creditor is entitled under the laws in effect in all relevant
jurisdictions and may:

 

(I)                                     PERSONALLY, OR BY AGENTS OR ATTORNEYS,
IMMEDIATELY TAKE POSSESSION OF THE COLLATERAL OR ANY PART THEREOF, FROM SUCH
ASSIGNOR OR ANY OTHER PERSON WHO THEN HAS POSSESSION OF ANY PART THEREOF WITH OR
WITHOUT NOTICE OR PROCESS OF LAW, AND FOR THAT PURPOSE MAY ENTER UPON SUCH
ASSIGNOR’S PREMISES WHERE ANY OF THE COLLATERAL IS LOCATED AND REMOVE THE SAME
AND USE IN CONNECTION WITH SUCH REMOVAL ANY AND ALL SERVICES, SUPPLIES, AIDS AND
OTHER FACILITIES OF SUCH ASSIGNOR;

 

(II)                                  INSTRUCT THE OBLIGOR OR OBLIGORS ON ANY
AGREEMENT, INSTRUMENT OR OTHER OBLIGATION (INCLUDING, WITHOUT LIMITATION, THE
ACCOUNTS AND THE CONTRACTS) CONSTITUTING THE COLLATERAL TO MAKE ANY PAYMENT
REQUIRED BY THE TERMS OF SUCH AGREEMENT, INSTRUMENT OR OTHER OBLIGATION DIRECTLY
TO THE COLLATERAL AGENT AND MAY EXERCISE ANY AND ALL REMEDIES OF SUCH ASSIGNOR
IN RESPECT OF SUCH COLLATERAL;

 

(III)                               INSTRUCT ALL BANKS WHICH HAVE ENTERED INTO A
CONTROL AGREEMENT WITH THE COLLATERAL AGENT TO TRANSFER ALL MONEYS, SECURITIES
AND INSTRUMENTS HELD BY SUCH DEPOSITARY BANK TO THE CASH COLLATERAL ACCOUNT OR
ANY OTHER ACCOUNT MAINTAINED WITH OR BY THE COLLATERAL AGENT;

 

(IV)                              SELL, ASSIGN OR OTHERWISE LIQUIDATE ANY OR ALL
OF THE COLLATERAL OR ANY PART THEREOF IN ACCORDANCE WITH SECTION 7.2 HEREOF, OR
DIRECT THE RELEVANT ASSIGNOR TO SELL, ASSIGN OR OTHERWISE LIQUIDATE ANY OR ALL
OF THE COLLATERAL OR ANY PART THEREOF, AND, IN EACH CASE, TAKE POSSESSION OF THE
PROCEEDS OF ANY SUCH SALE OR LIQUIDATION;

 

(V)                                 TAKE POSSESSION OF THE COLLATERAL OR ANY
PART THEREOF, BY DIRECTING THE RELEVANT ASSIGNOR IN WRITING TO DELIVER THE SAME
TO THE COLLATERAL AGENT AT ANY REASONABLE PLACE OR PLACES DESIGNATED BY THE
COLLATERAL AGENT, IN WHICH EVENT SUCH ASSIGNOR SHALL AT ITS OWN EXPENSE:

 

(x)                                   forthwith cause the same to be moved to
the place or places so designated by the Collateral Agent and there delivered to
the Collateral Agent;

 

22

--------------------------------------------------------------------------------


 

(y)                                 store and keep any Collateral so delivered
to the Collateral Agent at such place or places pending further action by the
Collateral Agent as provided in Section 7.2 hereof; and

 

(z)                                   while the Collateral shall be so stored
and kept, provide such security and maintenance services as shall be reasonably
necessary to protect the same and to preserve and maintain it in good condition;

 

(VI)                              LICENSE OR SUBLICENSE, WHETHER ON AN EXCLUSIVE
OR NONEXCLUSIVE BASIS, ANY MARKS, PATENTS OR COPYRIGHTS INCLUDED IN THE
COLLATERAL FOR SUCH TERM AND ON SUCH CONDITIONS AND IN SUCH MANNER AS THE
COLLATERAL AGENT SHALL IN ITS SOLE JUDGMENT DETERMINE;

 

(VII)                           APPLY ANY MONEYS CONSTITUTING COLLATERAL OR
PROCEEDS THEREOF IN ACCORDANCE WITH THE PROVISIONS OF SECTION 7.4;

 

(VIII)                        TAKE ANY OTHER ACTION AS SPECIFIED IN CLAUSES (1)
THROUGH (5), INCLUSIVE, OF SECTION 9-607 OF THE UCC; AND

 

(IX)                                REGISTER ANY OF THE UNITS IN THE NAME OF THE
COLLATERAL AGENT ON ANY UNIT CERTIFICATE OR MAKE ANY OTHER NOTATION WHICH THE
COLLATERAL AGENT DESIRES UPON ANY UNIT CERTIFICATE APPLICABLE TO ANY UNIT OR
DIRECT SUCH ASSIGNOR TO DO SAME;

 

it being understood that each Assignor’s obligation so to deliver the Collateral
is of the essence of this Agreement and that, accordingly, upon application to a
court of equity having jurisdiction, the Collateral Agent shall be entitled to a
decree requiring specific performance by such Assignor of said obligation.  By
accepting the benefits of this Agreement and each other Collateral Document, the
Secured Creditors expressly acknowledge and agree that this Agreement and each
other Collateral Document may be enforced only by the action of the Collateral
Agent acting upon the instructions of the Required Secured Creditors and that no
other Secured Creditor shall have any right individually to seek to enforce this
Agreement or any other Collateral Document or to realize upon the security to be
granted hereby or thereby, it being understood and agreed that such rights and
remedies may be exercised by the Collateral Agent for the benefit of the Secured
Creditors upon the terms of this Agreement, the Intercreditor Agreement and the
other Collateral Documents.

 

7.2.  Remedies; Disposition of the Collateral.  If any Event of Default shall
have occurred and be continuing, then any Collateral repossessed by the
Collateral Agent under or pursuant to Section 7.1 hereof and any other
Collateral whether or not so repossessed by the Collateral Agent may be sold,
assigned, leased or otherwise disposed of under one or more contracts or as an
entirety, and without the necessity of gathering at the place of sale the
property to be sold, and in general in such manner, at such time or times, at
such place or places and on such terms as the Collateral Agent may, in
compliance with any mandatory requirements of applicable law, determine to be
commercially reasonable.  Any of the Collateral may be sold, leased or otherwise
disposed of, in the condition in which the same existed when taken by the
Collateral Agent or after any overhaul or repair at the expense of the relevant
Assignor which the Collateral Agent shall determine to be commercially
reasonable.  Any such sale, lease or other disposition may be effected by means
of a public disposition or private disposition, effected in accordance

 

23

--------------------------------------------------------------------------------


 

with the applicable requirements (in each case if and to the extent applicable)
of Sections 9-610 through 9-613 of the UCC and/or such other mandatory
requirements of applicable law as may apply to the respective disposition.  The
Collateral Agent may, without notice or publication, adjourn any public or
private disposition or cause the same to be adjourned from time to time by
announcement at the time and place fixed for the disposition, and such
disposition may be made at any time or place to which the disposition may be so
adjourned.  To the extent permitted by any such requirement of law, the
Collateral Agent may bid for and become the purchaser (and may pay all or any
portion of the purchase price by crediting Obligations against the purchase
price) of the Collateral or any item thereof, offered for disposition in
accordance with this Section 7.2 without accountability to the relevant
Assignor.  Each Assignor agrees to do or cause to be done all such other acts
and things as may be reasonably necessary to make such disposition or
dispositions of all or any portion of the Collateral valid and binding and in
compliance with any and all applicable laws, regulations, orders, writs,
injunctions, decrees or awards of any and all courts, arbitrators or
governmental instrumentalities, domestic or foreign, having jurisdiction over
any such sale or sales, all at such Assignor’s expense.

 

7.3.  Waiver of Claims.  Except as otherwise provided in this Agreement, EACH
ASSIGNOR HEREBY WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, NOTICE AND
JUDICIAL HEARING IN CONNECTION WITH THE COLLATERAL AGENT’S TAKING POSSESSION OR
THE COLLATERAL AGENT’S DISPOSITION OF ANY OF THE COLLATERAL, INCLUDING, WITHOUT
LIMITATION, ANY AND ALL PRIOR NOTICE AND HEARING FOR ANY PREJUDGMENT REMEDY OR
REMEDIES, and each Assignor hereby further waives, to the extent permitted by
law:

 

                                                 (i)                        all
damages occasioned by such taking of possession or any such disposition except
any damages which are the result of the Collateral Agent’s gross negligence or
willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable decision);

 

                                              (ii)                        all
other requirements as to the time, place and terms of sale or other requirements
with respect to the enforcement of the Collateral Agent’s rights hereunder; and

 

                                           (iii)                        all
rights of redemption, appraisement, valuation, stay, extension or moratorium now
or hereafter in force under any applicable law in order to prevent or delay the
enforcement of this Agreement or the absolute sale of the Collateral or any
portion thereof, and each Assignor, for itself and all who may claim under it,
insofar as it or they now or hereafter lawfully may, hereby waives the benefit
of all such laws.

 

Any sale of, or the grant of options to purchase, or any other realization upon,
any Collateral shall operate to divest all right, title, interest, claim and
demand, either at law or in equity, of the relevant Assignor therein and
thereto, and shall be a perpetual bar both at law and in equity against such
Assignor and against any and all Persons claiming or attempting to claim the
Collateral so sold, optioned or realized upon, or any part thereof, from,
through and under such Assignor.

 

24

--------------------------------------------------------------------------------


 

7.4.  Application of Proceeds.  (a)  All moneys collected by the Collateral
Agent (or, to the extent the Pledge Agreement or any other Collateral Document
requires proceeds of collateral under such other Collateral Document to be
applied in accordance with the provisions of this Agreement, the Pledgee, the
Mortgagee or Collateral Agent under such other Collateral Document) upon any
sale or other disposition of the Collateral, together with all other moneys
received by the Collateral Agent hereunder and under each other Collateral
Document, shall be applied as follows:

 

(I)                                     FIRST, TO THE PAYMENT OF ALL AMOUNTS
OWING THE COLLATERAL AGENT OF THE TYPE DESCRIBED IN CLAUSES (IV), (V), (VI) AND
(VII) OF THE DEFINITION OF “OBLIGATIONS”;

 

(II)                                  SECOND, TO THE EXTENT PROCEEDS REMAIN
AFTER THE APPLICATION PURSUANT TO THE PRECEDING CLAUSE (I), TO THE PAYMENT OF
ALL AMOUNTS OWING TO ANY AGENT OF THE TYPE DESCRIBED IN CLAUSES (VI) AND (VII)
OF THE DEFINITION OF “OBLIGATIONS”;

 

(III)                               THIRD, TO THE EXTENT PROCEEDS REMAIN AFTER
THE APPLICATION PURSUANT TO THE PRECEDING CLAUSES (I) AND (II), AN AMOUNT EQUAL
TO THE OUTSTANDING FIRST LIEN PRIMARY OBLIGATIONS SHALL BE PAID TO THE FIRST
LIEN CREDITORS AS PROVIDED IN SECTION 7.4(E) HEREOF, WITH EACH FIRST LIEN
CREDITOR RECEIVING AN AMOUNT EQUAL TO ITS OUTSTANDING FIRST LIEN PRIMARY
OBLIGATIONS OR, IF THE PROCEEDS ARE INSUFFICIENT TO PAY IN FULL ALL SUCH FIRST
LIEN PRIMARY OBLIGATIONS, ITS FIRST LIEN CREDITOR PRO RATA SHARE OF THE AMOUNT
REMAINING TO BE DISTRIBUTED;

 

(IV)                              FOURTH, TO THE EXTENT PROCEEDS REMAIN AFTER
THE APPLICATION PURSUANT TO THE PRECEDING CLAUSES (I) THROUGH (III) INCLUSIVE,
AN AMOUNT EQUAL TO THE OUTSTANDING FIRST LIEN SECONDARY OBLIGATIONS SHALL BE
PAID TO THE FIRST LIEN CREDITORS AS PROVIDED IN SECTION 7.4(E) HEREOF, WITH EACH
FIRST LIEN CREDITOR RECEIVING AN AMOUNT EQUAL TO ITS OUTSTANDING FIRST LIEN
SECONDARY OBLIGATIONS OR, IF THE PROCEEDS ARE INSUFFICIENT TO PAY IN FULL ALL
SUCH FIRST LIEN SECONDARY OBLIGATIONS, ITS FIRST LIEN CREDITOR PRO RATA SHARE OF
THE AMOUNT REMAINING TO BE DISTRIBUTED;

 

(V)                                 FIFTH, TO THE EXTENT PROCEEDS REMAIN AFTER
THE APPLICATION PURSUANT TO THE PRECEDING CLAUSES (I) THROUGH (IV), INCLUSIVE,
AND SUBJECT TO CLAUSE (H) OF THIS SECTION 7.4, TO THE PAYMENT OF ALL AMOUNTS
OWING THE SENIOR SECURED NOTES TRUSTEE IN ITS CAPACITY AS SUCH PURSUANT TO THE
SENIOR SECURED NOTES INDENTURE;

 

(VI)                              SIXTH, TO THE EXTENT PROCEEDS REMAIN AFTER THE
APPLICATION PURSUANT TO THE PRECEDING CLAUSES (I) THROUGH (V), INCLUSIVE, AND
SUBJECT TO CLAUSE (H) OF THIS SECTION 7.4 AN AMOUNT EQUAL TO THE OUTSTANDING
SECOND LIEN OBLIGATIONS SHALL BE PAID TO THE SECOND LIEN CREDITORS AS PROVIDED
IN SECTION 7.4(E) HEREOF, WITH EACH SECOND LIEN CREDITOR RECEIVING AN AMOUNT
EQUAL TO ITS OUTSTANDING SECOND LIEN OBLIGATIONS OR, IF THE PROCEEDS ARE
INSUFFICIENT TO PAY IN FULL ALL SUCH SECOND LIEN OBLIGATIONS, ITS SECOND LIEN
CREDITOR PRO RATA SHARE OF THE AMOUNT REMAINING TO BE DISTRIBUTED; AND

 

(VII)                           SEVENTH, TO THE EXTENT PROCEEDS REMAIN AFTER THE
APPLICATION PURSUANT TO THE PRECEDING CLAUSES (I) THROUGH (VI), INCLUSIVE, AND
FOLLOWING THE TERMINATION OF THIS

 

25

--------------------------------------------------------------------------------


 

AGREEMENT PURSUANT TO SECTION 10.8(A) HEREOF, TO THE RELEVANT ASSIGNOR OR TO
WHOMEVER MAY BE LAWFULLY ENTITLED TO RECEIVE SUCH SURPLUS.

 

(b)  (i)  For purposes of this Agreement, “First Lien Creditor Pro Rata Share”
shall mean, when calculating a First Lien Creditor’s portion of any distribution
or amount, that amount (expressed as a percentage) equal to a fraction the
numerator of which is the then unpaid amount of such Secured Creditor’s First
Lien Primary Obligations or First Lien Secondary Obligations, as the case may
be, and the denominator of which is the then outstanding amount of all First
Lien Primary Obligations or First Lien Secondary Obligations, as the case may
be.

 

(ii)                                  For the purposes of this Agreement,
“Second Lien Creditor Pro Rata Share” shall mean, when calculating a Second Lien
Creditor’s portion of any distribution or amount, that amount (expressed as a
percentage) equal to a fraction the numerator of which is the then unpaid amount
of such Second Lien Creditor’s Second Lien Obligations and the denominator of
which is the then outstanding amount of all Second Lien Obligations.

 

(c)                                  When payments to First Lien Creditors are
based upon their respective First Lien Creditor Pro Rata Shares, the amounts
received by such First Lien Creditors hereunder shall be applied (for purposes
of making determinations under this Section 7.4 only) (i) first, to their First
Lien Primary Obligations and (ii) second, to their First Lien Secondary
Obligations.  If any payment to any First Lien Creditor of its First Lien
Creditor Pro Rata Share of any distribution would result in overpayment to such
First Lien Creditor, such excess amount shall instead be distributed in respect
of the unpaid First Lien Primary Obligations or First Lien Secondary
Obligations, as the case may be, of the other First Lien Creditors, with each
First Lien Creditor whose First Lien Primary Obligations or First Lien Secondary
Obligations, as the case may be, have not been paid in full to receive an amount
equal to such excess amount multiplied by a fraction the numerator of which is
the unpaid First Lien Primary Obligations or First Lien Secondary Obligations,
as the case may be, of such First Lien Creditor and the denominator of which is
the unpaid First Lien Primary Obligations or First Lien Secondary Obligations,
as the case may be, of all First Lien Creditors entitled to such distribution. 
If any payment to any Second Lien Creditor of its Second Lien Creditor Pro Rata
Share of any distribution would result in overpayment to such Second Lien
Creditor, such excess shall instead be distributed in respect of the unpaid
Second Lien Obligations of the other Second Lien Creditors with each Second Lien
Creditor whose Second Lien Obligations have not been paid in full to receive an
amount equal to such excess amount multiplied by a fraction, the numerator of
which is the unpaid Second Lien Obligations of such Second Lien Creditor
entitled to distribution and the denominator of which is the unpaid Second Lien
Obligations of all Second Lien Creditors entitled to such distribution.

 

(d)                                 Each of the Secured Creditors, by their
acceptance of the benefits hereof and of the other Collateral Documents, agrees
and acknowledges that if the Bank Creditors receive a distribution on account of
undrawn amounts with respect to Letters of Credit issued under the Credit
Agreement (which shall only occur after all outstanding Revolving Loans under
the Credit Agreement and all unreimbursed drawings made under Letters of Credit
have been paid in full), such amounts shall be paid to the Administrative Agent
under the Credit Agreement and held by it, for the equal and ratable benefit of
the Bank Creditors, as cash security for the repayment of Obligations owing to
the Bank Creditors as such.  If any amounts are held as cash

 

26

--------------------------------------------------------------------------------


 

security pursuant to the immediately preceding sentence, then upon the
termination of all outstanding Letters of Credit under the Credit Agreement, and
after the application of all such cash security to the repayment of all
Obligations owing to the Bank Creditors after giving effect to the termination
of all such Letters of Credit, if there remains any excess cash, such excess
cash shall be returned by the Administrative Agent to the Collateral Agent for
distribution in accordance with Section 7.4(a) hereof.

 

(e)                                  All payments required to be made hereunder
shall be made (x) if to the  Bank Creditors, to the Administrative Agent for the
account of the Bank Creditors, (y) if to the Interest Rate Creditors, to the
trustee, paying agent or other similar representative (each a “Representative”)
for the Interest Rate Creditors or, in the absence of such a Representative,
directly to the Interest Rate Creditors and (z) if to the Second Lien Creditors,
to the Senior Secured Notes Trustee under the Senior Secured Notes Indenture for
the account of the Second Lien Creditors.

 

(f)                                    For purposes of applying payments
received in accordance with this Section 7.4, the Collateral Agent shall be
entitled to rely upon (i) the Administrative Agent, (ii) the Representative or,
in the absence of such a Representative, upon the Interest Rate Creditors and
(iii) the Senior Secured Notes Trustee for a determination (which the
Administrative Agent, each Representative, the Interest Rate Creditors and the
Senior Secured Notes Trustee agree (or shall agree) to provide upon request of
the Collateral Agent) of the outstanding Obligations owed to the Bank Creditors,
the Interest Rate Creditors or the Second Lien Creditors, as the case may be. 
Unless it has received written notice from a Bank Creditor or an Interest Rate
Creditor to the contrary, the Administrative Agent and each Representative, in
furnishing information pursuant to the preceding sentence, and the Collateral
Agent, in acting hereunder, shall be entitled to assume that no First Lien
Secondary Obligations are outstanding. Unless it has written notice from an
Interest Rate Creditor to the contrary, the Collateral Agent, in acting
hereunder, shall be entitled to assume that no Interest Rate Agreements are in
existence.

 

(g)                                 This Agreement is made with full recourse to
each Assignor (including, without limitation, with full recourse to all assets
of such Assignor) and pursuant to and upon all the warranties, representations,
covenants and agreements on the part of such Assignor contained herein, in the
other Secured Debt Agreements and otherwise in writing in connection herewith or
therewith.  It is understood that the Assignors shall remain jointly and
severally liable to the extent of any deficiency between the amount of the
proceeds of the Collateral and the aggregate amount of the Obligations.

 

(h)                                 Notwithstanding anything to the contrary
contained in this Agreement or in the other Collateral Documents, the Second
Lien Creditors, by accepting the benefits of this Agreement and the other
Collateral Documents, hereby expressly acknowledge and agree that (x) the
aggregate amount that they shall be entitled to receive from the exercise of
remedies in respect of the Collateral under this Agreement and the Collateral
Documents, will not exceed $150,000,000 in aggregate principal amount (plus
accrued and unpaid interest and fees thereon and indemnity and expense
reimbursement claims to the extent set forth in this Agreement, the other
Collateral Documents and the Senior Secured Notes Documents) (or such greater
principal amount as is expressly permitted at such time by the terms of the
Credit Agreement (or, if the

 

27

--------------------------------------------------------------------------------


 

Credit Agreement is no longer in effect, such greater principal amount as is
permitted at such time by the terms of the other Secured Debt Agreements), in
each case so long as such greater principal amount is otherwise permitted to be
so secured by the terms of the relevant Secured Debt Agreements), and (y) they
shall not be entitled to receive any application pursuant to Section 7.4(a)
hereof in respect of any Second Lien Excluded Collateral.

 

7.5.  Remedies Cumulative.  Each and every right, power and remedy hereby
specifically given to the Collateral Agent shall be in addition to every other
right, power and remedy specifically given to the Collateral Agent under this
Agreement, the other Secured Debt Agreements or now or hereafter existing at
law, in equity or by statute and each and every right, power and remedy whether
specifically herein given or otherwise existing may be exercised from time to
time or simultaneously and as often and in such order as may be deemed expedient
by the Collateral Agent.  All such rights, powers and remedies shall be
cumulative and the exercise or the beginning of the exercise of one shall not be
deemed a waiver of the right to exercise any other or others.  No delay or
omission of the Collateral Agent in the exercise of any such right, power or
remedy and no renewal or extension of any of the Obligations shall impair any
such right, power or remedy or shall be construed to be a waiver of any Default
or Event of Default or an acquiescence thereof.  No notice to or demand on any
Assignor in any case shall entitle it to any other or further notice or demand
in similar or other circumstances or constitute a waiver of any of the rights of
the Collateral Agent to any other or further action in any circumstances without
notice or demand.  In the event that the Collateral Agent shall bring any suit
to enforce any of its rights hereunder and shall be entitled to judgment, then
in such suit the Collateral Agent may recover reasonable expenses, including
reasonable attorneys’ fees, and the amounts thereof shall be included in such
judgment.

 

7.6.  Discontinuance of Proceedings.  In case the Collateral Agent shall have
instituted any proceeding to enforce any right, power or remedy under this
Agreement by foreclosure, sale, entry or otherwise, and such proceeding shall
have been discontinued or abandoned for any reason or shall have been determined
adversely to the Collateral Agent, then and in every such case the relevant
Assignor, the Collateral Agent and each holder of any of the Obligations shall
be restored to their former positions and rights hereunder with respect to the
Collateral subject to the security interest created under this Agreement, and
all rights, remedies and powers of the Collateral Agent shall continue as if no
such proceeding had been instituted.

 

ARTICLE VIII

 

INDEMNITY

 

8.1.  Indemnity.  (a)  Each Assignor jointly and severally agrees to indemnify,
reimburse and hold the Collateral Agent, each other Secured Creditor that is an
indemnitee under Section 6 of Annex N hereto and their respective successors,
assigns, employees, affiliates and agents (hereinafter in this Section 8.1
referred to individually as “Indemnitee,” and collectively as “Indemnitees”)
harmless from any and all liabilities, obligations, damages, injuries,
penalties, claims, demands, actions, suits, judgments and any and all costs and
expenses (including reasonable fees and disbursements of counsel and other
professionals) (for the purposes of this Section 8.1 the foregoing are
collectively called “expenses”) of whatsoever kind and nature

 

28

--------------------------------------------------------------------------------


 

imposed on, asserted against or incurred by any of the Indemnitees in any way
relating to or arising out of this Agreement, any other Secured Debt Agreement
or any other document executed in connection herewith or therewith or in any
other way connected with the administration of the transactions contemplated
hereby or thereby or the enforcement of any of the terms of, or the preservation
of any rights under any thereof, or in any way relating to or arising out of the
manufacture, ownership, ordering, purchase, delivery, control, acceptance,
lease, financing, possession, operation, condition, sale, return or other
disposition, or use of the Collateral (including, without limitation, latent or
other defects, whether or not discoverable), the violation of the laws of any
country, state or other governmental body or unit, any tort (including, without
limitation, claims arising or imposed under the doctrine of strict liability, or
for or on account of injury to or the death of any Person (including any
Indemnitee), or property damage), or contract claim; provided that no Indemnitee
shall be indemnified pursuant to this Section 8.1(a) for losses, damages or
liabilities to the extent caused by the gross negligence or willful misconduct
of such Indemnitee (as determined by a court of competent jurisdiction in a
final and non-appealable decision).  Each Assignor agrees that upon written
notice by any Indemnitee of the assertion of such a liability, obligation,
damage, injury, penalty, claim, demand, action, suit or judgment, the relevant
Assignor shall assume full responsibility for the defense thereof.  Each
Indemnitee agrees to use its best efforts to promptly notify the relevant
Assignor of any such assertion of which such Indemnitee has knowledge.

 

(b)                                 Without limiting the application of Section
8.1(a) hereof, each Assignor agrees, jointly and severally, to pay or reimburse
the Collateral Agent for any and all reasonable fees, costs and expenses of
whatever kind or nature incurred in connection with the creation, preservation
or protection of the Collateral Agent’s Liens on, and security interest in, the
Collateral, including, without limitation, all fees and taxes in connection with
the recording or filing of instruments and documents in public offices, payment
or discharge of any taxes or Liens upon or in respect of the Collateral,
premiums for insurance with respect to the Collateral and all other fees, costs
and expenses in connection with protecting, maintaining or preserving the
Collateral and the Collateral Agent’s interest therein, whether through judicial
proceedings or otherwise, or in defending or prosecuting any actions, suits or
proceedings arising out of or relating to the Collateral.

 

(c)                                  Without limiting the application of Section
8.1(a) or (b) hereof, each Assignor agrees, jointly and severally, to pay,
indemnify and hold each Indemnitee harmless from and against any loss, costs,
damages and expenses which such Indemnitee may suffer, expend or incur in
consequence of or growing out of any misrepresentation by any Assignor in this
Agreement, any other Secured Debt Agreement or in any writing contemplated by or
made or delivered pursuant to or in connection with this Agreement or any other
Secured Debt Agreement.

 

(d)                                 If and to the extent that the obligations of
any Assignor under this Section 8.1 are unenforceable for any reason, such
Assignor hereby agrees to make the maximum contribution to the payment and
satisfaction of such obligations which is permissible under applicable law.

 

29

--------------------------------------------------------------------------------


 

8.2.  Indemnity Obligations Secured by Collateral; Survival.  Any amounts paid
by any Indemnitee as to which such Indemnitee has the right to reimbursement
shall constitute Obligations secured by the Collateral.  The indemnity
obligations of each Assignor contained in this Article VIII shall continue in
full force and effect notwithstanding the full payment of all of the other
Obligations and notwithstanding the full payment of all the Notes issued, and
Loans made, under the Credit Agreement, the termination of all Letters of Credit
issued under the Credit Agreement, the termination of all Interest Rate
Agreements entered into with the Interest Rate Creditors, the full repayment of
all the outstanding Senior Secured Notes and the payment of all other
Obligations and notwithstanding the discharge thereof.

 

ARTICLE IX

 

DEFINITIONS

 

The following terms shall have the meanings herein specified.  Such definitions
shall be equally applicable to the singular and plural forms of the terms
defined.

 

“Account” shall mean any “account” as such term is defined in the Uniform
Commercial Code as in effect on the Amendment and Restatement Effective Date in
the State of New York, and in any event shall include but shall not be limited
to, all rights to payment of any monetary obligation, whether or not earned by
performance, (i) for property that has been or is to be sold, leased, licensed,
assigned or otherwise disposed of, (ii) for services rendered or to be rendered,
(iii) for a policy of insurance issued or to be issued, (iv) for a secondary
obligation incurred or to be incurred, (v) for energy provided or to be
provided, (vi) for the use or hire of a vessel under a charter or other
contract, (vii) arising out of the use of a credit or charge card or information
contained on or for use with the card, or (viii) as winnings in a lottery or
other game of chance operated or sponsored by a State, governmental unit of a
State, or person licensed or authorized to operate the game by a State or
governmental unit of a State.  Without limiting the foregoing, the term
“account” shall include all Health Care Insurance Receivables (if any).

 

“Administrative Agent” shall have the meaning provided in the recitals of this
Agreement.

 

“Agreement” shall mean this Amended and Restated U.S. Security Agreement as the
same may be modified, supplemented or amended from time to time in accordance
with its terms.

 

“Amendment and Restatement Effective Date” shall have the meaning found in the
preamble to this Agreement.

 

“Applicable Value” shall mean, with respect to any Subsidiary of the Borrower,
the aggregate amount, par value, book value as carried by the Borrower or the
market value, whichever is greater, of the capital stock or other securities of
such Subsidiary.

 

“As-Extracted Collateral” shall mean “as-extracted collateral” as such term is
defined in the Uniform Commercial Code as in effect on the Amendment and
Restatement Effective Date in the State of New York.

 

30

--------------------------------------------------------------------------------


 

“Assignor” shall have the meaning provided in the preamble to this Agreement.

 

“Bank Assignment Agreement” shall have the meaning provided in the recitals of
this Agreement.

 

“Bank Creditors” shall have the meaning provided in the recitals of this
Agreement.

 

“BofA” shall mean Bank of America, N.A. (and shall include any successor
thereto).

 

“BofA Account” shall have the meaning provided in Section 3.9.

 

“Borrower” shall have the meaning provided in the recitals of this Agreement.

 

“BTCC” shall mean BT Commercial Corporation (and shall include any successor
thereto).

 

“Cash Collateral Account” shall mean a cash collateral account maintained with,
and in the sole dominion and control of, the Collateral Agent for the benefit of
the Secured Creditors.

 

“Chattel Paper” shall mean “chattel paper” as such term is defined in the
Uniform Commercial Code as in effect on the Amendment and Restatement Effective
Date in the State of New York.  Without limiting the foregoing, the term
“Chattel Paper” shall in any event include all Tangible Chattel Paper and all
Electronic Chattel Paper.

 

“Class” shall have the meaning provided in Section 10.2 of this Agreement.

 

“Collateral” shall have the meaning provided in Section 1.1(a) of this
Agreement.

 

“Collateral Agent” shall mean BofA (and any successor Collateral Agent) acting
as Collateral Agent pursuant to this Agreement and any other Collateral
Documents, and shall include any affiliate of BofA acting as a sub-collateral
agent pursuant to the Collateral Documents and shall also include DBTCA and BTCC
acting as sub-collateral agents as provided herein.  As appropriate, references
to the Collateral Agent shall also include any additional sub-collateral agents
or co-collateral agents as may be appointed from time to time by the Collateral
Agent for purposes of this Agreement in accordance with the provisions of
Section 10.11 of the Credit Agreement.

 

 “Collection Bank” shall have the meaning provided in Section 3.7.

 

 “Commercial Tort Claims” shall mean “commercial tort claims” as such term is
defined in the Uniform Commercial Code as in effect on the Amendment and
Restatement Effective Date in the State of New York.

 

“Concentration Account” shall have the meaning provided in Section 3.8.

 

31

--------------------------------------------------------------------------------


 

 “Concentration Account Bank” shall have the meaning provided in Section 3.8.

 

“Contract Rights” shall mean all rights of any Assignor under each Contract,
including, without limitation, (i) any and all rights to receive and demand
payments (including without limitation Rentals) under any or all Contracts, (ii)
any and all rights to receive and compel performance under any or all Contracts
and (iii) any and all other rights, interests and claims now existing or in the
future arising in connection with any or all Contracts.

 

“Contracts” shall mean all contracts between any Assignor and one or more
additional parties (including, without limitation, any and all Interest Rate
Agreements, Leases, licensing agreements and any partnership agreements, joint
venture agreements and limited liability company agreements).

 

“Copyrights” shall mean any United States copyright owned by any Assignor,
including any registrations of any copyrights, in the United States Copyright
Office or any foreign equivalent office, as well as any application for a
copyright registration now or hereafter made with the United States Copyright
Office or any foreign equivalent office by any Assignor.

 

“Credit Agreement” shall have the meaning provided in the recitals of this
Agreement.

 

“Credit Document Obligations” shall have the meaning provided in the definition
of “Obligations” in this Article IX.

 

“DBTCA” shall mean Deutsche Bank Trust Company Americas (formerly known as
Bankers Trust Company), and shall include any successor thereto.

 

“Default” shall mean any event which with notice or lapse of time, or both,
would constitute an Event of Default.

 

“Deposit Accounts” shall mean all “deposit accounts” as such term is defined in
the Uniform Commercial Code as in effect on the Amendment and Restatement
Effective Date in the State of New York.

 

“Documents” shall mean “documents” as such term is defined in the Uniform
Commercial Code as in effect on the Amendment and Restatement Effective Date in
the State of New York.

 

“Electronic Chattel Paper” shall mean “electronic chattel paper” as such term is
defined in the Uniform Commercial Code as in effect on the Amendment and
Restatement Effective Date in the State of New York.

 

“Equipment” shall mean any “equipment” as such term is defined in the Uniform
Commercial Code as in effect on the Amendment and Restatement Effective Date in
the State of New York, and in any event, shall include, but shall not be limited
to, all machinery, equipment, furnishings, fixtures and vehicles now or
hereafter owned by any Assignor and any and all additions, substitutions and
replacements of any of the foregoing, wherever located, together

 

32

--------------------------------------------------------------------------------


 

with all attachments, components, parts, equipment and accessories installed
thereon or affixed thereto.

 

“Event of Default” shall mean any Event of Default (or similar term) under, and
as defined in, the Credit Agreement or any Interest Rate Agreement entered into
with an Interest Rate Creditor and shall in any event include, without
limitation, (i) any payment default under the Credit Agreement, any Interest
Rate Agreement or any Senior Secured Notes Document after the expiration of any
applicable grace period and (ii) at any time after the First Lien Obligations
have been paid in full, all Letters of Credit have been terminated or cash
collateralized in a manner satisfactory to the Administrative Agent and all
Commitments have been terminated, any “Event of Default” (or similar term)
under, and as defined in, the Senior Secured Notes Indenture.

 

“Existing Credit Agreement” shall have the meaning provided in the recitals of
this Agreement.

 

“First Lien Creditor Pro Rata Share” shall have the meaning provided in Section
7.4(b)(i) of this Agreement.

 

“First Lien Creditors” shall have the meaning provided in the recitals of this
Agreement.

 

“First Lien Obligations” shall mean all Credit Document Obligations and all
Interest Rate Obligations.

 

“First Lien Primary Obligations” shall mean all principal of, premium (if any),
and interest (including without limitation, all interest that accrues after the
commencement of any case, proceeding or other action relating to the bankruptcy,
insolvency, reorganization or similar proceeding of any Assignor at the rate
provided for in the respective documentation, whether or not a claim from
post-petition interest is allowed in such proceeding) on, all Loans under the
Credit Agreement, all drawings under Letters of Credit issued pursuant to the
Credit Agreement that have not been reimbursed by the Borrower, the contingent
obligation to reimburse all drawings that may occur with respect to outstanding
Letters of Credit under the Credit Agreement and all fees owing pursuant to the
Credit Agreement.

 

“First Lien Secondary Obligations” shall mean all First Lien Obligations other
than First Lien Primary Obligations.

 

“General Intangibles” shall mean “general intangibles” as such term is defined
in the Uniform Commercial Code as in effect on the Amendment and Restatement
Effective Date in the State of New York.

 

“Goods” shall mean “goods” as such term is defined in the Uniform Commercial
Code as in effect on the Amendment and Restatement Effective Date in the State
of New York.

 

33

--------------------------------------------------------------------------------


 

“Health-Care-Insurance Receivable” shall mean any “health-care-insurance
receivable” as such term is defined in the Uniform Commercial Code as in effect
on the Amendment and Restatement Effective Date in the State of New York.

 

“Holdings” shall have the meaning provided in the recitals of this Agreement.

 

“Holdings Excluded Collateral” shall mean all of Holding’s right, title and
interest in and to all cash and cash equivalents (including, without limitation,
Cash Equivalents) and any Deposit Accounts and all other collateral described in
clause (xxix) of Section 1.1 (in each instance, so long as, with respect to any
cash or cash equivalents contributed, distributed or otherwise transferred to
Holdings by the Borrower or any of its Subsidiaries (whether or not in a Deposit
Account or any other account referred to in clause (xxix) of Section 1.1), the
distribution, contribution or other transfer of any such cash and cash
equivalents to Holdings was not prohibited by the terms of any Credit Document).

 

“Indemnitee” shall have the meaning provided in Section 8.1(a) of this
Agreement.

 

“Instrument” shall mean “instruments” as such term is defined in the Uniform
Commercial Code as in effect on the Amendment and Restatement Effective Date in
the State of New York.

 

“Interest Rate Agreements” shall have the meaning provided in the recitals of
this Agreement.

 

“Interest Rate Creditors” shall have the meaning provided in the recitals of
this Agreement.

 

“Interest Rate Obligations” shall have the meaning provided in the definition of
“Obligations” in this Article IX.

 

“Inventory” shall mean merchandise, inventory and goods, and all additions,
substitutions and replacements thereof and all accessions thereto, wherever
located, together with all goods, supplies, incidentals, packaging materials,
labels, materials and any other items used or usable in manufacturing,
processing, packaging or shipping same, in all stages of production from raw
materials through work in process to finished goods, and all products and
proceeds of whatever sort and wherever located any portion thereof which may be
returned, rejected, reclaimed or repossessed by the Collateral Agent from any
Assignor’s customers, and shall specifically include all “inventory” as such
term is defined in the Uniform Commercial Code as in effect on the Amendment and
Restatement Effective Date in the State of New York.

 

“Investment Property” shall mean “investment property” as such term is defined
in the Uniform Commercial Code as in effect on the Amendment and Restatement
Effective Date in the State of New York.

 

34

--------------------------------------------------------------------------------


 

“Lease” shall mean any agreement between an Assignor and any other Person for
the lease or rental of Rental Equipment, Inventory or other assets or property,
whether (x) by such Assignor to such Person or (y) by such Person to such
Assignor.

 

“Lenders” shall have the meaning provided in the recitals of this Agreement.

 

“Letter-of-Credit Rights” shall mean “letter-of-credit rights” as such term is
defined in the Uniform Commercial Code as in effect on the Amendment and
Restatement Effective Date in the State of New York.

 

“Liens” shall mean any security interest, mortgage, pledge, lien, claim, charge,
encumbrance, title retention agreement, lessor’s interest in a financing lease
or analogous instrument, in, of, or on any Assignor’s property.

 

“Location” of any Assignor, shall mean such Assignor’s “location” as determined
pursuant to Section 9-307 of the UCC.

 

“Lockbox Addresses” shall mean “Lockbox Addresses” and “P.O. Boxes” as such
terms are defined in applicable Collection Bank Agreement.

 

“Marks” shall mean all right, title and interest in and to any trademarks,
service marks and trade names now held or hereafter acquired by any Assignor,
including any registration of any trademarks and service marks in the United
States Patent and Trademark Office or in any equivalent foreign office and any
trade dress including logos and/or designs used by any Assignor, however, that
Marks shall exclude in all cases all intent-to-use United States trademark
applications for which an amendment to allege use or statement of use has not
been filed under 15 U.S.C. §1051(c) or (d), respectively, or if filed, has not
been deemed in conformance with 15 U.S.C. §1051(a) or examined and accepted,
respectively, by the United States Patent and Trademark Office, provided that,
upon such filing and acceptance, such intent-to-use applications shall be
included in the definition of “Marks”.

 

“MSO” shall mean each manufacturer’s statement or certificate of origin with
respect to any Units.

 

“Obligations” shall mean and include all of the following:

 

(i)                                     the full and prompt payment when due
(whether at the stated maturity, by acceleration or otherwise) of all
obligations, liabilities and indebtedness (including, without limitation,
principal, premium, interest (including, without limitation, all interest that
accrues after the commencement of any case, proceeding or other action relating
to the bankruptcy, insolvency, reorganization or similar proceeding of any
Assignor at the rate provided for in the respective documentation, whether or
not a claim for post-petition interest is allowed in any such proceeding),
reimbursement obligations under Letters of Credit, fees, costs and indemnities)
of each Assignor to the Bank Creditors, whether now existing or hereafter
incurred under, arising out of, or in connection with, the Credit Agreement and
the other Credit Documents to which such Assignor is a party (including, in the
case of each Assignor that is a Guarantor, all such obligations, liabilities and

 

35

--------------------------------------------------------------------------------


 

indebtedness of such Assignor under the respective Guaranty to which it is a
party) and the due performance and compliance by such Assignor with all of the
terms, conditions and agreements contained in the Credit Agreement and in such
other Credit Documents (all such obligations, liabilities and indebtedness under
this clause (i), except to the extent consisting of obligations or indebtedness
with respect to Interest Rate Agreements, being herein collectively called the
“Credit Document Obligations”);

 

(ii)                                  the full and prompt payment when due
(whether at the stated maturity, by acceleration or otherwise) of all
obligations, liabilities and indebtedness (including, without limitation, all
interest that accrues after the commencement of any case, proceeding or other
action relating to the bankruptcy, insolvency, reorganization or similar
proceeding of any Assignor at the rate provided for in the respective
documentation, whether or not a claim for post-petition interest is allowed in
any such proceeding) owing by such Assignor to the Interest Rate Creditors
under, or with respect to (including, in the case of each Assignor that is a
Guarantor, all such obligations, liabilities and indebtedness of such Assignor
under the respective Guaranty to which it is a party), each Interest Rate
Agreement, whether such Interest Rate Agreement is now in existence or hereafter
arising, and the due performance and compliance by such Assignor with all of the
terms, conditions and agreements contained therein (all such obligations,
liabilities and indebtedness described in this clause (ii) being herein
collectively called the “Interest Rate Obligations”);

 

(iii)                               the full and prompt payment when due
(whether at the stated maturity, by acceleration or otherwise) of all
obligations, indebtedness and liabilities (including, without limitation,
principal, premium and interest (including, without limitation, all interest
that accrues after the commencement of any case, proceeding or other action
relating to the bankruptcy, insolvency, reorganization or similar proceeding of
any Assignor at the rate provided for in the respective documentation, whether
or not a claim for post-petition interest is allowed in any such proceeding))
owing by such Assignor to the Second Lien Creditors, whether now existing or
hereafter incurred under, arising out of, or in connection with the Senior
Secured Notes and the other Senior Secured Notes Documents to which such
Assignor is a party (including all such obligations, indebtedness and
liabilities of such Assignor under any guaranty constituting a Senior Secured
Notes Document) and the due performance and compliance by such Assignor with all
of the terms, conditions and agreements contained in the Senior Secured Notes
and in such other Senior Secured Notes Documents (all such obligations,
indebtedness and liabilities under this clause (iii) being herein collectively
called the “Second Lien Obligations”);

 

(iv)                              any and all sums advanced by the Collateral
Agent in order to preserve the Collateral or preserve its security interest in
the Collateral;

 

(v)                                 in the event of any proceeding for the
collection or enforcement of any indebtedness, obligations, or liabilities of
such Assignor referred to in clauses (i) through (iii) above, after an Event of
Default shall have occurred and be continuing, the reasonable expenses of
retaking, holding, preparing for sale or lease, selling or otherwise

 

36

--------------------------------------------------------------------------------


 

disposing of or realizing on the Collateral, or of any exercise by the
Collateral Agent of its rights hereunder, together with reasonable attorneys’
fees and court costs;

 

(vi)                              all amounts paid by any Indemnitee as to which
such Indemnitee has the right to reimbursement under Section 8.1 of this
Agreement; and

 

(vii)                           all amounts owing to any Agent pursuant to any
of the Credit Documents in its capacity as such;

 

it being acknowledged and agreed that the “Obligations” shall include extensions
of credit of the types described above, whether outstanding on the date of this
Agreement or extended from time to time after the date of this Agreement.

 

“Original U.S. Security Agreement” shall have the meaning provided in the
recitals of this Agreement.

 

“Patents” shall mean any patent to which any Assignor now or hereafter has any
right, title or interest therein, and any divisions, continuations (including,
but not limited to, continuations-in-parts) and improvements thereof, as well as
any application for a patent now or hereafter made by any Assignor.

 

“Permits” shall mean all licenses, permits, rights, orders, variances,
franchises or authorizations of or from any governmental authority or agency,
except to the extent the grant by the respective Assignor of a security interest
therein pursuant to this Agreement requires the consent of any such governmental
authority or agency or would give such governmental authority or agency the
right to terminate such permit.

 

 “Proceeds” shall mean all “proceeds” as such term is defined in the Uniform
Commercial Code as in effect in the State of New York on the Amendment and
Restatement Effective Date and, in any event, shall also include, but not be
limited to, (i) any and all proceeds of any insurance, indemnity, warranty or
guaranty payable to the Collateral Agent or any Assignor from time to time with
respect to any of the Collateral, (ii) any and all payments (in any form
whatsoever) made or due and payable to any Assignor from time to time in
connection with any requisition, confiscation, condemnation, seizure or
forfeiture of all or any part of the Collateral by any governmental authority
(or any person acting under color of governmental authority) and (iii) any and
all other amounts from time to time paid or payable under or in connection with
any of the Collateral.

 

“Registered Organization” shall have the meaning provided in the Uniform
Commercial Code as in effect in the State of New York.

 

“Rental Equipment” shall mean all Units which are sold or leased, or held for
sale or lease, by any Assignor to one or more third persons.

 

“Rentals” shall mean all rents payable under the Leases in respect of the use of
any Rental Equipment by account debtors as lessees of such Rental Equipment to
an Assignor as the lessor of such Rental Equipment.

 

37

--------------------------------------------------------------------------------


 

“Representative” shall have the meaning provided in Section 7.4(e) of this
Agreement.

 

“Required Second Lien Creditors” shall mean the holders of at least a majority
of the then outstanding principal amount of all Senior Secured Notes.

 

“Required Secured Creditors” shall mean (i) at any time when any Credit Document
Obligations are outstanding or any Commitments or Letters of Credit under the
Credit Agreement exist, the Required Lenders (or, to the extent required by
Section 11.10 of the Credit Agreement, each of the Lenders), (ii) at any time
after all of the Credit Document Obligations have been paid in full in cash in
accordance with the terms thereof and all Commitments and Letters of Credit
under the Credit Agreement have been terminated, the holders of a majority of
the Interest Rate Obligations and (iii) at any time after all Credit Document
Obligations and Interest Rate Obligations have been paid in full in cash in
accordance with the terms thereof and all Commitments and Letters of Credit
under the Credit Agreement have been terminated, the Senior Secured Notes
Trustee acting at the direction of the Required Second Lien Creditors.

 

“Requisite Creditors” shall have the meaning provided in Section 10.2 of this
Agreement.

 

“Second Lien Creditor Pro Rata Share” shall have the meaning provided in
Section 7.4(b)(ii) of this Agreement.

 

“Second Lien Creditors” shall have the meaning provided in the recitals of this
Agreement.

 

“Second Lien Excluded Collateral” shall mean and include (i) any property or
assets owned by any Unrestricted Subsidiary (as defined in the Senior Secured
Notes Indenture), (ii) all capital stock or other securities of the Borrower or
any Unrestricted Subsidiary and (iii) all capital stock or other securities of
Restricted Subsidiaries (as defined in the Senior Secured Notes Indenture) to
the extent the Applicable Value of such capital stock or other securities (on a
Subsidiary by Subsidiary basis) is equal to or greater than 20% of the then
aggregate principal amount of the Senior Secured Notes outstanding and (iv) all
proceeds and products from any and all of the foregoing excluded Collateral
described in clauses (i) through (iii), unless such proceeds or products would
otherwise constitute Collateral without regard to preceding clauses (i) through
(iii); provided, however, in the event that Rule 3-10 or Rule 3-16 of Regulation
S-X under the Securities Act is amended, modified or interpreted by the SEC to
require (or is replaced with another rule or regulation, or any other law,
rule or regulation is adopted, which would require) the filing with the SEC of
separate financial statements of any Restricted Subsidiary of the Borrower due
to the fact that such Restricted Subsidiary’s capital stock or other securities
secure the Senior Secured Notes, then the capital stock or other securities of
such Restricted Subsidiary shall automatically be deemed not to be part of the
Collateral in which the Second Lien Creditors have a security interest and shall
automatically be deemed to be part of the Second Lien Excluded Collateral, but
only to the extent necessary to not be subject to such requirement.  In such
event, the applicable Collateral Documents shall be deemed to be amended or
modified (without the consent of any Secured Creditor) to include as Second Lien
Excluded Collateral the shares of capital stock or other securities that are so
deemed to no longer constitute

 

38

--------------------------------------------------------------------------------


 

part of the Collateral.  In the event that Rule 3-10 or Rule 3-16 of Regulation
S-X under the Securities Act is amended, modified or interpreted by the SEC to
permit (or are replaced with another rule or regulation or any other law,
rule or regulation is adopted, which would permit) such Restricted Subsidiary’s
capital stock and other securities to secure the Senior Secured Notes in excess
of the amount or value then pledged pursuant to the Collateral Documents without
the filing with the SEC of separate financial statements of such Restricted
Subsidiary, then the capital stock and other securities of such Restricted
Subsidiary shall automatically be deemed to be a part of the Collateral, but
only to the greatest extent which would not cause the financial statements of
such Restricted Subsidiary to be subject to any such financial statement
requirement.

 

“Second Lien Obligations” shall have the meaning provided in the definition of
“Obligations” in this Article IX.

 

 “Secured Creditor Grantors” shall have the meaning provided in Section 10.17 of
this Agreement.

 

“Secured Creditors” shall have the meaning provided in the recitals of this
Agreement.

 

“Secured Debt Agreements” shall mean and include this Agreement, the other
Credit Documents, the Interest Rate Agreements entered into with an Interest
Rate Creditor and the Senior Secured Notes Documents.

 

“Security Bond Obligations” shall have the meaning provided in Section 10.17 of
this Agreement.

 

“Senior Secured Noteholders” shall have the meaning provided in the recitals of
this Agreement.

 

“Senior Secured Notes” shall have the meaning provided in the recitals of this
Agreement.

 

“Senior Secured Notes Documents” shall have the meaning provided in the recitals
of this Agreement.

 

“Senior Secured Notes Indenture” shall have the meaning provided in the recitals
of this Agreement.

 

“Senior Secured Notes Trustee” shall have the meaning provided in the preamble
of this Agreement.

 

“Software” shall mean “software” as such term is defined in the Uniform
Commercial Code as in effect on the Amendment and Restatement Effective Date in
the State of New York.

 

“Supporting Obligations” shall mean any “supporting obligation” as such term is
defined in the Uniform Commercial Code as in effect on the Amendment and
Restatement

 

39

--------------------------------------------------------------------------------


 

Effective Date in the State of New York, now or hereafter owned by any Assignor,
or in which any Assignor has any rights, and, in any event, shall include, but
shall not be limited to all of such Assignor’s rights in any Letter-of-Credit
Right or secondary obligation that supports the payment or performance of, and
all security for, any Account, Chattel Paper, Document, General Intangible,
Instrument or Investment Property.

 

“Tangible Chattel Paper” shall mean “tangible chattel paper” as such term is
defined in the Uniform Commercial Code as in effect on the Amendment and
Restatement Effective Date in the State of New York.

 

“Termination Date” shall have the meaning provided in Section 10.8(a) of this
Agreement.

 

“Timber-to-be-Cut” shall mean “timber-to-be-cut” as such term is used in the
Uniform Commercial Code as in effect on the Amendment and Restatement Effective
Date in the State of New York.

 

“Trade Name and Service Mark License Agreement” shall mean the Trade Name and
Service Mark License Agreement, dated as of September 1, 1998, among Space
Master International, Inc. as licensor, Space Master Building Systems, LLC,
Space Master Manufacturing, Inc., Space Master Manufacturing of
Pennsylvania, Inc. and Raymond A. Wooldridge, collectively as licensee.

 

“Trade Secret Rights” shall have the meaning provided in Section 5.1 of this
Agreement.

 

“Transmitting Utility” shall mean a “transmitting utility” as such term is used
in the Uniform Commercial Code as in effect on the Amendment and Restatement
Effective Date in the State of New York.

 

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the relevant jurisdiction.

 

“Unit Certificates” shall mean certificates of title, certificates of ownership
or other registration certificates issued or required to be issued under the
certificate of title or other similar laws of any State for any of the Units
owned or leased by any Assignor.

 

“Units” shall mean the mobile structures, modular units and containers generally
constructed of steel or using a steel frame and undercarriage with an exterior
of wood or aluminum and similar products owned by an Assignor used to provide
office, classroom, storage, commercial or other space, whether in single units
or physically attached to other such units (and including in such form, storage
containers, mobile offices and modular structures and related equipment), which
structures are capable of being transported to and assembled on remote sites,
and which may be equipped with air conditioning and heating, electrical outlets,
floors, partitions, plumbing, carpeting, moldings, wall coverings, lighting and
other accessories.

 

40

--------------------------------------------------------------------------------


 

ARTICLE X

 

MISCELLANEOUS

 

10.1.  Notices.  Except as otherwise specified herein, all notices, requests,
demands or other communications to or upon the respective parties hereto shall
be sent or delivered by mail, telegraph, telex, telecopy, cable or courier
service and all such notices and communications shall, when mailed, telegraphed,
telexed, telecopied, or cabled or sent by courier, be effective when deposited
in the mails, delivered to the telegraph company, cable company or overnight
courier, as the case may be, or sent by telex or telecopier, except that notices
and communications to the Collateral Agent or any Assignor shall not be
effective until received by the Collateral Agent or such Assignor, as the case
may be.  All notices and other communications shall be in writing and addressed
as follows:

 

(a)           if to any Assignor, c/o:

 

Williams Scotsman, Inc.
8211 Town Center Drive
Baltimore, Maryland  21236

Attention:  John Ross

Telephone No.:  (410) 931-6000

Telecopier No.:  (410) 931-6117

 

(b)           if to the Collateral Agent, at:

 

Bank of America, N.A.

335 Madison Avenue

New York, NY  10017

Attention:  Business Capital/URGENT

Telephone No.:  (212) 503-7632

Telecopier No.:  (212) 503-7330

 

(c)                                  if to any Bank Creditor other than the
Collateral Agent, at such address as such Bank Creditor shall have specified in
the Credit Agreement;

 

(d)                                 if to any Interest Rate Creditor, at such
address as such Interest Rate Creditor shall have specified in writing to each
Assignor and the Collateral Agent;

 

(e)                                  if to the Senior Secured Notes Trustee or
any other Second Lien Creditor, at:

 

U.S. Bank National Association

60 Livingston Avenue

EP MN WS3C

St. Paul, Minnesota 55107-2292

Attention:  Richard Prokosch

Telephone No.: (651) 495-3918

Telecopier No.: (651) 495-8097

 

41

--------------------------------------------------------------------------------


 

or at such other address or addressed to such other individual as shall have
been furnished in writing by any Person described above to the party required to
give notice hereunder.

 

10.2.  Waiver; Amendment.  Except as provided in Sections 10.8 and 10.14, none
of the terms and conditions of this Agreement, any other Collateral Document,
the Intercreditor Agreement, or any of the defined terms contained in the Credit
Agreement that are incorporated herein or in any such other Collateral Document
pursuant to the terms of this Agreement or in any such other Collateral Document
(but only insofar as such terms are used in this Agreement or in any such other
Collateral Document) may be changed, waived, modified or varied in any manner
whatsoever unless in writing duly signed by each Assignor and the Collateral
Agent (with the written consent of the Required Secured Creditors); provided,
however, that (i) the terms and conditions of the Intercreditor Agreement may be
changed, waived, modified or varied without the consent of any Assignor,
(ii) any change, waiver, modification or variance (x) affecting the rights and
benefits of a single Class of First Lien Creditors (and not all First Lien
Creditors in a like or similar manner) also shall require the written consent of
the Requisite Creditors of such affected Class of First Lien Creditors and (y)
materially and adversely affecting the rights and benefits of the Second Lien
Creditors (and not all Secured Creditors in a like or similar manner) shall
require the written consent of the Requisite Creditors of the Second Lien
Creditors and (iii) notwithstanding anything to the contrary in clause
(ii) above, in any other provision of this Agreement or in any other Secured
Debt Agreement, the provisions of this Agreement and each of the other
Collateral Documents may be changed, modified, supplemented or varied with the
consent of the Assignors directly affected thereby and the Collateral Agent
(with the written consent of the Required Secured Creditors (but excluding the
Second Lien Creditors in their capacity as such)) to secure additional
extensions of credit and add new creditors as “Secured Creditors” hereunder
(either as part of an existing Class of Secured Creditors or as a newly created
class), in each case without any obligation to give any notice to, or receive
any consent from, the Second Lien Creditors in their capacities as such so long
as such change, modification or variance does not expressly violate the
provisions of the Credit Agreement or Article IV or V of the Senior Secured
Notes Indenture.  For the purpose of this Agreement and each other Collateral
Document, the term “Class” shall mean each class of Secured Creditors, i.e.,
whether (x) the Bank Creditors as holders of the Credit Document Obligations,
(y) the Interest Rate Creditors as the holders of the Interest Rate Obligations
or (z) the Second Lien Creditors as holders of the Second Lien Obligations.  For
the purpose of this Agreement, the term “Requisite Creditors” of any Class shall
mean each of (x) with respect to the Credit Document Obligations, the Required
Lenders (or all of the Lenders if required by Section 11.10 of the Credit
Agreement), (y) with respect to the Interest Rate Obligations, the holders of at
least a majority of all Interest Rate Obligations outstanding from time to time
under the respective Interest Rate Agreements and (z) with respect to the Second
Lien Obligations, the Senior Secured Notes Trustee (acting at the direction of
the Required Second Lien Creditors).

 

10.3.  Obligations Absolute.  The obligations of each Assignor hereunder shall
remain in full force and effect without regard to, and shall not be impaired by,
(a) any

 

42

--------------------------------------------------------------------------------


 

bankruptcy, insolvency, reorganization, arrangement, readjustment, composition,
liquidation or the like of such Assignor; (b) any exercise or non-exercise, or
any waiver of, any right, remedy, power or privilege under or in respect of this
Agreement or any other Secured Debt Agreement; or (c) any amendment to or
modification of any Secured Debt Agreement or any security for any of the
Obligations; whether or not such Assignor shall have notice or knowledge of any
of the foregoing.

 

10.4.  Successors and Assigns.  This Agreement shall be binding upon each
Assignor and its successors and assigns (although no Assignor may assign its
rights and obligations hereunder except in accordance with the provisions of the
Secured Debt Agreements) and shall inure to the benefit of the Collateral Agent
and the other Secured Creditors and their respective successors and assigns. 
All agreements, statements, representations and warranties made by each Assignor
herein or in any certificate or other instrument delivered by such Assignor or
on its behalf under this Agreement shall be considered to have been relied upon
by the Secured Creditors and shall survive the execution and delivery of this
Agreement and the other Secured Debt Agreements regardless of any investigation
made by the Secured Creditors or on their behalf.

 

10.5.  Headings Descriptive.  The headings of the several sections of this
Agreement are inserted for convenience only and shall not in any way affect the
meaning or construction of any provision of this Agreement.

 

10.6.  GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL. 
(a)  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF
NEW YORK.  ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER CREDIT DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR
OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND, BY EXECUTION
AND DELIVERY OF THIS AGREEMENT, EACH ASSIGNOR HEREBY IRREVOCABLY ACCEPTS FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE
NON-EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS.  EACH ASSIGNOR HEREBY
FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH COURTS LACK JURISDICTION OVER
SUCH ASSIGNOR, AND AGREES NOT TO PLEAD OR CLAIM IN ANY LEGAL ACTION OR
PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT BROUGHT
IN ANY OF THE AFORESAID COURTS THAT ANY SUCH COURT LACKS JURISDICTION OVER SUCH
ASSIGNOR.  EACH ASSIGNOR FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS
OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE
MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO
ANY SUCH ASSIGNOR AT ITS ADDRESS FOR NOTICES AS PROVIDED IN SECTION 10.1 ABOVE,
SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING.  EACH ASSIGNOR
HEREBY IRREVOCABLY WAIVES ANY OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER
IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING

 

43

--------------------------------------------------------------------------------


 

COMMENCED HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT THAT SUCH SERVICE OF
PROCESS WAS IN ANY WAY INVALID OR INEFFECTIVE.  NOTHING HEREIN SHALL AFFECT THE
RIGHT OF THE COLLATERAL AGENT UNDER THIS AGREEMENT, OR ANY SECURED CREDITOR, TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL
PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY ASSIGNOR IN ANY OTHER JURISDICTION.

 

(b)                                 EACH ASSIGNOR HEREBY IRREVOCABLY WAIVES ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF
THE AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN
CLAUSE (a) ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD
OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

(c)                                  EACH ASSIGNOR AND EACH SECURED CREDITOR
HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER CREDIT
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

10.7.  Assignor’s Duties.  It is expressly agreed, anything herein contained to
the contrary notwithstanding, that each Assignor shall remain liable to perform
all of the obligations, if any, assumed by it with respect to the Collateral and
the Collateral Agent shall not have any obligations or liabilities with respect
to any Collateral by reason of or arising out of this Agreement, nor shall the
Collateral Agent be required or obligated in any manner to perform or fulfill
any of the obligations of any Assignor under or with respect to any Collateral.

 

10.8.  Termination; Release.  (a)  On the Termination Date, this Agreement shall
terminate (provided that all indemnities set forth herein including, without
limitation in Section 8.1 hereof and in Section 6 of Annex N hereto, shall
survive such termination) and the Collateral Agent, at the request and expense
of the respective Assignor, will promptly execute and deliver to such Assignor a
proper instrument or instruments (including Uniform Commercial Code termination
statements on form UCC-3) acknowledging the satisfaction and termination of this
Agreement, and will duly assign, transfer and deliver to such Assignor (without
recourse and without any representation or warranty) such of the Collateral as
may be in the possession of the Collateral Agent and as has not theretofore been
sold or otherwise applied or released pursuant to this Agreement.  As used in
this Agreement, “Termination Date” shall mean the date upon which the Total
Commitments under the Credit Agreement have been terminated and all Interest
Rate Agreements entered into with any Interest Rate Creditor have been
terminated (or cash collateralized in a manner reasonably satisfactory to the
Administrative Agent), no Note under the Credit Agreement is outstanding and all
Loans thereunder have been repaid in full in cash in accordance with the terms
thereof, all Letters of Credit issued under the Credit Agreement have been
terminated (or cash collateralized in a manner satisfactory to the
Administrative Agent), all

 

44

--------------------------------------------------------------------------------


 

Second Lien Obligations have been paid in full in cash (or defeased or
discharged) in accordance with the terms thereof and all other Obligations then
due and payable have been paid in full; provided, however, at such time as
(x) all First Lien Obligations have been paid in full in cash in accordance with
the terms thereof and all Commitments under the Credit Agreement have been
terminated and all Letters of Credit have been terminated or cash collateralized
in a manner satisfactory to the Administrative Agent or (y) the First Lien
Creditors have released their Liens on all of the Collateral then, in either
case, this Agreement and the security interests created hereby shall terminate
(provided that all indemnities set forth herein (including, without limitation,
in Section 8.1 hereof) and in Section 6 of Annex N hereto shall survive such
termination) unless, in the case of preceding clause (x), any Event of Default
under the Senior Secured Notes Indenture exists as of the date on which the
First Lien Obligations are repaid in full and terminated as described in such
clause (x), in which case the security interests created under this Agreement in
favor of the Second Lien Creditors will not be released except to the extent the
Collateral or any portion thereof was disposed of in order to repay the First
Lien Obligations (although the security interests created in favor of the Second
Lien Creditors will be released when such Event of Default and all other Events
of Default under the Senior Secured Notes Indenture cease to exist).

 

(b)                                 In the event that any part of the Collateral
is sold, transferred or otherwise disposed of (by dividend, contribution or
otherwise) (other than to Holdings (other than cash or cash equivalents
distributed to Holdings in accordance with the terms of the Credit Agreement),
the Borrower or any of the Borrower’s Domestic Subsidiaries or Canadian
Subsidiaries) in accordance with the terms of the Secured Debt Agreements or is
otherwise released with the consent of the Collateral Agent or the Required
Secured Creditors and the proceeds of such sale, transfer or other disposition,
or from such release, are applied in accordance with the provisions of the
respective Secured Debt Agreements, to the extent required to be so applied,
such Collateral will be sold, transferred or otherwise disposed of free and
clear of the Liens created by this Agreement and the Collateral Agent, at the
request and expense of the relevant Assignor, will duly and promptly assign,
transfer and deliver to such Assignor or its designee (without recourse and
without any representation or warranty) such of the Collateral as is then being
(or has been) so sold, transferred or otherwise disposed of, or released, and as
may be in the possession of the Collateral Agent and has not theretofore been
released pursuant to this Agreement.  In the event that any capital stock or
other equity interests (or any interest therein) held by Holdings in an
Unrestricted Subsidiary or any other foreign Person that is not a Subsidiary of
the Borrower constituting Collateral are sold, transferred or otherwise disposed
of (by dividend, contribution or otherwise), so long as (i) no Default or Event
of Default is continuing and (ii) the Administrative Agent and Collateral Agent
have received a certificate, in form and substance reasonably satisfactory to
the Administrative Agent, signed by a Responsible Officer of Holdings certifying
that such Collateral is being sold, transferred or otherwise disposed of by
Holdings for a business purpose (including, without limitation, that it is being
pledged in connection with local financing, sold (in whole or in part),
liquidated, exchanged or contributed to a joint venture), such Collateral will
be sold, transferred or otherwise disposed of free and clear of the Liens
created by this Agreement, and the Collateral Agent, at the request and expense
of Holdings, will duly and promptly assign, transfer and deliver to Holdings or
its designee (without recourse and without any representation or warranty) such
of the Collateral as is then being (or has been) so sold, transferred or
otherwise disposed of, or released, and as may

 

45

--------------------------------------------------------------------------------


 

be in the possession of the Collateral Agent and has not theretofore been
released pursuant to this Agreement.  Furthermore, upon the release of any
Subsidiary Guarantor from the Subsidiaries Guaranty in accordance with the
provisions thereof, such Assignor (and the Collateral at such time assigned by
the respective Assignor pursuant hereto) shall be released from this Agreement.

 

(c)                                  To the extent not otherwise provided in
preceding clauses (a) and (b), the Collateral Agent shall without the consent of
any Secured Creditor release all or any portion of the Collateral securing the
Second Lien Obligations to the extent provided in the Senior Secured Note
Indenture.

 

(d)                                 At any time that an Assignor desires that
the Collateral Agent take any action to acknowledge or give effect to any
release of Collateral pursuant to the foregoing Section 10.8(a), (b) or (c) such
Assignor shall deliver to the Collateral Agent a certificate signed by a senior
officer of such Assignor stating that the release of the respective Collateral
is permitted pursuant to such Section 10.8(a), (b) or (c).  At any time that the
Borrower or the respective Assignor desires that a Subsidiary of the Borrower
which has been released from the Subsidiaries Guaranty be released hereunder as
provided in the last sentence of Section 10.8(b), it shall deliver to the
Collateral Agent a certificate signed by a Responsible Officer of the Borrower
and the respective Assignor stating that the release of the respective Assignor
(and its Collateral) is permitted pursuant to such Section 10.8(b).

 

(e)                                  The Collateral Agent shall have no
liability to any Secured Creditor for any release of Collateral by it which is
in accordance with, or which the Collateral Agent in good faith believes to be
in accordance with, the provisions of this Section 10.8.  Upon any release of
Collateral pursuant to Section 10.8(a) or (b), none of the Secured Creditors
shall have any continuing right or interest in such Collateral.

 

(f)                                    Without limiting the foregoing provisions
of this Section 10.8, to the extent applicable following the qualification of
the Senior Secured Notes Indenture under the Trust Indenture Act (but only
insofar as this Agreement applies to the Second Lien Creditors), the parties
hereto agree that if any amendments to this Agreement or any other Security
Document are required in order to comply with the applicable provisions of the
Trust Indenture Act, such parties shall cooperate and act in good faith to
effect such amendments as promptly as practicable.

 

10.9.  Limited Obligations.  It is the desire and intent of each Assignor and
the Secured Creditors that this Agreement shall be enforced against each
Assignor to the fullest extent permissible under the laws and public policies
applied in each jurisdiction in which enforcement is sought.  Notwithstanding
anything to the contrary contained herein, in furtherance of the foregoing, it
is noted that the obligations of each Assignor that is a Subsidiary of the
Borrower and which has executed a guaranty of any of the Obligations pursuant to
a Secured Debt Agreement may have been limited as provided therein.  To the
extent not otherwise provided in a guaranty given by an Assignor in respect of
the Second Lien Obligations, each Assignor, other than the Borrower
(collectively, the “second lien assignors”), the Senior Secured Notes Trustee
and each other Second Lien Creditor hereby confirm that it is the intention of
all such Persons that the grant of the security interest hereunder by the second
lien assignors with respect to the Second Lien Obligations and the Second Lien
Obligations of

 

46

--------------------------------------------------------------------------------


 

each such second lien assignor hereunder does not constitute a fraudulent
transfer or conveyance for purposes of any Bankruptcy Law (as defined in the
Senior Secured Notes Indenture), the Uniform Fraudulent Conveyance Act, the
Uniform Fraudulent Transfer Act or any similar foreign, federal or state law to
the extent applicable to this Agreement and the Second Lien Obligations of the
second lien assignors hereunder.  To effectuate the foregoing intention, the
Senior Secured Notes Trustee, the other Second Lien Creditors and the second
lien assignors hereby irrevocably agree that the Second Lien Obligations of the
second lien assignors hereunder at any time shall be limited to the maximum
amount (after taking into account any guaranty of the First Lien Obligations by
the second lien assignors) as will result in the Second Lien Obligations of the
second lien assignors hereunder not constituting a fraudulent transfer or
conveyance.

 

10.10.  Counterparts.  This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument.  A set of counterparts
executed by all the parties hereto shall be lodged with each Assignor and the
Collateral Agent.

 

10.11.  Severability.  Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

10.12.  The Collateral Agent and the other Secured Creditors.  (a)  The
Collateral Agent will hold in accordance with this Agreement all items of the
Collateral at any time received under this Agreement.  It is expressly
understood and agreed that the obligations of the Collateral Agent as holder of
the Collateral and interests therein and with respect to the disposition
thereof, and otherwise under this Agreement, are only those expressly set forth
in this Agreement and in Annex N hereto.  The Collateral Agent shall act
hereunder and thereunder on the terms and conditions set forth herein and in
Annex N hereto.

 

(b)                                 In addition to the provisions of clause
(a) of this Section 10.12 and the other provisions of this Agreement and the
other Collateral Documents, the Secured Creditors (by their acceptance of the
benefits of this Agreement and the other applicable Collateral Documents) also
expressly acknowledge and agree to the other provisions of Annex N hereto.

 

10.13.  Benefit of Agreement.  This Agreement shall be binding upon the parties
hereto and their respective successors and assigns and shall inure to the
benefit of and be enforceable by each of the parties hereto and its successors
and assigns.

 

10.14.  Additional Assignors.  It is understood and agreed that any Subsidiary
of the Borrower that is required to become a party to this Agreement after the
Amendment and Restatement Effective Date pursuant to the requirements of the
respective Secured Debt Agreements, shall become an Assignor hereunder by (x)
executing a counterpart of a U.S. Subsidiary Joinder Agreement substantially in
the form of Exhibit N to the Credit Agreement, and delivering same to the
Collateral Agent, (y) delivering supplements to Annexes A through E,

 

47

--------------------------------------------------------------------------------


 

inclusive, and G through J, inclusive, hereto as are necessary to cause Annexes
to be complete and accurate with respect to such additional Assignor on such
date and (z) taking all actions specified in this Agreement as would have been
taken by such Assignor had it been an original party to this Agreement, in each
case with all documents required above to be delivered to the Collateral Agent
and with all documents and actions above to be taken to the reasonable
satisfaction of the Collateral Agent.

 

10.15.  Appointment of DBTCA and BTCC as Sub-collateral Agents.  (a)  Each of
DBTCA and BTCC is hereby appointed by the Collateral Agent to act, and each of
DBTCA and BTCC agrees that it shall act, as a sub-collateral agent of the
Collateral Agent hereunder with respect to any and all Units of any Assignor
which from time to time, or at any time, are evidenced by a (or have a related)
Certificate of Title which reflects DBTCA or BTCC, as the case may be, as the
secured party.  Each Assignor, and each of the Secured Creditors, agrees to the
appointment of each of DBTCA and BTCC as provided in this Section 10.15.  All
parties hereto agree that DBTCA and BTCC shall have a perfected security
interest in the Units described above, which security interest shall be created
pursuant to this Agreement and held for the benefit of the Secured Creditors in
accordance with the terms of this Agreement.

 

(b)                                 The parties hereto acknowledge and agree
that, with respect to Certificated Units held by the Assignors prior to the
Amendment and Restatement Effective Date, the related Certificates of Title may
reflect either DBTCA or BTCC as the secured party thereon.  Unless and until the
Collateral Agent requests the Assignors to alter the secured party to directly
name the Collateral Agent, such certificates may continue to reflect DBTCA or
BTCC, as the case may be, as secured party so long as DBTCA or BTCC, as the case
may be, continues to act as a sub-collateral agent of the Collateral Agent
hereunder.

 

(c)                                  With respect to all Units acquired by any
Assignor on or after the Amendment and Restatement Effective Date, or where the
interest of the Collateral Agent (or a sub-collateral agent) is to be noted
thereon on or after the Amendment and Restatement Effective Date, the Assignor
shall cause the Collateral Agent to be directly named as the secured party;
provided that if for any reason DBTCA or BTCC is named as the secured party it
shall act as sub-collateral agent of the Collateral Agent with respect thereto
as provided above in this Section 10.15.

 

(d)                                 With respect to all Units of each Assignor
where DBTCA or BTCC is listed as the secured party, DBTCA or BTCC, as
applicable, hereby agrees, for the benefit of the Collateral Agent and the
Secured Creditors, that its holds such security interests as sub-collateral
agent of the Collateral Agent for the benefit of the Secured Creditors
hereunder.

 

(e)                                  In its capacity as sub-collateral agent of
the Collateral Agent hereunder, each of DBTCA and BTCC shall have all of the
rights specified in Annex N to this Agreement (and shall act in accordance with
the terms and conditions set forth herein and in said Annex N).  So long as each
of DBTCA and BTCC executes and delivers to the Collateral Agent a copy of this
Agreement, no further instrument need be signed by DBTCA or BTCC to evidence, or
with respect to, its appointment as sub-collateral agent pursuant to this
Section 10.15.

 

48

--------------------------------------------------------------------------------


 

10.16.  Custodian Agreement.  (a)  The parties hereto acknowledge and agree
that, pursuant to the Custodian Agreement, the Custodians defined therein shall
act as provided therein, and shall hold certain Collateral on behalf of the
Collateral Agent.  Each Assignor acknowledges and agrees that it shall cause all
Unit Certificates and MSOs with respect to its Units, and all its Leases, to be
delivered to the Custodians to be held by them pursuant to the Custodian
Agreement.  All Collateral so held by the Custodians shall be subject to the
security interests created pursuant hereto.  Each Assignor shall use good faith
efforts to cause the Custodian Agreement to be complied with at all times by the
Custodians, and shall at all times cause one or more Custodians to be acting
pursuant thereto.

 

(b)                                 Any Person which becomes an Assignor after
the date of this Agreement pursuant to Section 10.14 shall also become a party
to the Custodian Agreement, as a “Company”, in accordance with the relevant
provisions thereof.

 

10.17.  Acknowledgements Regarding Security Bond Obligations.  For greater
certainty, and without limiting the powers of the Collateral Agent hereunder or
under any of the other Credit Documents, the Borrower hereby acknowledges that
the Collateral Agent shall, for purposes of holding any security interest
granted by any Credit Party in any of its property or assets pursuant to the
laws of the Province of Quebec to secure obligations of such Credit Party under
any debenture or bond (any such obligations, “Security Bond Obligations”), be
the holder of an irrevocable power of attorney (fondé de pouvoir) (within the
meaning of the Civil Code of Quebec, as amended) for each of the First Lien
Creditors and the Senior Secured Notes Trustee (on behalf of the Second Lien
Creditors) and in particular for all present and future holders of any debenture
or bond (the First Lien Creditors and the Senior Secured Notes Trustee (on
behalf of the Second Lien Creditors) and any such holders, collectively, the
“Secured Creditor Grantors”).  In accepting the benefits afforded to it
hereunder, each Secured Creditor Grantor hereby constitutes, to the extent
necessary, the Collateral Agent as the holder of an irrevocable power of
attorney (fondé de pouvoir) (within the meaning of Article 2692 of the Civil
Code of Quebec, as amended) in order to hold security granted by any Credit
Party in the Province of Quebec to secure Security Bond Obligations.  Each
assignee of any Secured Creditor Grantor shall be deemed to have confirmed and
ratified the constitution of the Collateral Agent as the holder of such
irrevocable power of attorney (fondé de pouvoir) upon becoming a Lender under
the Credit Agreement as contemplated in Section 11.6(b)(A) thereof or becoming a
Senior Secured Noteholder in accordance with the terms of the Senior Secured
Notes Indenture, as the case may be, and/or by receiving the benefits of the
Collateral Documents.  Notwithstanding the provisions of Section 32 of An Act
Respecting the Special Powers of Legal Persons (Quebec), the Collateral Agent
may acquire and be the holder of any debenture or bond.  The Borrower hereby
acknowledges that such debenture or bond constitutes a title of indebtedness, as
such term is used in Article 2692 of the Civil Code of Quebec, as amended.

 

 

[Remainder of this page intentionally left blank; signature page follows]

 

49

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the Amendment and
Restatement Effective Date.

 

 

 

WILLIAMS SCOTSMAN
INTERNATIONAL, INC. (formerly known as
SCOTSMAN HOLDINGS, INC.),
as an Assignor

 

 

 

 

 

 

By:

/s/ Robert C. Singer

 

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

WILLIAMS SCOTSMAN, INC.,
as an Assignor

 

 

 

 

 

 

By:

/s/ Robert C. Singer

 

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

WILLSCOT EQUIPMENT, LLC,
as an Assignor

 

 

 

 

 

 

By:

WILLIAMS SCOTSMAN, INC.,

 

 

as Member

 

 

 

 

 

 

 

By:

/s/ Robert C. Singer

 

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

SPACE MASTER INTERNATIONAL, INC.,
as an Assignor

 

 

 

 

 

 

By:

/s/ Robert C. Singer

 

 

 

Title:

Executive Vice President and Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

TRUCK & TRAILER SALES, INC.,
as an Assignor

 

 

 

 

 

 

By:

/s/ Robert C. Singer

 

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

EVERGREEN MOBILE COMPANY,
as an Assignor

 

 

 

 

 

 

By:

/s/ Robert C. Singer

 

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

Accepted and Agreed to:

 

 

 

 

 

 

 

 

 

 

BANK OF AMERICA, N.A., as Collateral
Agent

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Kevin W. Corcoran

 

 

 

 

 

Title: Vice President

 

 

 

 

 

DEUTSCHE BANK TRUST COMPANY
AMERICAS (formerly known as Bankers
Trust Company), as a sub-collateral agent

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Frank Fazio

 

 

 

 

 

Title: Director

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Title:

 

 

 

 

 

--------------------------------------------------------------------------------


 

BT COMMERCIAL CORPORATION,
as a sub-collateral agent

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Mark E. Funk

 

 

 

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION,
as Senior Secured Notes Trustee for the Second
Lien Creditors

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Richard H. Prokosch

 

 

 

 

 

Title:

Vice President

 

 

 

 

--------------------------------------------------------------------------------


 

ANNEX A

Schedule of Chief Executive Offices

 

 

The Chief Executive Office of each Assignor is located at:

 

8211 Town Center Drive
Baltimore, Maryland 21236

 

--------------------------------------------------------------------------------


 

ANNEX B

Schedule of Inventory and Equipment Locations

 

 

1.               Rental Equipment (except for Rental Equipment in transit) is
located in (a) the District of Columbia and (b) in every state in the United
States, except Alaska and Hawaii.

 

2.               Rental Equipment is stored at the branch offices and drop lots
listed on the attached Williams Scotsman Property Recap Report.

 

--------------------------------------------------------------------------------


 

Name/Address

 

Acreage

 

Rent per
Month

 

Security
Deposit

 

Commencement

 

Option
Date

 

Expiration

 

Option to
Purchase

 

Phase I

 

Early Term
Option

 

Warning

 

ALBANY, GA BRANCH
3268 Palmyra Road
Albany GA 31707

 

13.0 acs.

 

$

3,600.00

 

$

0.00

 

10/1/2001

 

7/2/2006

 

9/30/2006

 

no

 

yes

 

No

 

 

 

ALBANY, NY
6 Industry Drive
Walerford NY 12188

 

3.0 acs.

 

$

4,300.00

 

$

0.00

 

12/1/2002

 

6/3/2007

 

11/30/2007

 

no

 

yes

 

 

 

 

 

ALBUQUERQUE BRANCH
4016 Hawkins N.E.
Albuquerque NM 87109

 

2.0 acs.

 

Owned

 

$

0.00

 

12/15/1994

 

 

 

 

 

no

 

yes

 

 

 

 

 

ALBUQUERQUE DROP LOT
9521 Central N.W.
Albuquerque NM 87121

 

1.0 acs.

 

$

3,000.00

 

$

1,000.00

 

10/20/1995

 

 

 

 

 

no

 

yes

 

30 Days

 

 

 

ALLENTOWN BRANCH
2780 Route 100
Allentown PA 18062

 

10.0 acs.

 

$

6,450.00

 

$

0.00

 

11/1/2000

 

9/1/2010

 

10/31/2010

 

yes

 

yes

 

No

 

 

 

ATLANTA BRANCH
2310 Alcovy Road
Dacula GA 30019

 

20.0 acs.

 

Owned

 

$

0.00

 

 

 

 

 

 

 

yes

 

yes

 

 

 

 

 

ATLANTA STORAGE LOT
Lot 60, Patrick Ind’l Park
Winder GA 30680

 

5.0 acs.

 

$

3,000.00

 

$

12,858.00

 

3/1/2004

 

11/30/2005

 

2/28/2006

 

yes

 

yes

 

No

 

 

 

AUBURN BRANCH
325 Rodman Road
Auburn ME 4210

 

9.0 acs.

 

Owned

 

$

0.00

 

 

 

 

 

 

 

yes

 

yes

 

 

 

 

 

AUSTIN BRANCH
2900 N IH-35
Georgetown TX 78626

 

6.0 acs.

 

$

3,250.00

 

$

0.00

 

3/1/2004

 

9/1/2005

 

2/28/2006

 

no

 

yes

 

No

 

 

 

BAKERSFIELD YARD
6801 Meaney Avenue
Bakersfield CA 93308

 

5.0 acs.

 

$

339.07

 

$

0.00

 

1/1/2006

 

8/3/2010

 

12/31/2010

 

no

 

yes

 

No

 

 

 

BALTIMORE BRANCH - NEW
7539 Harmans Road
Harmans MD 21077

 

18.0 acs.

 

Owned

 

$

0.00

 

9/26/2003

 

 

 

 

 

yes

 

yes

 

 

 

 

 

BERLIN BRANCH
P.O. Box120, 101 Jackson Road
Berlin NJ 08009

 

25.0 acs.

 

Owned

 

$

0.00

 

 

 

 

 

 

 

yes

 

yes

 

 

 

 

 

BIRMINGHAM BRANCH
120 Kerr Road
Moody AL 35004

 

7.0 acs.

 

$

2,000.00

 

$

0.00

 

11/1/2005

 

8/2/2006

 

10/31/2006

 

no

 

yes

 

No

 

 

 

BOISE BRANCH
4430 E. Franklin Road
Meridian ID 83642

 

2.0 acs.

 

$

2,894.43

 

$

2,500.00

 

1/15/2002

 

7/18/2006

 

1/14/2007

 

no

 

yes

 

 

 

 

 

BOSTON BRANCH
48 Dick Tracy Dr., Pelham Industrial Park
Pelham NH 03076

 

16.0 acs.

 

Owned

 

$

0.00

 

12/28/1987

 

 

 

 

 

yes

 

yes

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Name/Address

 

Acreage

 

Rent per
Month

 

Security
Deposit

 

Commencement

 

Option
Date

 

Expiration

 

Option to
Purchase

 

Phase I

 

Early Term
Option

 

Warning

 

BOSTON DROP LOT
41 Industrial Park Drive
Pelham NH 3076

 

3.0 acs.

 

$

4,500.00

 

$

0.00

 

11/1/2001

 

 

 

 

 

no

 

yes

 

Yes

 

 

 

CASPER BRANCH
2383 Nuclear Drive
Casper WY 82604

 

1.0 acs.

 

$

1,750.00

 

$

0.00

 

1/1/2005

 

9/2/2005

 

12/31/2005

 

no

 

yes

 

 

 

 

 

CENTRAL NORTHWEST REGION
  OFFICE
990 Grove Street
Evanston IL 60201

 

0.0 acs.

 

$

1,103.00

 

$

2,328.00

 

12/17/2004

 

6/19/2005

 

12/16/2005

 

no

 

no

 

 

 

 

 

CHARLESTON BRANCH
171 Farmington Road
Summerville SC 29483

 

3.0 acs.

 

Owned

 

$

0.00

 

 

 

 

 

 

 

yes

 

yes

 

 

 

 

 

CHARLESTON PROPERTY
Lot 9, Slate Stone Drive
Summerville SC 29483

 

1.0 acs.

 

Owned

 

$

0.00

 

 

 

 

 

 

 

yes

 

yes

 

 

 

 

 

CHARLESTON WV BRANCH
322-B Call Road
Charleston WV 25312

 

10.0 acs.

 

$

2,233.00

 

$

0.00

 

6/1/2005

 

3/1/2006

 

5/31/2006

 

no

 

yes

 

 

 

 

 

CHARLOTTE BRANCH
3925 Trailer Drive
Charlotte NC 28269

 

10.0 acs.

 

$

12,376.49

 

$

27,500.00

 

9/1/2005

 

3/3/2007

 

8/31/2007

 

yes

 

yes

 

No

 

 

 

CHERRY HILL BRANCH
1901 Old Cuthbert Road
Cherry Hill NJ 8034

 

18.0 acs.

 

$

10,666.66

 

$

0.00

 

1/1/2002

 

7/4/2006

 

12/31/2006

 

yes

 

yes

 

No

 

 

 

CHERRY HILL PROPERTY
1900 Old Cuthbert Road
Cherry Hill NJ 8034

 

3.0 acs.

 

Owned

 

$

0.00

 

 

 

 

 

 

 

yes

 

yes

 

 

 

 

 

CHICAGO SOUTH BRANCH(MSI)
15755 S. Springfield Avenue
Markham IL 60428-4469

 

3.0 acs.

 

$

3,600.00

 

$

0.00

 

2/24/2005

 

11/25/2007

 

2/23/2008

 

no

 

yes

 

No

 

 

 

CHICAGO BRANCH
1625 Western Drive
West Chicago IL 60185

 

6.0 acs.

 

Owned

 

$

0.00

 

 

 

 

 

 

 

yes

 

yes

 

 

 

 

 

CINCINNATI BRANCH
125 Distribution Drive
Hamilton OH 45014

 

15.0 acs.

 

Owned

 

$

0.00

 

 

 

 

 

 

 

yes

 

yes

 

 

 

 

 

CLEVELAND BRANCH
1271 Industrial Parkway
Brunswick OH 44212

 

8.0 acs.

 

Owned

 

$

0.00

 

 

 

 

 

 

 

yes

 

yes

 

 

 

 

 

CLEVELAND STORAGE LOT
1041 Lake Road
Medina OH 44256

 

5.0 acs.

 

$

2,600.00

 

$

0.00

 

3/1/2005

 

9/1/2005

 

2/28/2006

 

yes

 

yes

 

No

 

 

 

 

--------------------------------------------------------------------------------


 

 

Name/Address

 

Acreage

 

Rent per
Month

 

Security
Deposit

 

Commencement

 

Option
Date

 

Expiration

 

Option to
Purchase

 

Phase I

 

Early Term
Option

 

Warning

 

COLUMBIA BRANCH
10724 Broad River Road
Irmo SC 29063

 

5.0 acs.

 

Owned

 

$

0.00

 

 

 

 

 

 

 

yes

 

yes

 

 

 

 

 

COLUMBUS BRANCH
2150 Cloverleaf Street
Columbus OH 43232

 

5.0 acs.

 

$

3,300.00

 

$

0.00

 

9/1/2001

 

3/3/2006

 

8/31/2006

 

no

 

yes

 

 

 

 

 

CORPORATE HEADQUARTERS
8211 Town Center Drive
Baltimore MD 21236

 

3.0 acs.

 

Owned

 

$

0.00

 

3/5/1987

 

 

 

 

 

yes

 

yes

 

 

 

 

 

DALLAS-FT. WORTH (inc. 9/01)
4590 Carey Road
Forth Worth TX 76119

 

15.0 acs.

 

$

13,510.99

 

$

0.00

 

9/1/1999

 

3/3/2009

 

8/31/2009

 

no

 

yes

 

No

 

 

 

DENVER BRANCH
4500 E. 60th Avenue
Commerce City CO 80022

 

4.0 acs.

 

$

3,850.00

 

$

0.00

 

2/1/2005

 

8/4/2005

 

1/31/2006

 

no

 

yes

 

No

 

 

 

DENVER PROPERTY
10701 E. 104th Ave
Commerce City CO 80123

 

25.0 acs.

 

Owned

 

$

0.00

 

 

 

 

 

 

 

yes

 

yes

 

 

 

 

 

DETROIT BRANCH
8122 Park Place
Brighton MI 48116

 

10.0 acs.

 

$

8,131.80

 

$

10,000.00

 

2/1/2001

 

11/2/2005

 

1/31/2006

 

no

 

yes

 

No

 

 

 

DORAVILLE STORAGE LOT (SMI)
4663 Virginia Avenue
Doraville GA 30360

 

2.0 acs.

 

$

1,400.00

 

$

0.00

 

6/9/1993

 

 

 

 

 

yes

 

yes

 

 

 

 

 

DURHAM BRANCH
905 Ellis Road
Durham NC 27703

 

11.0 acs.

 

$

12,070.04

 

$

11,842.20

 

10/4/2001

 

6/5/2006

 

10/3/2006

 

no

 

yes

 

No

 

 

 

DURHAM STORAGE LOT
Hwy 70 West
Kinston NC 28502

 

3.0 acs.

 

$

680.00

 

$

0.00

 

3/1/1993

 

2/28/1993

 

2/28/1993

 

yes

 

yes

 

 

 

 

 

FRESNO BRANCH
2809 S. Chestnut Avenue
Fresno CA 93725

 

9.0 acs.

 

$

9,968.86

 

$

0.00

 

9/1/1999

 

7/2/2007

 

8/31/2007

 

no

 

yes

 

Yes

 

 

 

FT MYERS BRANCH
16131 Old U.S. Route 41
Ft. Meyers FL 33912

 

8.0 acs.

 

Owned

 

$

0.00

 

 

 

 

 

 

 

yes

 

yes

 

N/A

 

 

 

FT. LAUDERDALE BRANCH
1400 N.W. 209th Avenue
Pembroke Pines FL 33029

 

6.0 acs.

 

Owned

 

$

0.00

 

10/1/1994

 

 

 

 

 

yes

 

yes

 

 

 

 

 

FT. MYERS CONTAINER LOT
8190 Katanga Court
Ft. Myers FL 33916

 

1.0 acs.

 

Owned

 

$

0.00

 

8/1/1996

 

 

 

 

 

yes

 

yes

 

 

 

 

 

GRAND JUNCTION BRANCH
760 21 1/2 Road
Grand Junction CO 81505

 

0.63 acs.

 

$

1,541.00

 

$

0.00

 

7/1/2000

 

1/31/2006

 

7/31/2006

 

yes

 

yes

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Name/Address

 

Acreage

 

Rent per
Month

 

Security
Deposit

 

Commencement

 

Option
Date

 

Expiration

 

Option to
Purchase

 

Phase I

 

Early Term
Option

 

Warning

 

GREENVILLE, SC BRANCH
198 Freeman Farm Road
Duncan SC 29334

 

6.0 acs.

 

$

5,010.00

 

$

5,010.00

 

3/5/2005

 

9/5/2006

 

3/4/2007

 

no

 

yes

 

No

 

 

 

HARRISBURG BRANCH
804 Katie Court
Harrisburg PA 17109

 

4.0 acs.

 

Owned

 

$

0.00

 

10/14/1997

 

 

 

 

 

yes

 

yes

 

 

 

 

 

HARTFORD BRANCH
576 West Johnson Avenue
Cheshire CT 6410

 

9.0 acs.

 

$

6,302.83

 

$

0.00

 

1/1/2006

 

9/2/2011

 

12/31/2011

 

yes

 

yes

 

 

 

 

 

HOUSTON BRANCH
10855 John Ralston Road
Houston TX 77044

 

40.0 acs.

 

Owned

 

$

0.00

 

 

 

 

 

 

 

yes

 

yes

 

 

 

 

 

INDIANAPOLIS BRANCH
1313 Harding Court
Indianapolis IN 46217

 

5.0 acs.

 

$

5,750.00

 

$

0.00

 

5/1/2005

 

4/30/2006

 

4/30/2006

 

no

 

yes

 

Yes

 

 

 

JACKSON BRANCH
131 Enterprise Drive
Madison MS 39110

 

4.0 acs.

 

$

1,966.74

 

$

0.00

 

6/15/2004

 

12/15/2005

 

6/14/2006

 

yes

 

yes

 

No

 

 

 

JACKSONVILLE BRANCH
325 Clark Road
Jacksonville FL 32218

 

15.0 acs.

 

$

7,268.51

 

$

0.00

 

1/1/2006

 

7/4/2010

 

12/31/2010

 

yes

 

yes

 

No

 

 

 

KANSAS CITY BRANCH
8201 NE 38th Street
Kansas City MO 64161

 

2.187 acs.

 

$

3,200.00

 

$

0.00

 

6/21/2003

 

12/22/2007

 

6/20/2008

 

no

 

yes

 

No

 

 

 

KANSAS CITY PROPERTY (09/04)
6817 Stadium Drive
Kansas City MO 64129

 

7.0 acs.

 

$

5,575.00

 

$

0.00

 

6/1/2004

 

3/31/2009

 

5/31/2009

 

no

 

yes

 

No

 

 

 

LAS VEGAS BRANCH
3435 Kier Road
Las Vegas NV 89030

 

8.0 acs.

 

$

18,259.59

 

$

0.00

 

12/17/1999

 

9/17/2009

 

12/16/2009

 

yes

 

yes

 

No

 

 

 

LONG ISLAND BRANCH
47 Windsor Place
Central Islip NY 11722

 

3.0 acs.

 

$

4,800.00

 

$

7,500.00

 

10/1/2004

 

7/2/2005

 

9/30/2005

 

yes

 

yes

 

No

 

 

 

LOS ANGELES BRANCH
12211 & 11811 Greenstone Avenue
SantaFeSrings CA 90670

 

16.0 acs.

 

$

29,618.52

 

$

26,920.08

 

2/1/1997

 

8/4/2006

 

1/31/2007

 

yes

 

yes

 

Yes

 

 

 

LOUISVILLE BRANCH
2707 Millers Lane
Louisville KY 40216

 

6.0 acs.

 

$

4,551.67

 

$

4,550.00

 

11/1/2001

 

7/3/2006

 

10/31/2006

 

no

 

yes

 

No

 

 

 

MEMPHIS BRANCH
5012 Malone Road
Memphis TN 38118

 

10.0 acs.

 

$

5,800.00

 

$

0.00

 

10/1/2003

 

8/31/2006

 

9/30/2006

 

no

 

yes

 

No

 

 

 

MILWAUKEE BRANCH
516 West Street
Watertown WI 53094

 

2.0 acs.

 

$

1,108.42

 

$

0.00

 

2/1/2008

 

8/4/2010

 

1/31/2011

 

no

 

yes

 

No

 

 

 

 

--------------------------------------------------------------------------------


 

Name/Address

 

Acreage

 

Rent per
Month

 

Security
Deposit

 

Commencement

 

Option
Date

 

Expiration

 

Option to
Purchase

 

Phase I

 

Early Term
Option

 

Warning

 

MINNEAPOLIS BRANCH
19740 Kenrick Avenue
Lakeville MN 55044

 

1.0 acs.

 

$

4,370.00

 

$

6,600.00

 

10/15/2002

 

9/14/2005

 

10/14/2005

 

yes

 

yes

 

No

 

 

 

MOBILE BRANCH
8550 Bellingrath Road
Theodore AL 36582

 

3.0 acs.

 

$

1,600.00

 

$

1,200.00

 

12/1/2005

 

6/3/2010

 

11/30/2010

 

no

 

yes

 

No

 

 

 

MOBILE PROPERTY
Bellingrath Road
Theodore AL 36582

 

15.0 acs.

 

$

2,400.00

 

$

0.00

 

1/1/2004

 

7/4/2006

 

12/31/2006

 

no

 

yes

 

No

 

 

 

NASHVILLE BRANCH (08/04)
111 Forbus Drive
Christiana TN 37037

 

7.98 acs.

 

$

8,000.00

 

$

0.00

 

8/1/2004

 

6/1/2009

 

7/31/2009

 

yes

 

yes

 

 

 

 

 

NATIONAL ACCTS./YARDLEY
301 Oxford Valley Road #503 A&B
Yardley PA 19067

 

0.0 acs.

 

$

3,658.77

 

$

6,600.00

 

1/15/2005

 

7/18/2005

 

1/14/2006

 

yes

 

yes

 

No

 

 

 

NEW ORLEANS BR. (SMI)
2004 West Airline Highway
LaPlace LA 70068

 

6.0 acs.

 

$

800.00

 

$

0.00

 

9/1/1998

 

6/2/2004

 

8/31/2004

 

no

 

yes

 

No

 

 

 

NEW ORLEANS BRANCH
3777 W. Airline Hwy.
Reserve LA 70084

 

19.0 acs.

 

$

17,763.37

 

$

0.00

 

12/1/2005

 

12/1/2019

 

11/30/2020

 

no

 

yes

 

No

 

 

 

NEW YORK CITY BRANCH
170 Central Avenue
South Kearney NJ 7032

 

10.0 acs.

 

$

30,000.00

 

$

50,000.00

 

3/1/1998

 

12/2/2007

 

5/31/2008

 

no

 

yes

 

 

 

 

 

NORCROSS/SE AREA OFC
3200 Clinton Ct
Norcross GA 30071

 

4.0 acs.

 

$

7,596.34

 

$

6,250.00

 

10/1/1995

 

7/2/2005

 

9/30/2005

 

no

 

yes

 

No

 

 

 

NORFOLK BRANCH
800 Professional Place West
Chesapeake VA 23320

 

5.0 acs.

 

Owned

 

$

3,600.00

 

1/1/1997

 

 

 

 

 

yes

 

yes

 

 

 

 

 

OMAHA - DROP LOT
17402 Storage Road
Omaha NE 68136

 

1.2 acs.

 

$

950.00

 

$

0.00

 

12/15/2004

 

11/1/2006

 

12/31/2006

 

no

 

yes

 

No

 

 

 

OMAHA BRANCH
17409 Storage Road
Omaha NE 68136

 

1.0 acs.

 

$

2,423.01

 

$

2,250.00

 

11/1/2005

 

5/4/2006

 

10/31/2006

 

yes

 

yes

 

No

 

 

 

ORLANDO BRANCH
801 Jetstream Drive
Orlando FL 32824

 

30.0 acs.

 

Owned

 

$

0.00

 

 

 

 

 

 

 

yes

 

yes

 

 

 

 

 

ORLANDO LOT - SETR
11351 South Orange Ave
Orlando FL 32824

 

4.5 acs.

 

$

1,900.00

 

$

0.00

 

1/1/2005

 

7/4/2007

 

12/31/2007

 

yes

 

yes

 

 

 

 

 

ORLANDO STORAGE LOT-MFO
482 Thorpe Road
Orlando FL 32824

 

3.0 acs.

 

Owned

 

$

0.00

 

 

 

 

 

 

 

yes

 

yes

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Name/Address

 

Acreage

 

Rent per
Month

 

Security
Deposit

 

Commencement

 

Option
Date

 

Expiration

 

Option to
Purchase

 

Phase I

 

Early Term
Option

 

Warning

 

PACIFIC NORTHWEST (MAJOR
  PROJECTS)
1390 Valentine Avenue
Pacific WA 98047

 

1.0 acs.

 

$

6,490.00

 

$

0.00

 

6/1/2002

 

12/1/2006

 

5/31/2007

 

no

 

yes

 

No

 

 

 

PASCO BRANCH
1925 North 4th Avenue
Pasco WA 99301

 

0.0 acs.

 

$

1,500.00

 

$

0.00

 

4/1/2001

 

1/30/2006

 

3/31/2006

 

yes

 

yes

 

No

 

 

 

PHOENIX BRANCH
3232 S. 48th Street
Phoenix AZ 85040

 

10.0 acs.

 

$

14,317.62

 

$

17,000.00

 

9/15/2003

 

3/17/2008

 

9/14/2008

 

yes

 

yes

 

No

 

 

 

PITTSBURGH BRANCH
451 Moon-Clinton Road
Coraopolis PA 15108

 

19.0 acs.

 

Owned

 

$

0.00

 

 

 

 

 

 

 

yes

 

yes

 

 

 

 

 

PORTLAND BRANCH
7933 N. Upland Drive
Portland OR 97203

 

6.5 acs.

 

$

15,532.03

 

$

13,500.00

 

11/2/2000

 

7/4/2005

 

11/1/2005

 

no

 

yes

 

No

 

 

 

PROVIDENCE BRANCH
115 Lydia Ann Road
Smithfield RI 2917

 

4.0 acs.

 

$

4,326.00

 

$

4,000.00

 

9/1/2002

 

3/3/2007

 

8/31/2007

 

no

 

yes

 

No

 

 

 

RICHMOND BRANCH
129 Roxbury Ind. Center
Charles City, VA 23030

 

9.0 acs.

 

Owned

 

$

0.00

 

8/30/1995

 

 

 

 

 

yes

 

yes

 

 

 

 

 

RIVERSIDE BRANCH
9400 Galena Street
Riverside CA 92509

 

13.0 acs.

 

$

16,298.64

 

$

15,000.00

 

9/12/2003

 

3/14/2008

 

9/11/2008

 

yes

 

yes

 

Yes

 

 

 

ROANOKE BRANCH
7545 Milk-A-Way Drive
Roanoke VA 24019

 

3.0 acs.

 

Owned

 

$

0.00

 

4/27/1999

 

 

 

 

 

yes

 

yes

 

 

 

 

 

SACRAMENTO BRANCH
4911 Allison Parkway
Vacaville CA 95688

 

11.0 acs.

 

$

15,318.00

 

$

13,500.00

 

10/1/2002

 

10/1/2011

 

9/30/2012

 

yes

 

yes

 

no

 

 

 

SALT LAKE CITY BRANCH
500 West 3300 South
Salt Lake City UT 84115

 

4.0 acs.

 

$

10,491.67

 

$

0.00

 

10/1/2002

 

7/4/2008

 

12/31/2008

 

no

 

yes

 

No

 

 

 

SAN ANTONIO BRANCH
16847 IH 35 N #2
Selma TX 78154

 

12.0 acs.

 

$

5,881.36

 

$

0.00

 

2/1/2002

 

8/4/2011

 

1/31/2012

 

yes

 

yes

 

No

 

 

 

SAN DIEGO BRANCH
2650 Cactus Road
San Diego CA 92145

 

5.0 acs.

 

$

14,857.00

 

$

28,000.00

 

5/1/2002

 

5/1/2011

 

4/30/2012

 

no

 

yes

 

No

 

 

 

SAN JOSE BRANCH
12705 Monterey Hwy
San Martin CA 95046

 

10.0 acs.

 

$

17,023.93

 

$

10,000.00

 

12/1/2007

 

9/1/2015

 

11/30/2015

 

yes

 

yes

 

No

 

 

 

SAVANNAH BRANCH
2700 Louisville Road
Savannah GA 31401

 

7.0 acs.

 

$

6,500.00

 

$

0.00

 

9/15/2004

 

3/17/2006

 

9/14/2006

 

yes

 

yes

 

No

 

 

 

 

--------------------------------------------------------------------------------


 

Name/Address

 

Acreage

 

Rent per
Month

 

Security
Deposit

 

Commencement

 

Option
Date

 

Expiration

 

Option to
Purchase

 

Phase I

 

Early Term
Option

 

Warning

 

SEATTLE BRANCH (A)
Smokey Point Blvd
Marysville WA 98271

 

10.0 acs.

 

$

10,214.00

 

$

0.00

 

2/1/2005

 

1/31/2007

 

1/31/2008

 

no

 

yes

 

No

 

 

 

SEATTLE BRANCH (B)
14219 Smokey Point Blvd Bldg 15
Marysville WA 98270

 

5.0 acs.

 

$

19,127.31

 

$

0.00

 

2/1/2005

 

1/31/2007

 

1/31/2008

 

no

 

yes

 

No

 

 

 

SOC AREA OFFICE (Houston)
3838 N. Sam Houston Pkwy, #170
Houston TX 77032

 

3.0 acs.

 

$

3,152.79

 

$

3,179.44

 

11/1/2001

 

7/4/2006

 

12/31/2006

 

no

 

yes

 

No

 

 

 

SOUTHERN MD BRANCH
2460 Old Washington Road
Waldorf MD 20601

 

5.0 acs.

 

$

5,230.00

 

$

0.00

 

6/1/2004

 

12/1/2008

 

5/31/2009

 

yes

 

yes

 

No

 

 

 

SPOKANE BRANCH
17207 E. Dalton Avenue
Spokane WA 99216

 

2.0 acs.

 

$

2,530.92

 

$

0.00

 

12/1/2002

 

9/1/2005

 

11/30/2005

 

no

 

yes

 

No

 

 

 

ST. LOUIS SOUTH BRANCH
2960 Arnold Tenbrook Road
Arnold MO 63010

 

9.0 acs.

 

$

12,500.00

 

$

0.00

 

8/1/2002

 

7/1/2005

 

7/31/2005

 

no

 

yes

 

No

 

 

 

SYRACUSE BRANCH/DROP LOT
1115 County Rte 57
Schroeppel NY 13135

 

5.0 acs.

 

Owned

 

$

0.00

 

3/12/1997

 

 

 

 

 

yes

 

yes

 

 

 

 

 

TALLAHASSEE
4742-A Blountstown Hwy.
Tallahassee FL 32304

 

5.0 acs.

 

$

2,956.25

 

$

0.00

 

12/1/2002

 

6/3/2007

 

11/30/2007

 

no

 

yes

 

No

 

 

 

TAMPA BRANCH
5002 E. Hillsborough Avenue
Tampa FL 33610

 

14.0 acs.

 

Owned

 

$

0.00

 

 

 

 

 

 

 

yes

 

yes

 

 

 

 

 

TOLEDO BRANCH
1446 Albon Road
Holland OH 43528

 

5.6 acs.

 

Owned

 

$

0.00

 

 

 

 

 

 

 

no

 

yes

 

 

 

 

 

TOLEDO BRANCH EXTENSION
1428 Alabon Road
Holland OH 43528

 

8.049 acs.

 

Owned

 

$

0.00

 

 

 

 

 

 

 

yes

 

yes

 

 

 

 

 

TULSA BRANCH
1830 N. 170th East Avenue
Tulsa OK 74116

 

4.0 acs.

 

Owned

 

$

0.00

 

11/26/1996

 

 

 

 

 

yes

 

yes

 

 

 

 

 

TULSA PROPERTY
Lots 7-11, Block 3 Eastpark 2nd Addn Amended
Catoosa OK 74015

 

4.0 acs.

 

Owned

 

$

0.00

 

 

 

 

 

 

 

yes

 

yes

 

 

 

 

 

WASHINGTON, DC BRANCH
12019 Livingston Road
Manassas VA 20109

 

5.0 acs.

 

$

6,333.92

 

$

0.00

 

1/31/2002

 

8/3/2006

 

1/30/2007

 

yes

 

yes

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Name/Address

 

Acreage

 

Rent per
Month

 

Security
Deposit

 

Commencement

 

Option
Date

 

Expiration

 

Option to
Purchase

 

Phase I

 

Early Term
Option

 

Warning

 

WEST PALM BEACH (SMI)
6100 North Military Trail
West Palm Beach FL 33407

 

4.0 acs.

 

$

10,650.00

 

$

2,919.00

 

5/1/2004

 

11/1/2007

 

4/30/2008

 

yes

 

yes

 

No

 

 

 

WSC - CALGARY - DOWNTOWN
  OFFICE
144-4 Avenue S.W
Calgary, Alberta CN T2P 3N4

 

0.0 acs.

 

$

3,117.15

 

$

2,000.00

 

12/1/2004

 

9/1/2005

 

11/30/2005

 

yes

 

no

 

 

 

 

 

WSC - CALGARY PROPERTY
12221 Barlow Trail NE
Calgary AB CN T3J 4S1

 

2.02 acs.

 

$

4,416.66

 

$

2,333.33

 

6/1/2001

 

5/31/2005

 

5/31/2006

 

no

 

yes

 

No

 

 

 

WSC - EDMONTON BRANCH
11743 - 231 Street
Edmonton Alberta CN 0

 

16.0 acs.

 

$

10,700.00

 

$

1,000.00

 

2/1/2001

 

11/2/2005

 

1/31/2006

 

yes

 

yes

 

No

 

 

 

WSC - FT MCMURRAY
P.O. Box 6289
Fort McMurray AB T9H 5N3

 

5.0 acs.

 

$

5,000.00

 

$

0.00

 

5/1/2004

 

10/31/2008

 

4/30/2009

 

no

 

yes

 

No

 

 

 

WSC - OTTAWA BRANCH
3455 Hawthorne Road
Ottawa, Ontario CN K1G 4G2

 

2.0 acs.

 

$

2,100.00

 

$

1,700.00

 

4/1/2003

 

10/2/2005

 

3/31/2006

 

no

 

yes

 

Yes

 

 

 

WSC - SARNIA BRANCH
1271 Confederation Street
Sarnia Ontario CN N7S 4M7

 

0.8 acs.

 

$

2,600.00

 

$

0.00

 

2/1/2003

 

8/4/2007

 

1/31/2008

 

no

 

yes

 

Yes

 

 

 

WSC - TORONTO BRANCH
13932 Woodbine Avenue
Gormley Ontario CN L0H 1G0

 

1.0 acs.

 

$

17,000.00

 

$

6,420.00

 

1/1/2005

 

7/4/2009

 

12/31/2009

 

no

 

yes

 

No

 

 

 

WSC - VANCOUVER BRANCH
19520 Telegraph Trail
Surrey BC 00000

 

0.0 acs.

 

$

4,908.00

 

$

18,000.00

 

1/1/2005

 

7/4/2006

 

12/31/2006

 

no

 

yes

 

No

 

 

 

 

 

--------------------------------------------------------------------------------


 

ANNEX C

 

Schedule of Legal Names, Type of Organization

(and whether a registered organization and/or a transmitting utility),

Jurisdiction of Organization, Location and Organizational Identification Numbers

 

Legal Name

 

Type and
Jurisdiction
of
Organization

 

Registered
and/or
Transmitting
Utility

 

Location

 

Organizational
Identification
Number

 

 

 

 

 

 

 

 

 

Williams Scotsman International, Inc.

 

Delaware corporation

 

• Registered

• Not a transmitting utility

 

8211 Town Center Drive Baltimore, Maryland 21236

 

2358175

 

 

 

 

 

 

 

 

 

Williams Scotsman, Inc.

 

Maryland corporation

 

• Registered

• Not a transmitting utility

 

8211 Town Center Drive Baltimore, Maryland 21236

 

D00245704

 

 

 

 

 

 

 

 

 

Willscot Equipment, LLC

 

Delaware limited liability company

 

• Registered

• Not a transmitting utility

 

8211 Town Center Drive Baltimore, Maryland 21236

 

2750281

 

 

 

 

 

 

 

 

 

Space Master International, Inc.

 

Georgia corporation

 

• Registered

• Not a transmitting utility

 

8211 Town Center Drive Baltimore, Maryland 21236

 

K017867

 

 

 

 

 

 

 

 

 

Evergreen Mobile Company

 

Washington corporation

 

• Registered

• Not a transmitting utility

 

8211 Town Center Drive Baltimore, Maryland 21236

 

600109189

 

 

 

 

 

 

 

 

 

Truck & Trailer Sales, Inc.

 

Missouri corporation

 

• Registered

• Not a transmitting utility

 

8211 Town Center Drive Baltimore, Maryland 21236

 

00238354

 

--------------------------------------------------------------------------------


 

ANNEX D

Schedule of Trade and Fictitious Names

 

 

None

 

--------------------------------------------------------------------------------


 

ANNEX E

Schedule of Deposit Accounts

 

 

Please see attached.

 

--------------------------------------------------------------------------------


 

Bank

 

Purpose

 

 

 

Bank of America

 

Disbursement

231 S La Salle Street

 

Lockbox

Chicago, II

 

Local Corporate Miscellaneous Deposit Account

 

 

Wilscot Equipment Branch Disbursement/Zero Balance Account

 

 

Williams Scotsman Pay Flex Account

 

 

 

Bank of America/Nevada

 

Account held to do business in State of Nevada

 

 

 

Bank of America/Positive Pay
Dallas, TX 75283-2406

 

Disbursement/Positive Pay Account

 

 

 

M & T Bank

 

Disbursement/Payroll

Baltimore, MD

 

 

 

 

 

Deutsche Bank Trust Co Americas
P.O Box 318
Church Street Station
New York, NY 10008-0318

 

Line of Credit

 

 

 

Deutsche Bank Trust Co Americas
P.O Box 318
Church Street Station
New York, NY 10008-0318

 

Franchise Taxes

 

 

 

Chase Bank

 

Met Life Dental Insurance

 

 

 

Bank of Novia Scotia
44 King Street West
Toronto, Ontario
Canada MSH 1H1

 

Disbursement
Lockbox
Payroll
Concentration

 

 

 

Bank of America, Mexico
Paseo de la Reforma 265 P.H.1
Col Cuahutemoc
06500 Mexico D.F.

 

Checking Account

 

--------------------------------------------------------------------------------


 

ANNEX F

 to

SECURITY AGREEMENT

 

Form of Control Agreement Regarding Deposit Accounts

 

AGREEMENT (as amended, modified or supplemented from time to time, this
“Agreement”), dated as of                      ,          , among the
undersigned assignor (the “Assignor”), Bank of America, N.A., not in its
individual capacity but solely as Collateral Agent (the “Collateral Agent”), and
                     (the “Deposit Account Bank”), as the bank (as defined in
Section 9-102 of the UCC as in effect on the date hereof in the State of
                        (the “UCC”)) with which one or more deposit accounts (as
defined in Section 9-102 of the UCC) are maintained by the Assignor (with all
such deposit accounts now or at any time in the future maintained by the
Assignor with the Deposit Account Bank being herein called the “Deposit
Accounts”).

 

W I T N E S S E T H:

 

WHEREAS, the Assignor, various other Assignors and the Collateral Agent have
entered into an Amended and Restated Security Agreement, dated as of March 26,
2002, amended and restated as of August 18, 2003 and amended and restated as of
June 28, 2005 (as further amended, amended and restated, modified or
supplemented from time to time, the “Security Agreement”), under which, among
other things, in order to secure the payment of the Obligations (as defined in
the Security Agreement), the Assignor has granted a security interest to the
Collateral Agent for the benefit of the Secured Creditors (as defined in the
Security Agreement) in all of the right, title and interest of the Assignor in
and into any and all deposit accounts (as defined in Section 9-102 of the UCC)
and in all moneys, securities, instruments and other investments deposited
therein from time to time (collectively, herein called the “Collateral”); and

 

WHEREAS, the Assignor desires that the Deposit Account Bank enter into this
Agreement in order to establish “control” (as defined in Section 9-104 of the
UCC) in each Deposit Account at any time or from time to time maintained with
the Deposit Account Bank, and to provide for the rights of the parties under
this Agreement with respect to such Deposit Accounts;

 

NOW THEREFORE, in consideration of the premises and the mutual promises and
agreements contained herein, and for other valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:

 

1.             Assignor’s Dealings with Deposit Accounts; Notice of Exclusive
Control. Until the Deposit Account Bank shall have received from the Collateral
Agent a Notice of Exclusive Control (as defined below), the Assignor shall be
entitled to present items drawn on and otherwise to withdraw or direct the
disposition of funds from the Deposit Accounts and give instructions in respect
of the Deposit Accounts; provided, however, that the Assignor may not, and the
Deposit Account Bank agrees that it shall not permit the Assignor to, without
the Collateral Agent’s prior written consent, close any Deposit Account.  If the
Collateral Agent shall give to the Deposit Account Bank a notice of the
Collateral Agent’s exclusive control of the

 

--------------------------------------------------------------------------------


 

 

 

Annex F

 

Page 2

 

 

 

 

Deposit Accounts, which notice states that it is a “Notice of Exclusive Control”
(a “Notice of Exclusive Control”), only the Collateral Agent shall be entitled
to withdraw funds from the Deposit Accounts, to give any instructions in respect
of the Deposit Accounts and any funds held therein or credited thereto or
otherwise to deal with the Deposit Accounts.

 

2.             Collateral Agent’s Right to Give Instructions as to Deposit
Accounts.  (a)  Notwithstanding the foregoing or any separate agreement that the
Assignor may have with the Deposit Account Bank, the Collateral Agent shall be
entitled, for purposes of this Agreement, at any time to give the Deposit
Account Bank instructions as to the withdrawal or disposition of any funds from
time to time credited to any Deposit Account, or as to any other matters
relating to any Deposit Account or any other Collateral, without further consent
from the Assignor.  The Assignor hereby irrevocably authorizes and instructs the
Deposit Account Bank, and the Deposit Account Bank hereby agrees, to comply with
any such instructions from the Collateral Agent without any further consent from
the Assignor.  Such instructions may include the giving of stop payment orders
for any items being presented to any Deposit Account for payment.  The Deposit
Account Bank shall be fully entitled to rely on, and shall comply with, such
instructions from the Collateral Agent even if such instructions are contrary to
any instructions or demands that the Assignor may give to the Deposit Account
Bank.  In case of any conflict between instructions received by the Deposit
Account Bank from the Collateral Agent and the Assignor, the instructions from
the Collateral Agent shall prevail.

 

(b)           It is understood and agreed that the Deposit Account Bank’s duty
to comply with instructions from the Collateral Agent regarding the Deposit
Accounts is absolute, and the Deposit Account Bank shall be under no duty or
obligation, nor shall it have the authority, to inquire or determine whether or
not such instructions are in accordance with the Security Agreement or any other
Credit Document (as defined in the Security Agreement), nor seek confirmation
thereof from the Assignor or any other Person.

 

3.             Assignor’s Exculpation and Indemnification of Depository Bank. 
The Assignor hereby irrevocably authorizes and instructs the Deposit Account
Bank to follow instructions from the Collateral Agent regarding the Deposit
Accounts even if the result of following such instructions from the Collateral
Agent is that the Deposit Account Bank dishonors items presented for payment
from any Deposit Account.  The Assignor further confirms that the Deposit
Account Bank shall have no liability to the Assignor for wrongful dishonor of
such items in following such instructions from the Collateral Agent.  The
Deposit Account Bank shall have no duty to inquire or determine whether the
Assignor’s obligations to the Collateral Agent are in default or whether the
Collateral Agent is entitled, under any separate agreement between the Assignor
and the Collateral Agent, to give any such instructions.  The Assignor further
agrees to be responsible for the Deposit Account Bank’s customary charges and to
indemnify the Deposit Account Bank from and to hold the Deposit Account Bank
harmless against any loss, cost or expense that the Deposit Account Bank may
sustain or incur in acting upon instructions which the Deposit Account Bank
believes in good faith to be instructions from the Collateral Agent.

 

4.             Subordination of Security Interests; Deposit Account Bank’s
Recourse to Deposit Accounts.  The Deposit Account Bank hereby subordinates any
claims and security

 

--------------------------------------------------------------------------------


 

 

 

Annex F

 

Page 3

 

 

 

interests it may have against, or with respect to, any Deposit Account at any
time established or maintained with it by the Assignor (including any amounts,
investments, instruments or other Collateral from time to time on deposit
therein) to the security interests of the Collateral Agent (for the benefit of
the Secured Creditors) therein, and agrees that no amounts shall be charged by
it to, or withheld or set-off or otherwise recouped by it from, any Deposit
Account of the Assignor or any amounts, investments, instruments or other
Collateral from time to time on deposit therein; provided that the Deposit
Account Bank may, however, from time to time debit the Deposit Accounts for any
of its customary charges in maintaining the Deposit Accounts or for
reimbursement for the reversal of any provisional credits granted by the Deposit
Account Bank to any Deposit Account, to the extent, in each case, that the
Assignor has not separately paid or reimbursed the Deposit Account Bank
therefor.(1)

 

5.             Representations, Warranties and Covenants of Deposit Account
Bank.  The Deposit Account Bank represents and warrants to the Collateral Agent
that:

 

(a)           The Deposit Account Bank constitutes a “bank” (as defined in
Section 9-102 of the UCC), that the jurisdiction (determined in accordance with
Section 9-304 of the UCC) of the Deposit Account Bank for purposes of each
Deposit Account maintained by the Assignor with the Deposit Account Bank shall
be one or more States within the United States.

 

(b)           The Deposit Account Bank shall not permit any Assignor to
establish any demand, time, savings, passbook or other account with it which it
does not constitute a Deposit Account (as defined in Section 9-102 of the UCC).

 

(c)           The account agreements between the Deposit Account Bank and the
Assignor relating to the establishment and general operation of the Deposit
Accounts provide, whether specifically or generally, that the laws of
                  (2) govern secured transactions relating to the Deposit
Accounts and that the Deposit Account Bank’s “jurisdiction” for purposes of
Section 9-304 of the UCC in respect of the Deposit Accounts
is                        .(3)  The Deposit Account Bank will not, without the
Collateral Agent’s prior written consent, amend any such account agreement so
that the Deposit Account Bank’s jurisdiction for purposes of Section 9-304 of
the UCC is other than a jurisdiction permitted pursuant to preceding clause
(a).  All account agreements in respect

 

--------------------------------------------------------------------------------

(1)                    If the respective Deposit Account Bank is unwilling to
agree to this paragraph, then the Collateral Agent may take the action described
in Section 3.14 of the Security Agreement.  If the Deposit Account Bank does not
agree to subordinations, its security interests in the Deposit Accounts
maintained with it will have priority over the Collateral Agent’s security
interests therein under Section 9-327 of Revised Article 9.

 

(2)                    Inserted jurisdiction(s) must be consistent with
requirements of preceding clause (a).

 

(3)                    See footnote 2.

 

--------------------------------------------------------------------------------


 

 

 

Annex F

 

Page 4

 

 

 

of each Deposit Account in existence on the date hereof are listed on Annex A
hereto and copies of all such account agreements have been furnished to the
Collateral Agent.  The Deposit Account Bank will promptly furnish to the
Collateral Agent a copy of the account agreement for each Deposit Account
hereafter established by the Deposit Account Bank for the Assignor.

 

(d)           The Deposit Account Bank has not entered and will not enter, into
any agreement with any other Person by which the Deposit Account Bank is
obligated to comply with instructions from such other Person as to the
disposition of funds from any Deposit Account or other dealings with any Deposit
Account or other of the Collateral.

 

(e)           On the date hereof the Deposit Account Bank maintains no Deposit
Accounts for the Assignor other than the Deposit Accounts specifically
identified in Annex A hereto.

 

(f)            Any items or funds received by the Deposit Account Bank for the
Assignor’s account will be credited to said Deposit Accounts specified in
paragraph (e) above or to any other Deposit Accounts hereafter established by
the Deposit Account Bank for the Assignor in accordance with this Agreement.

 

(g)           The Deposit Account Bank will promptly notify the Collateral Agent
of each Deposit Account hereafter established by the Deposit Account Bank for
the Assignor (which notice shall specify the account number of such Deposit
Account and the location at which the Deposit Account is maintained), and each
such new Deposit Account shall be subject to the terms of this Agreement in all
respects.

 

6.             Deposit Account Statements and Information.  The Deposit Account
Bank agrees, and is hereby authorized and instructed by the Assignor, to furnish
to the Collateral Agent, at its address indicated below, copies of all account
statements and other information relating to each Deposit Account that the
Deposit Account Bank sends to the Assignor and to disclose to the Collateral
Agent all information requested by the Collateral Agent regarding any Deposit
Account.

 

7.             Conflicting Agreements.  This Agreement shall have control over
any conflicting agreement between the Deposit Account Bank and the Assignor.

 

8.             Merger or Consolidation of Deposit Account Bank.  Without the
execution or filing of any paper or any further act on the part of any of the
parties hereto, any bank into which the Deposit Account Bank may be merged or
with which it may be consolidated, or any bank resulting from any merger to
which the Deposit Account Bank shall be a party, shall be the successor of the
Deposit Account Bank hereunder and shall be bound by all provisions hereof which
are binding upon the Deposit Account Bank and shall be deemed to affirm as to
itself all representations and warranties of the Deposit Account Bank contained
herein.

 

--------------------------------------------------------------------------------


 

 

 

Annex F

 

Page 5

 

 

 

9.             Notices.

 

(a)           All notices and other communications provided for in this
Agreement shall be in writing (including facsimile) and sent to the intended
recipient at its address or facsimile number set forth below:

 

If to the Collateral Agent, at:

 

Bank of America, N.A.
335 Madison Avenue
New York, New York 10017

 

Attention:  Business Capital/URGENT

 

Fax:  (212) 503-7330

 

If to the Assignor, at:

 

 

 

If to the Deposit Account Bank, at:

 

 

 

or, as to any party, to such other address or facsimile number as such party may
designate from time to time by notice to the other parties.

 

(b)           Except as otherwise provided herein, all notices and other
communications hereunder shall be delivered by hand or by commercial overnight
courier (delivery charges prepaid), or mailed, postage prepaid, or faxed,
addressed as aforesaid, and shall be effective (i) three business days after
being deposited in the mail (if mailed), (ii) when delivered (if delivered by
hand or courier) and (iii) or when transmitted with receipt confirmed (if
faxed); provided that notices to the Collateral Agent shall not be effective
until actually received by it.

 

10.           Amendment.  This Agreement may not be amended, modified or
supplemented except in writing executed and delivered by all the parties hereto.

 

11.           Binding Agreement.  This Agreement shall bind the parties hereto
and their successors and assigns and shall inure to the benefit of the parties
hereto and their successors and assigns.  Without limiting the provisions of the
immediately preceding sentence, the Collateral Agent at any time or from time to
time may designate in writing to the Deposit Account Bank a successor Collateral
Agent (at such time, if any, as such entity becomes the Collateral Agent under
the Security Agreement, or at any time thereafter) who shall thereafter

 

--------------------------------------------------------------------------------


 

 

 

Annex F

 

Page 6

 

 

 

succeed to the rights of the existing Collateral Agent hereunder and shall be
entitled to all of the rights and benefits provided hereunder.

 

12.           Continuing Obligations.  The rights and powers granted herein to
the Collateral Agent have been granted in order to protect and further perfect
its security interests in the Deposit Accounts and other Collateral and are
powers coupled with an interest and will be affected neither by any purported
revocation by the Assignor of this Agreement or the rights granted to the
Collateral Agent hereunder or by the bankruptcy, insolvency, conservatorship or
receivership of the Assignor or the Deposit Account Bank or by the lapse of
time.  The rights of the Collateral Agent hereunder and in respect of the
Deposit Accounts and the other Collateral, and the obligations of the Assignor
and Deposit Account Bank hereunder, shall continue in effect until the security
interests of the Collateral Agent in the Deposit Accounts and such other
Collateral have been terminated and the Collateral Agent has notified the
Deposit Account Bank of such termination in writing.

 

13.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York.

 

14.           Counterparts.  This Agreement may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Agreement by signing and delivering one or more
counterparts.

 

[Remainder of this page intentionally left blank; signature page follows]

 

--------------------------------------------------------------------------------


 

 

 

Annex F

 

Page 7

 

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the date first written above.

 

 

 

Assignor:

 

 

 

[NAME]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Collateral Agent:

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Deposit Account Bank:

 

 

 

[NAME]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

ANNEX G

 

Description of Commercial Tort Claims

 

None.

 

--------------------------------------------------------------------------------


 

ANNEX H

 

Schedule of Marks

 

Please see attached.

 

--------------------------------------------------------------------------------


 

ANNEX H

TO

SECURITY AGREEMENT

 

SCHEDULE OF REGISTERED MARKS & APPLICATIONS

 

A.            WILLIAMS SCOTSMAN INTERNATIONAL, INC.

 

None.

 

B.            WILLIAMS SCOTSMAN, INC.

 

Mark

 

Type of
Mark

 

Registration
Number

 

Registration
Date

 

Jurisdiction

 

 

 

 

 

 

 

 

 

 

 

REDI-PLEX BUILDINGS

 

Trademark

 

SN 78/482,548

 

Pending

 

US Federal

 

 

 

 

 

 

 

 

 

 

 

REDI SPACE SOLUTIONS & design

 

Trademark

 

SN 78/482,498

 

Pending

 

US Federal

 

 

 

 

 

 

 

 

 

 

 

REDI-ACCESS SYSTEMS & design

 

Trademark

 

SN 78/482,561

 

Pending

 

US Federal

 

 

 

 

 

 

 

 

 

 

 

SPACE MASTER INTERNATIONAL

 

Service Mark

 

1,390,337

 

4/15/86

 

US Federal

 

 

 

 

 

 

 

 

 

 

 

SCOTSMAN

 

Service Mark

 

1,555,110

 

9/5/89

 

US Federal

 

 

 

 

 

 

 

 

 

 

 

WILLIAMS SCOTSMAN

 

Trademark

 

2,454,889

 

5/29/01

 

US Federal

 

 

 

 

 

 

 

 

 

 

 

WILLIAMS SCOTSMAN & design

 

Service Mark

 

1,766,208

 

4/20/93

 

US Federal

 

 

 

 

 

 

 

 

 

 

 

SCOTSMAN

 

Trademark

 

1,429,243

 

2/17/87

 

US Federal

 

 

 

 

 

 

 

 

 

 

 

SCOTSMAN

 

Trademark

 

0,867,439

 

4/1/69

 

US Federal

 

 

 

 

 

 

 

 

 

 

 

WILLIAMS SCOTSMAN & design

 

Service Mark

 

2,446,074

 

4/24/01

 

US Federal

 

 

 

 

 

 

 

 

 

 

 

WILLIAMS SCOTSMAN & design

 

Trademark

 

2,475,259

 

8/7/01

 

US Federal

 

 

 

 

 

 

 

 

 

 

 

WILLIAMS SCOTSMAN

 

Service Mark

 

2,446049

 

4/24/01

 

US Federal

 

 

--------------------------------------------------------------------------------


 

Annex H

Page 2

 

 

Mark

 

Type of
Mark

 

Registration Number

 

Registration
Date

 

Jurisdiction

 

 

 

 

 

 

 

 

 

 

 

SCOTSMAN

 

Service Mark

 

34350

 

2/9/89

 

California

 

 

 

 

 

 

 

 

 

 

 

WILLSCOT

 

 

 

SN 1160983

 

Pending

 

Canada

 

 

 

 

 

 

 

 

 

 

 

WILLIAMS SCOTSMAN & design

 

 

 

TMA528,256

 

4/24/98

 

Canada

 

 

C.            WILLSCOT EQUIPMENT, LLC

 

None.

 

D.            SPACE MASTER INTERNATIONAL, INC.

 

None.

 

E.             TRUCK & TRAILER SALES, INC.

 

None.

 

F.             EVERGREEN MOBILE COMPANY

 

None.

 

 

--------------------------------------------------------------------------------


 

ANNEX I

 

Schedule of Patents

 

None.

 

--------------------------------------------------------------------------------


 

ANNEX J

 

Schedule of Copyrights

 

Please see attached.

 

--------------------------------------------------------------------------------


 

ANNEX J

to

SECURITY AGREEMENT

 

SCHEDULE OF COPYRIGHTS

 

A.            WILLIAMS SCOTSMAN INTERNATIONAL, INC.

 

None.

 

B.            WILLIAMS SCOTSMAN, INC.

 

Copyright Title

 

Copyright Reg. No.

 

Publication Date

 

 

 

 

 

 

 

Approved Plans Manual: V.1

 

TX3108738

 

5/15/91

 

 

 

 

 

 

 

Approved Plans Manual: V.2

 

TX3110559

 

5/15/91

 

 

 

 

 

 

 

Approved Plans Manual: V.3

 

TX3110560

 

5/15/91

 

 

 

 

 

 

 

Approved Plans Manual: V.4

 

TX3107295

 

5/15/91

 

 

 

 

 

 

 

Approved Plans Manual: V.5

 

TX3107300

 

5/15/91

 

 

 

 

 

 

 

Options-V.l, No. 1, Spring 1989

 

TX2561316

 

4/1/89

 

 

 

 

 

 

 

Options-V.l, No. 2, Summer 1989

 

TX2660344

 

7/1/89

 

 

 

 

 

 

 

Options-V.l, No. 3, Fall 1989

 

TX2770109

 

7/1/89

 

 

 

 

 

 

 

Options-V.l, No. 4, Winter 1990

 

TX2807020

 

3/12/90

 

 

 

 

 

 

 

Options-Vol.2, No. 1, Spring 1990

 

TX2831881

 

5/17/90

 

 

 

 

 

 

 

Order, maintenance and billing application

 

TXu1190880

 

(1)

 

 

 

 

 

 

 

Sales information system (SIS) computer program

 

TXu1155620

 

(2)

 

 

C.           WILLSCOT EQUIPMENT, LLC

 

None.

 

--------------------------------------------------------------------------------

(1)  No publication date: the registration date for this copyright is 8/19/04.

 

(2)  No publication date: the registration date for this copyright is 11/10/03.

 

--------------------------------------------------------------------------------


 

Annex J
Page 2

 

D.           SPACE MASTER INTERNATIONAL, INC.

 

Copyright Title

 

Copyright Reg. No.

 

Publication Date

 

 

 

 

 

 

 

Buildings by Space Master

 

VAu128220

 

(3)

 

 

 

 

 

 

 

Buildings by Space Master

 

VA301041

 

11/15/87

 

 

 

 

 

 

 

General hospital Space Master buildings

 

VA279604

 

2/1/87

 

 

 

 

 

 

 

Prison buildings by Space Master

 

VA271399

 

11/1/86

 

 

 

 

 

 

 

Classroom buildings/by Space Master

 

VA271398

 

12/1/87

 

 

 

 

 

 

 

Prison buildings/by Space Master

 

VA271397

 

12/1/86

 

 

 

 

 

 

 

Financial buildings by Space Master

 

VA238212

 

7/10/86

 

 

 

 

 

 

 

Medical buildings by Space Master

 

VA232576

 

5/27/86

 

 

 

 

 

 

 

School buildings by Space Master

 

VA232575

 

4/21/86

 

 

 

 

 

 

 

Buildings for business and industry, Space Master International, Inc.

 

VA232443

 

1/20/86

 

 

 

 

 

 

 

Resort buildings by Space Master International

 

VA230210

 

3/13/86

 

 

 

 

 

 

 

Space Master International, Inc.-Creating new dimensions for business and
industry

 

VA165387

 

7/25/84

 

 

 

 

 

 

 

Space Master International, Inc.-Creating new dimensions for business and
industry

 

VA165386

 

7/25/84

 

 

--------------------------------------------------------------------------------

(3) No publication date: the registration date for this copyright is 12/24/87.

 

 

--------------------------------------------------------------------------------


 

Annex J
Page 3

 

Copyright Title

 

Copyright Reg. No.

 

Publication Date

 

 

 

 

 

 

 

Creating new dimensions for business and industry, Space Master International

 

VA162608

 

5/1/84

 

 

 

 

 

 

 

Space Master International, creating new dimensions for business and industry

 

VA160479

 

5/1/84

 

 

E.             TRUCK & TRAILER SALES, INC.

 

None.

 

F.             EVERGREEN MOBILE COMPANY

 

None.

 

--------------------------------------------------------------------------------


 

ANNEX K

to

SECURITY AGREEMENT

 

GRANT OF SECURITY INTEREST

IN UNITED STATES TRADEMARKS

 

FOR GOOD AND VALUABLE CONSIDERATION, receipt and sufficiency of which are hereby
acknowledged, [Name of Grantor], a                         (the “Grantor”) with
principal offices at                              , hereby assigns and grants to
Bank of America, N.A., as Collateral Agent, with principal offices at Bank of
America, N.A., 335 Madison Avenue, New York, New York 10017 (the “Grantee”), a
security interest in (i) all of the Grantor’s right, title and interest in and
to the United States trademarks, trademark registrations and trademark
applications (the “Marks”) set forth on Schedule A attached hereto, (ii) all
Proceeds (as such term is defined in the Security Agreement referred to below)
and products of the Marks, (iii) the goodwill of the businesses with which the
Marks are associated and (iv) all causes of action arising prior to or after the
date hereof for infringement of any of the Marks or unfair competition regarding
the same.

 

THIS GRANT is made to secure the satisfactory performance and payment of all the
Obligations of the Grantor, as such term is defined in the Amended and Restated
Security Agreement among the Grantor, the other assignors from time to time
party thereto and the Grantee, dated as of March 26, 2002, amended and restated
as of August 18, 2003, and amended and restated as of June 28, 2005 (as further
amended from time to time, the “Security Agreement”). Upon the occurrence of the
Termination Date (as defined in the Security Agreement), the Grantee shall
execute, acknowledge, and deliver to the Grantor an instrument in writing
releasing the security interest in the Marks acquired under this Grant.

 

This Grant has been granted in conjunction with the security interest granted to
the Grantee under the Security Agreement. The rights and remedies of the Grantee
with respect to the security interest granted herein are as set forth in the
Security Agreement, all terms and

 

--------------------------------------------------------------------------------


 

Annex K
Page 2

 

provisions of which are incorporated herein by reference. In the event that any
provisions of this Grant are deemed to conflict with the Security Agreement, the
provisions of the Security Agreement shall govern.

 

[Remainder of this page intentionally left blank; signature page follows]

 

--------------------------------------------------------------------------------


 

Annex K
Page 3

 

IN WITNESS WHEREOF, the undersigned have executed this Grant as of the      day
of                 ,       .

 

 

 

[NAME OF GRANTOR], Grantor

 

 

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

BANK OF AMERICA, N.A.,
as Collateral Agent and Grantee

 

 

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

Annex K
Page 4

 

STATE OF

)

 

 

) ss.:

 

COUNTY OF

)

 

 

On this          day of                 ,         , before me personally
came                                 who, being by me duly sworn, did state as
follows: that [s]he is                     of [Name of Grantor], that [s]he is
authorized to execute the foregoing Grant on behalf of said                  and
that [s]he did so by authority of the [Board of Directors] of said
                     .

 

 

 

 

 

Notary Public

 

 

--------------------------------------------------------------------------------


 

Annex K
Page 5

 

STATE OF

)

 

 

) ss.:

 

COUNTY OF

)

 

 

On this         day of                 ,         , before me personally
came                           who, being by me duly sworn, did state as
follows: that [s]he is                      of Bank of America, N.A., that [s]he
is authorized to execute the foregoing Grant on behalf of said corporation and
that [s]he did so by authority of the Board of Directors of said corporation.

 

 

 

 

 

Notary Public

 

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

MARK

 

REG. NO.

 

REG. DATE

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

ANNEX L

to

SECURITY AGREEMENT

 

GRANT OF SECURITY INTEREST
IN UNITED STATES PATENTS

 

FOR GOOD AND VALUABLE CONSIDERATION, receipt and sufficiency of which are hereby
acknowledged, [Name of Grantor], a                            (the “Grantor”)
with principal offices at                                          , hereby
assigns and grants to Bank of America, N.A., as Collateral Agent, with principal
offices at Bank of America, N.A., 335 Madison Avenue, New York, New York 10017
(the “Grantee”), a security interest in (i) all of the Grantor’s rights, title
and interest in and to the United States patents (the “Patents”) set forth on
Schedule A attached hereto, in each case together with (ii) all Proceeds (as
such term is defined in the Security Agreement referred to below) and products
of the Patents, and (iii) all causes of action arising prior to or after the
date hereof for infringement of any of the Patents or unfair competition
regarding the same.

 

THIS GRANT is made to secure the satisfactory performance and payment of all the
Obligations of the Grantor, as such term is defined in the Amended and Restated
Security Agreement among the Grantor, the other assignors from time to time
party thereto and the Grantee, dated as of March 26, 2002, amended and restated
as of August 18, 2003, and amended and restated as of June 28, 2005 (as further
amended from time to time, the “Security Agreement”). Upon the occurrence of the
Termination Date (as defined in the Security Agreement), the Grantee shall
execute, acknowledge, and deliver to the Grantor an instrument in writing
releasing the security interest in the Patents acquired under this Grant.

 

--------------------------------------------------------------------------------


 

Annex L
Page 2

 

This Grant has been granted in conjunction with the security interest granted to
the Grantee under the Security Agreement. The rights and remedies of the Grantee
with respect to the security interest granted herein are as set forth in the
Security Agreement, all terms and provisions of which are incorporated herein by
reference. In the event that any provisions of this Grant are deemed to conflict
with the Security Agreement, the provisions of the Security Agreement shall
govern.

 

[Remainder of this page intentionally left blank; signature page follows]

 

--------------------------------------------------------------------------------


 

Annex L
Page 3

 

IN WITNESS WHEREOF, the undersigned have executed this Grant as of the        
day of               ,      .

 

 

 

[NAME OF GRANTOR], Grantor

 

 

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

BANK OF AMERICA, N.A.,
as Collateral Agent and Grantee

 

 

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

Annex L
Page 4

 

STATE OF

)

 

 

) ss:

 

COUNTY OF

)

 

 

On this        day of                 ,      , before me personally
came                                    who, being by me duly sworn, did state
as follows: that [s]he is                          of [Name of Grantor], that
[s]he is authorized to execute the foregoing Grant on behalf of
said                 and that [s]he did so by authority of the Board of
Directors of said                      .

 

 

 

 

 

Notary Public

 

 

--------------------------------------------------------------------------------


 

Annex L
Page 5

 

STATE OF

)

 

 

) ss:

 

COUNTY OF

)

 

 

On this        day of                 ,       , before me personally came
                                       who, being by me duly sworn, did state as
follows: that [s]he is                           of Bank of America, N.A., that
[s]he is authorized to execute the foregoing Grant on behalf of said corporation
and that [s]he did so by authority of the Board of Directors of said
corporation.

 

 

 

 

 

Notary Public

 

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

PATENT

 

PATENT NO.

 

ISSUE DATE

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

ANNEX M

to

SECURITY AGREEMENT

 

GRANT OF SECURITY INTEREST
IN UNITED STATES COPYRIGHTS

 

WHEREAS, [Name of Grantor], a                             (the “Grantor”),
having its chief executive office at                        ,
                    , is the owner of all right, title and interest in and to
the United States copyrights and associated United States copyright
registrations and applications for registration set forth in Schedule A attached
hereto;

 

WHEREAS, Bank of America, N.A., as Collateral Agent, having its principal
offices at 335 Madison Avenue, New York, New York 10017 (the “Grantee”), desires
to acquire a security interest in said copyrights and copyright registrations
and applications therefor; and

 

WHEREAS, the Grantor is willing to assign to the Grantee, and to grant to the
Grantee a security interest in and lien upon the copyrights and copyright
registrations and applications therefor described above.

 

NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, and subject to the terms and conditions of the Amended and
Restated Security Agreement, dated as of March 26, 2002, amended and restated as
of August 18, 2003, and amended and restated as of June 28, 2005, made by the
Grantor, the other assignors from time to time party thereto and the Grantee (as
further amended from time to time, the “Security Agreement”), the Grantor hereby
assigns to the Grantee as collateral security, and grants to the Grantee a
security interest in, the copyrights and copyright registrations and
applications therefor set forth in Schedule A attached hereto.

 

This Grant has been granted in conjunction with the security interest granted to
the Grantee under the Security Agreement. The rights and remedies of the Grantee
with respect to the security interest granted herein are as set forth in the
Security Agreement, all terms and provisions of which are incorporated herein by
reference. In the event that any provisions of this Grant are deemed to conflict
with the Security Agreement, the provisions of the Security Agreement shall
govern.

 

[Remainder of this page intentionally left blank; signature page follows]

 

--------------------------------------------------------------------------------


 

Annex M
Page 2

 

IN WITNESS WHEREOF, the undersigned have executed this Grant as of the      day
of                     ,       .

 

 

 

[NAME OF GRANTOR], Grantor

 

 

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

BANK OF AMERICA, N.A.,
as Collateral Agent and Grantee

 

 

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

Annex M
Page 3

 

STATE OF

)

 

 

) ss:

 

COUNTY OF

)

 

 

On this     day of                ,          , before me personally
came                               , who being duly sworn, did depose and say
that [s]he is                           of [Name of Grantor], that [s]he is
authorized to execute the foregoing Grant on behalf of said corporation and that
[s]he did so by authority of the Board of Directors of said corporation.

 

 

 

 

 

Notary Public

 

 

--------------------------------------------------------------------------------


 

Annex M
Page 4

 

STATE OF

)

 

 

) ss:

 

COUNTY OF

)

 

 

 

On this        day of                ,        , before me personally came
                                   who, being by me duly sworn, did state as
follows: that [s]he is                                of Bank of America, N.A.,
that [s]he is authorized to execute the foregoing Grant on behalf of said
               and that [s]he did so by authority of the Board of Directors of
said                        .

 

 

 

 

 

Notary Public

 

 

--------------------------------------------------------------------------------


 

ANNEX N

to

SECURITY AGREEMENT

 

THE COLLATERAL AGENT

 

1.                                       Appointment.  The Secured Creditors, by
their acceptance of the benefits of the Security Agreement to which this Annex N
is attached, the Pledge Agreement, the Mortgages and the other Collateral
Documents, hereby irrevocably designate BofA (as well as any sub-collateral
agent or co-collateral agent designated by BofA as provided in Section 10.11 of
the Credit Agreement) (and, in each case, any successor Collateral Agent) to act
as specified herein and therein. Unless otherwise defined herein, all
capitalized terms used herein and defined in (or incorporated by reference in)
the Security Agreement, are used herein as therein defined. Each Secured
Creditor hereby irrevocably authorizes, and each holder of any Obligation by the
acceptance of such Obligation and by the acceptance of the benefits of the
Collateral Documents shall be deemed irrevocably to authorize, the Collateral
Agent to take such action on its behalf under the provisions of the Collateral
Documents and any instruments and agreements referred to therein and to exercise
such powers and to perform such duties thereunder as are specifically delegated
to or required of the Collateral Agent by the terms thereof and such other
powers as are reasonably incidental thereto. The Collateral Agent may perform
any of its duties hereunder or thereunder by or through its authorized agents,
sub-agents or employees.

 

2.                                       Nature of Duties.  (a) The Collateral
Agent shall have no duties or responsibilities except those expressly set forth
herein or in the Collateral Documents. The duties of the Collateral Agent shall
be mechanical and administrative in nature; the Collateral Agent shall not have
by reason of the Collateral Documents or any other Secured Debt Agreement a
fiduciary relationship in respect of any Secured Creditor; and nothing in the
Collateral Documents or in any other Secured Debt Agreement, expressed or
implied, is intended to or shall be so construed as to impose upon the
Collateral Agent any obligations in respect of the Collateral Documents except
as expressly set forth herein and therein.

 

(b)                                 The Collateral Agent shall not be
responsible for perfecting (or maintaining the perfection of) or insuring the
Collateral (which, for purposes of this Annex N, shall mean all collateral under
all of the Collateral Documents) or for the payment of taxes, charges or
assessments or discharging of Liens upon the Collateral or otherwise as to the
maintenance of the Collateral.

 

(c)                                  The Collateral Agent shall not be required
to ascertain or inquire as to the performance by any Assignor of any of the
covenants or agreements contained in the Collateral Documents or in any other
Secured Debt Agreement.

 

(d)                                 The Collateral Agent shall be under no
obligation or duty to take any action under, or with respect to, any of the
Collateral Documents if taking such action (i) would subject the Collateral
Agent to a tax in any jurisdiction where it is not then subject to such tax or
(ii) would require the Collateral Agent to qualify to do business, or obtain any
license, in any jurisdiction where it is not then so qualified or licensed or
(iii) would subject the Collateral Agent to in personam jurisdiction in any
locations where it is not then so subject.

 

--------------------------------------------------------------------------------


 

Annex N
Page 2

 

(e)                                  Notwithstanding any other provision of this
Annex N or any provision of any Collateral Document, neither the Collateral
Agent nor any of its officers, directors, employees, affiliates or agents shall
be personally liable for any action taken or omitted to be taken by it in
accordance with, or pursuant to, this Annex N or any of the Collateral Documents
except for its own gross negligence or willful misconduct (as determined by a
court of competent jurisdiction in a final and non-appealable decision).

 

3.                                       Lack of Reliance on the Collateral
Agent. Independently and without reliance upon the Collateral Agent, each
Secured Creditor, to the extent it deems appropriate, has made and shall
continue to make (i) its own independent investigation of the financial
condition and affairs of each Assignor and its Subsidiaries in connection with
the making and the continuance of the Obligations and the taking or not taking
of any action in connection therewith, and (ii) its own appraisal of the
creditworthiness of each Assignor and its Subsidiaries, and the Collateral Agent
shall have no duty or responsibility, either initially or on a continuing basis,
to provide any Secured Creditor with any credit or other information with
respect thereto, whether coming into its possession before the extension of any
Obligations or the purchase of any Obligations or at any time or times
thereafter. The Collateral Agent shall not be responsible in any manner
whatsoever to any Secured Creditor for the correctness of any recitals,
statements, information, representations or warranties herein or in any
document, certificate or other writing delivered in connection herewith or for
the execution, effectiveness, genuineness, validity, enforceability, perfection,
collectibility, priority or sufficiency of any of the Collateral Documents or
the security interests granted thereunder or the financial condition of any
Assignor or any Subsidiary of any Assignor or be required to make any inquiry
concerning either the performance or observance of any of the terms, provisions
or conditions of any of the Collateral Documents, or the financial condition of
any Assignor or any Subsidiary of any Assignor, or the existence or possible
existence of any Default or Event of Default. The Collateral Agent makes no
representations as to the value, condition or perfection of the Collateral or
any part thereof, or as to the title of any Assignor thereto or as to the
security afforded by any of the Collateral Documents.

 

4.                                       Certain Rights of the Collateral Agent.
(a) No Secured Creditor shall have (i) any right to individually seek to enforce
any Collateral Document or to realize upon the security to be granted thereby or
(ii) any right to cause the Collateral Agent to take any action with respect to
the Collateral, with only the Collateral Agent having the right to take any such
action at the direction of the Required Secured Creditors. If the Collateral
Agent shall request instructions from the Required Secured Creditors with
respect to any act or action (including failure to act) in connection with any
of the Collateral Documents, the Collateral Agent shall be entitled to refrain
from such act or taking such action unless and until it shall have received
instructions from the Required Secured Creditors and to the extent requested,
appropriate indemnification in respect of actions to be taken, and the
Collateral Agent shall not incur liability to any Person by reason of so
refraining. Without limiting the foregoing, no Secured Creditor shall have any
right of action whatsoever against the Collateral Agent as a result of the
Collateral Agent acting or refraining from acting hereunder in accordance with
the instructions of the Required Secured Creditors.

 

(b)                                 Notwithstanding anything to the contrary
contained herein, the Collateral Agent is authorized, but not obligated, (i) to
take any action reasonably required to perfect or

 

--------------------------------------------------------------------------------


 

Annex N
Page 3

 

continue the perfection of the Liens on the Collateral for the benefit of the
Secured Creditors and (ii) when instructions from the Required Secured Creditors
have been requested by the Collateral Agent but have not yet been received, to
take any action which the Collateral Agent, in good faith, believes to be
desirable or reasonably required to promote and protect the interests of the
Secured Creditors in the Collateral.

 

(c)                                  Notwithstanding anything to the contrary
contained herein or in any of the Collateral Documents, the Collateral Agent
shall not be required to take any action that (i) exposes, or in the good faith
judgment of the Collateral Agent may expose, the Collateral Agent or its
officers, directors, affiliates, agents or employees to personal liability,
unless the Collateral Agent shall be adequately indemnified as provided herein,
or (ii) is, or in the good faith judgment of the Collateral Agent may be,
contrary to any of the Collateral Documents, any other Secured Debt Agreement or
applicable law.

 

5.                                       Reliance. The Collateral Agent shall be
entitled to rely, and shall be fully protected in relying, upon any note,
writing, resolution, notice, statement, certificate, telex, teletype or
telecopier message, cablegram, radiogram, order or other document or telephone
message signed, sent or made by the proper Person or entity, and, with respect
to all legal matters pertaining hereto or to any of the other Collateral
Documents and its duties thereunder and hereunder, upon advice of counsel
selected by it.

 

6.                                       Indemnification. To the extent the
Collateral Agent is not reimbursed and indemnified by the Assignors, the Secured
Creditors (other than the Second Lien Creditors) will reimburse and indemnify
the Collateral Agent, in proportion to their respective outstanding principal
amounts of Obligations (including, for this purpose, any unpaid First Lien
Primary Obligations and any unpaid First Lien Secondary Obligations, in respect
of Letters of Credit, as outstanding principal) for and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by or asserted against the Collateral Agent in performing
its duties hereunder or under any Collateral Document, or in any way relating to
or arising out of its actions as Collateral Agent in respect of the Collateral
Documents except to the extent resulting from the Collateral Agent’s own gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision). The indemnities set forth
in this Section 6 shall survive the repayment of all Obligations, with the
respective indemnification at such time to be based upon the outstanding
principal amounts (determined as described above) of Obligations at the time of
the respective occurrence upon which the claim against the Collateral Agent is
based or, if same is not reasonably determinable, based upon the outstanding
principal amounts (determined as described above) of Obligations as in effect
immediately prior to the termination of the Collateral Documents. The
indemnities set forth in this Section 6 are in addition to any indemnities
provided by the Lenders to the Collateral Agent pursuant to the Credit
Agreement, with the effect being that the Lenders shall be responsible for
indemnifying the Collateral Agent to the extent the Collateral Agent does not
receive payments pursuant to this Section 6 from the Secured Creditors as
provided above (although in such event, and upon the payment in full of all such
amounts owing to the Collateral Agent by the Lenders, the Lenders shall be
subrogated to the rights of the Collateral Agent to receive payment from the
respective other Secured Creditors).

 

--------------------------------------------------------------------------------


 

Annex N
Page 4

 

7.                                       The Collateral Agent in its Individual
Capacity. With respect to its obligations as a Secured Creditor under any
Secured Debt Agreement to which the Collateral Agent is a party, and to act as
agent under one or more of such Secured Debt Agreements, the Collateral Agent
shall have the rights and powers specified herein for a Secured Creditor, and
may exercise the same rights and powers as though it were not performing the
duties specified herein; and the terms “Secured Creditors,” “Lenders,” “Required
Lenders,” “Interest Rate Creditors,” “holders of Obligations” or any similar
terms shall, unless the context clearly otherwise indicates, include the
Collateral Agent in its individual capacity. The Collateral Agent and its
affiliates may accept deposits from, lend money to, and generally engage in any
kind of banking, investment banking, trust or other business with any Assignor
or any affiliate or Subsidiary of any Assignor as if it were not performing the
duties specified herein or in the other Secured Debt Agreements, and may accept
fees and other consideration from the Assignors for services in connection with
the Secured Debt Agreements and otherwise without having to account for the same
to the Secured Creditors.

 

8.                                       Resignation by the Collateral Agent;
Removal of Collateral Agent. (a) The Collateral Agent may resign from the
performance of all of its functions and duties hereunder and under the other
Collateral Documents at any time by giving five Business Days’ prior written
notice to the Borrower, the Administrative Agent and the Senior Secured Notes
Trustee. Such resignation shall take effect upon the appointment of a successor
Collateral Agent pursuant to clause (b) or (c) below or as otherwise provided in
clause (d) below.

 

(b)                                 Upon any such notice of resignation by the
Collateral Agent, the Required Secured Creditors shall appoint a successor
Collateral Agent under the Collateral Documents who shall be a commercial bank
or trust company reasonably acceptable to the Borrower, which acceptance shall
not be unreasonably withheld or delayed (provided that the Borrower’s approval
shall not be required if an Event of Default then exists).

 

(c)                                  If a successor Collateral Agent shall not
have been appointed within 30 days following the retiring Collateral Agent’s
notice of resignation, the Collateral Agent, with the consent of the Borrower,
which consent shall not be unreasonably withheld or delayed (although the
consent of the Borrower shall not be required if an Event of Default has
occurred and is continuing), shall then appoint a successor Collateral Agent who
shall serve as Collateral Agent under the Collateral Documents until such time,
if any, as the Required Secured Creditors appoint a successor Collateral Agent
as provided above.

 

(d)                                 If no successor Collateral Agent has been
appointed pursuant to clause (b) or (c) above within 45 days after the date such
notice of resignation was given by the Collateral Agent, then the Collateral
Agent’s resignation shall become effective and the Required Secured Creditors
shall thereafter perform all the duties of the Collateral Agent hereunder and/or
under any other Collateral Document until such time, if any, as the Required
Secured Creditors appoint a successor Collateral Agent as provided above.

 

(e)                                  After all First Lien Obligations have been
paid in full in cash in accordance with the terms thereof and all Commitments
and Letters of Credit with respect thereto have been terminated, the Senior
Secured Notes Trustee may remove the then existing Collateral Agent hereunder
and appoint a successor Collateral Agent hereunder who shall be reasonably

 

--------------------------------------------------------------------------------


 

Annex N
Page 5

 

acceptable to the Borrower (it being understood and agreed that for the purposes
of this clause (e), the Senior Secured Notes Trustee is acceptable to the
Borrower).

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I SECURITY INTERESTS

 

 

 

1.1. Grant of Security Interests

 

1.2. Power of Attorney

 

 

 

ARTICLE II GENERAL REPRESENTATIONS, WARRANTIES AND COVENANTS

 

 

 

2.1. Necessary Filings

 

2.2. No Liens

 

2.3. Other Financing Statements

 

2.4. Chief Executive Office, Record Locations

 

2.5. Location of Inventory and Equipment and Units

 

2.6. Units

 

2.7. Legal Names; Type of Organization (and Whether a Registered Organization
and/or a Transmitting Utility); Jurisdiction of Organization; Location;
Organizational Identification Numbers; Changes Thereto; etc.

 

2.8. Trade Names; etc.

 

2.9. As-Extracted Collateral; Timber-to-be-Cut

 

2.10. Collateral in the Possession of a Bailee

 

2.11. Recourse

 

 

 

ARTICLE III SPECIAL PROVISIONS CONCERNING ACCOUNTS; CONTRACT RIGHTS;
INSTRUMENTS; CHATTEL PAPER AND CERTAIN OTHER COLLATERAL

 

 

 

3.1. Additional Representations and Warranties

 

3.2. Maintenance of Records

 

3.3. Modification of Terms; etc.

 

3.4. Collection

 

3.5. Direction to Account Debtors; etc.

 

3.6. Instruments

 

3.7. Collection Accounts

 

3.8. Concentration Account

 

3.9. BofA Account

 

3.10. Receipt of Payments

 

3.11. Account Inspection

 

3.12. Assignors Remain Liable Under Accounts

 

3.13. Assignors Remain Liable Under Contracts

 

3.14. Deposit Accounts; etc.

 

3.15. Letter-of-Credit Rights

 

3.16. Commercial Tort Claims

 

3.17. Chattel Paper

 

3.18. Further Actions

 

 

i

--------------------------------------------------------------------------------


 

ARTICLE IV SPECIAL PROVISIONS CONCERNING TRADEMARKS

 

 

 

4.1. Additional Representations and Warranties

 

4.2. Licenses and Assignments

 

4.3. Infringements

 

4.4. Preservation of Marks

 

4.5. Maintenance of Registration

 

4.6. Remedies

 

4.7. Future Registered Marks

 

 

 

ARTICLE V SPECIAL PROVISIONS CONCERNING PATENTS, COPYRIGHTS AND TRADE SECRETS

 

 

 

5.1. Additional Representations and Warranties

 

5.2. Licenses and Assignments

 

5.3. Infringements

 

5.4. Maintenance of Patents or Copyright

 

5.5. Prosecution of Patent Applications

 

5.6. Remedies

 

5.7. Other Patents and Copyrights

 

 

 

ARTICLE VI PROVISIONS CONCERNING ALL COLLATERAL

 

 

 

6.1. Protection of Collateral Agent’s Security

 

6.2. Warehouse Receipts Non-negotiable

 

6.3. Additional Information.

 

6.4. Further Actions

 

6.5. Financing Statements

 

 

 

ARTICLE VII REMEDIES UPON OCCURRENCE OF AN EVENT OF DEFAULT

 

 

 

7.1. Remedies; Obtaining the Collateral Upon Default

 

7.2. Remedies; Disposition of the Collateral

 

7.3. Waiver of Claims

 

7.4. Application of Proceeds

 

7.5. Remedies Cumulative

 

7.6. Discontinuance of Proceedings

 

 

 

ARTICLE VIII INDEMNITY

 

 

 

8.1. Indemnity

 

8.2. Indemnity Obligations Secured by Collateral; Survival

 

 

ii

--------------------------------------------------------------------------------


 

ARTICLE IX DEFINITIONS

 

 

 

ARTICLE X MISCELLANEOUS

 

 

 

10.1. Notices

 

10.2. Waiver; Amendment

 

10.3. Obligations Absolute

 

10.4. Successors and Assigns

 

10.5. Headings Descriptive

 

10.6. GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL

 

10.7. Assignor’s Duties

 

10.8. Termination; Release

 

10.9. Limited Obligations

 

10.10. Counterparts

 

10.11. Severability

 

10.12. The Collateral Agent and the other Secured Creditors

 

10.13. Benefit of Agreement

 

10.14. Additional Assignors

 

10.15. Appointment of DBTCA and BTCC as Sub-collateral Agents

 

10.16. Custodian Agreement

 

10.17. Acknowledgements Regarding Security Bond Obligations

 

 

 

ANNEX A

Schedule of Chief Executive Offices Address(es) of Chief Executive Office

 

ANNEX B

Schedule of Inventory, Equipment and Unit Locations

 

ANNEX C

Schedule of Legal Names, Type of Organization (and Whether a Registered
Organization and/or a Transmitting Utility), Jurisdiction of Organization,
Location and Organizational Identification Numbers

 

ANNEX D

Schedule of Trade and Fictitious Names

 

ANNEX E

Schedule of Deposit Accounts

 

ANNEX F

Form of Control Agreement Regarding Deposit Accounts

 

ANNEX G

Schedule of Commercial Tort Claims

 

ANNEX H

Schedule of Marks

 

ANNEX I

Schedule of Patents

 

ANNEX J

Schedule of Copyrights

 

ANNEX K

Grant of Security Interest in United States Trademarks

 

ANNEX L

Grant of Security Interest in United States Patents

 

ANNEX M

Grant of Security Interest in United States Copyrights

 

ANNEX N

The Collateral Agent

 

 

iii

--------------------------------------------------------------------------------